Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 1 of 114



              IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF KANSAS

  THE UNITED STATES OF AMERICA,            )
                                           )   District Court
                       Plaintiff,          )   Case Nos.
  v.                                       )   16-10141-01,
                                           )   02, 03
  CURTIS WAYNE ALLEN, PATRICK              )
  EUGENE STEIN, and GAVIN WAYNE            )   Circuit Court
  WRIGHT,                                  )   Case No.
                                           )   19-3030
                       Defendants.         )


                    TRANSCRIPT OF PROCEEDINGS

     On the 25th day of January, 2019, came on to be
heard proceedings in the above-entitled and numbered
cause before the HONORABLE ERIC F. MELGREN, Judge of the
United States District Court for the District of Kansas,
sitting in Wichita, commencing at 8:59 A.M. Proceedings
recorded by machine shorthand. Transcript produced by
computer-aided transcription.

APPEARANCES:

The plaintiff appeared by and through:
         Mr. Stephen R. McAllister
         United States Attorney
         500 State Avenue
         Suite 360
         Kansas City, Kansas 66101

            Mr. Anthony W. Mattivi
            United States Attorney's Office
            290 US Courthouse
            444 SE Quincy
            Topeka, Kansas 66683-3592

            Ms. Risa Berkower
            Ms. Mary J. Hahn
            U.S. Department of Justice
            Civil Rights Division, Criminal Section
            950 Pennsylvania Avenue, NW
            Washington, DC 20530




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 2 of 114



The defendant Curtis Allen appeared by and through:
         Ms. Melody J. Brannon
         Mr. Rich Federico
         Federal Public Defender's Office
         117 SW 6th Avenue
         Suite 200
         Topeka, Kansas 66603

The defendant Patrick Stein appeared by and through:
         Mr. James R. Pratt
         Pratt Law, LLC
         445 North Waco
         Wichita, Kansas 67202

            Mr. Michael J. Shultz
            Shultz Law Office, P.A.
            445 North Waco
            Wichita, Kansas 67202

The defendant Gavin Wright appeared by and through:
         Ms. Kari S. Schmidt
         Mr. Tyler J. Emerson
         Conlee Schmidt & Emerson, LLP - Wichita
         200 West Douglas
         Suite 300
         Wichita, Kansas 67202

Also present:
         Mr. Shawn Brewer, U.S. Probation Officer




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 3 of 114

                                                                               3


                                  I N D E X
                                                                   PAGE




   EXHIBITS
   For the Defendant:
   No. 976      September 4th recording                                   62
   No. 979      September 13th recording                                  62




   REPORTER'S CERTIFICATE                                             114
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 4 of 114
                                 1-25-19         USA v. STEIN                No. 16-10141-02                    4


08:59:22    1                C L E R K D A V E N P O R T:     All rise.

08:59:23    2                United States District Court for the District of

08:59:25    3 K a n s a s i s n o w i n s e s s i o n, t h e H o n o r a b l e E r i c F . M e l g r e n

08:59:27    4 p r e s i d i n g.

08:59:27    5                T H E C O U R T:       G o o d m o r n i n g.    Y o u m a y b e s e a t e d.

08:59:30    6                The court calls the case of the United States v.

08:59:37    7 C u r t i s A l l e n, P a t r i c k S t e i n, a n d G a v i n W r i g h t, C a s e

08:59:40    8 No. 16-10141.                L e t ' s s t a r t w i t h a p p e a r a n c e s, p l e a s e.

08:59:46    9 G o v e r n m e n t?

08:59:46   10                M R . M A T T I V I:      G o o d m o r n i n g, Y o u r H o n o r.   The

08:59:48   11 G o v e r n m e n t a p p e a r s b y S t e v e M c A l l i s t e r, t h e U . S .

08:59:51   12 A t t o r n e y; T o n y M a t t i v i; R i s a B e r k o w e r; a n d M a r y H a h n .

08:59:55   13                T H E C O U R T:       Thank you.

08:59:56   14                M S . B R A N N O N:      G o o d m o r n i n g, Y o u r H o n o r.   Mr. Allen

08:59:57   15 a p p e a r s i n p e r s o n a n d t h r o u g h c o u n s e l M e l o d y B r a n n o n a n d

09:00:02   16 R i c h F e d e r i c o.

09:00:02   17                T H E C O U R T:       Thank you.

09:00:02   18                M R . P R A T T:       Y o u r H o n o r, M r . S t e i n a p p e a r s i n

09:00:06   19 p e r s o n, i n c u s t o d y, w i t h c o u n s e l J i m P r a t t a n d M i c h a e l

09:00:07   20 S h u l t z.

09:00:07   21                T H E C O U R T:       Thank you.

09:00:08   22                M S . S C H M I D T:      Y o u r H o n o r, M r . W r i g h t a p p e a r s i n

09:00:10   23 p e r s o n, i n c u s t o d y, b y K a r i S c h m i d t a n d T y l e r E m e r s o n.

09:00:13   24                T H E C O U R T:       Thank you.

09:00:14   25                A couple of preliminary matters let me take up.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 5 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                         5


09:00:17    1 The Court has a standing rule prohibiting electronic

09:00:22    2 m e d i a, c e l l p h o n e s a n d l a p t o p s, i n t h e c o u r t h o u s e.       I've

09:00:26    3 made a general exception of that today for members of the

09:00:28    4 m e d i a, g i v e n t h e p u b l i c i n t e r e s t i n t h i s c a s e .       I have

09:00:32    5 not only allowed many of you to bring devices in but am

09:00:36    6 also permitting you to -- well, I'm going to quickly

09:00:40    7 e x c e e d m y o w n k n o w l e d g e h e r e, b u t t o e i t h e r l i v e t w e e t o r

09:00:43    8 post from the courtroom or otherwise use your Internet

09:00:48    9 c a p a b i l i t i e s o n t h e - - w i t h r e s p e c t t o t h e m e d i a.

09:00:50   10               W h a t I ' m n o t a l l o w i n g, a n d I t h o u g h t i t w o u l d b e

09:00:52   11 i m p o r t a n t t o r e f r e s h y o u r r e c o l l e c t i o n o n t h a t, o b v i o u s l y

09:00:55   12 a l l t h o s e i t e m s m u s t b e o n s i l e n t.         And if you've not

09:00:58   13 d o u b l e c h e c k e d t o d o t h a t s i n c e y o u g o t t o t h e c o u r t r o o m,

09:01:00   14 I a n n o u n c e t h a t y o u d o t h a t .

09:01:01   15               A l s o , w e a r e s t r i c t l y p r o h i b i t i n g, a s t h e C o u r t

09:01:04   16 a l w a y s d o e s , a n y r e c o r d i n g, e i t h e r a u d i o o r v i s u a l

09:01:09   17 r e c o r d i n g, u s i n g t h o s e d e v i c e s.     And I've instructed the

09:01:12   18 c o u r t s e c u r i t y o f f i c e r s t h a t a n y v i o l a t i o n s o f t h a t m a y

09:01:16   19 r e s u l t i n y o u r s u r r e n d e r i n g y o u r i t e m t o t h e m u n t i l t h e

09:01:18   20 c o n c l u s i o n o f t h i s h e a r i n g.     I thought it important to

09:01:21   21 m e n t i o n t h a t .

09:01:21   22               I also should mention -- I don't see anyone

09:01:25   23 s t a n d i n g a t t h i s p o i n t, a n d I s u s p e c t o u r c o u r t s e c u r i t y

09:01:27   24 o f f i c e r s a r e p r o h i b i t i n g t h a t, b u t j u s t s o y o u k n o w, w e

09:01:30   25 h a v e , o n a r a t h e r e m e r g e n c y b a s i s h e r e, b e s i d e s f i l l i n g


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 6 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                         6


09:01:32    1 o u r j u r y b o x , s e t u p o v e r f l o w s e a t i n g o n t h e f i f t h f l o o r.

09:01:37    2 So if you have other colleagues or friends who are coming

09:01:39    3 l a t e r, b y s i m p l y t a k i n g t h e e l e v a t o r s t h a t w o u l d b e

09:01:42    4 b e h i n d m e u p t o t h e f i f t h f l o o r, t h e r e' s a n a s s e m b l y r o o m

09:01:46    5 t h e r e t h a t w e ' v e s e t u p v i d e o c o n n e c t i o n s w i t h.

09:01:49    6               The Court previously heard objections to the

09:01:51    7 presentence investigation reports and to the calculations

09:01:55    8 of the sentencing guidelines that were issued on that.

09:01:57    9 W e h a d a h e a r i n g l a s t y e a r, h e a r d a r g u m e n t s o n t h o s e.         At

09:02:00   10 t h e c o n c l u s i o n o f t h o s e a r g u m e n t s, I i n q u i r e d a s t o

09:02:02   11 w h e t h e r t h e r e w e r e a n y o t h e r o b j e c t i o n s a n d w e r e a d v i s e d

09:02:05   12 t h a t t h e r e w e r e n o t .      I h a v e, o f c o u r s e, s i n c e t h e n

09:02:07   13 i s s u e d m y w r i t t e n r u l i n g w i t h r e s p e c t t o t h o s e

09:02:11   14 o b j e c t i o n s.    So normally in a sentencing hearing we would

09:02:13   15 s t a r t w i t h o b j e c t i o n s t o t h e p r e s e n t e n c e r e p o r t, b u t

09:02:18   16 w e ' v e m o v e d b e y o n d t h a t p o i n t s o w e w i l l n o t n e e d t o d o

09:02:21   17 t h a t t o d a y.

09:02:22   18               W h a t w e ' r e g o i n g t o d o t o d a y i s a s f o l l o w s:

09:02:28   19 f i r s t, t h e G o v e r n m e n t h a s r e q u e s t e d, a n d I ' v e a l l o w e d,

09:02:30   20 t h e p r e s e n t a t i o n o f c e r t a i n v i d e o v i c t i m s t a t e m e n t s,

09:02:33   21 w h i c h w e w i l l a l l o w t h e G o v e r n m e n t t o p r e s e n t.       I've

09:02:36   22 r e c e i v e d s o m e l e t t e r s f r o m t h e G o v e r n m e n t a s w e l l w i t h

09:02:40   23 r e s p e c t v i c t i m s t a t e m e n t s.

09:02:41   24               I ' m u n a w a r e, M r . M a t t i v i, o f w h e t h e r t h e r e a r e

09:02:44   25 g o i n g t o b e a n y l i v e v i c t i m s t a t e m e n t s p r e s e n t e d.      Do you


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 7 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                         7


09:02:46    1 know, will there be?

09:02:48    2               M R . M A T T I V I:      I k n o w o f o n e p e r s o n, C h i e f U t z f r o m

09:02:52    3 the Garden City Police Department who would like to

09:02:54    4 a d d r e s s t h e c o u r t i n a d d i t i o n t o h i s l e t t e r.

09:02:54    5               T H E C O U R T:       A l l r i g h t.    W e ' l l d o t h a t a s w e l l.

09:02:56    6 I've asked that all three defendants be present at the

09:02:59    7 same time so that they can all hear the presentation of

09:03:02    8 s t a t e m e n t s f r o m t h e v i c t i m s.        I think they're entitled to

09:03:04    9 d o t h a t , s o w e ' l l h e a r t h o s e.

09:03:08   10               Following the conclusion of the presentation of

09:03:10   11 t h e v i c t i m s t a t e m e n t s, I ' m t h e n g o i n g t o s e n t e n c e t h e

09:03:13   12 d e f e n d a n t s o n e a t a t i m e .        I t h i n k t h a t' s b o t h t h e

09:03:17   13 p r e f e r r e d p r o c e d u r e a n d b e c a u s e, o f c o u r s e, s e n t e n c i n g i s

09:03:21   14 o b v i o u s l y a v e r y p e r s o n a l i t e m , I t h i n k w e ' l l t a k e u p o n e

09:03:24   15 a t a t i m e .       So at the conclusion of hearing the victim

09:03:27   16 s t a t e m e n t s, t h e U n i t e d S t a t e s M a r s h a l s w i l l t a k e

09:03:30   17 M r . S t e i n a n d M r . W r i g h t b a c k d o w n s t a i r s t o t h e h o l d i n g

09:03:33   18 c e l l , w e w i l l s e n t e n c e M r . A l l e n a t t h a t p o i n t.         I

09:03:36   19 a n t i c i p a t e, a s b e s t I c a n p r o j e c t t h e n, t h a t w e w i l l

09:03:41   20 s e n t e n c e M r . S t e i n i m m e d i a t e l y a f t e r l u n c h, a n d

09:03:45   21 M r . W r i g h t t h e n t o w a r d s t h e m i d d l e o f t h e a f t e r n o o n.        So

09:03:49   22 t h a t ' s t h e p r o c e d u r e w h i c h w e ' l l f o l l o w.

09:03:52   23               A preliminary matter that I think we need to take

09:03:54   24 u p .      The Government filed a motion with respect to

09:03:58   25 s u b m i t t i n g t r a n s c r i p t s t o t h e r e c o r d w i t h r e s p e c t t o


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 8 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                           8


09:04:03    1 r e c o r d e d s t a t e m e n t s t h a t w e h e a r d a t t h e t r i a l.         It's not

09:04:08    2 p e r f e c t l y c l e a r t o m e f r o m t h a t m o t i o n w h e t h e r t h e y' r e

09:04:11    3 suggesting only the transcripts of statements or

09:04:15    4 r e c o r d i n g s t h a t w e r e a c t u a l l y p l a y e d a t t h e t r i a l.            I

09:04:17    5 assume that's as far as your motion intends to go.                                              Is

09:04:20    6 t h a t c o r r e c t, G o v e r n m e n t?      M s . B e r k o w e r?

09:04:22    7                M S . B E R K O W E R:    G o o d m o r n i n g, Y o u r H o n o r.      Yes, the

09:04:24    8 idea was to provide into the record the complete

09:04:29    9 t r a n s c r i p t s t h a t w e u s e d a t t h e J a m e s h e a r i n g, a n d s o t h e

09:04:34   10 t r a n s c r i p t s t h a t w e r e p r o v i d e d o n t h e h a r d d r i v e t o t h e

09:04:36   11 C o u r t a n d t o c o u n s e l a r e b a s i c a l l y t h e s a m e b i n d e r s t h a t

09:04:40   12 w e p r o v i d e d t o t h e C o u r t a n d c o u n s e l a t t h a t h e a r i n g,

09:04:43   13 w h i c h a l l o w e d u s t o l i t i g a t e e a c h i n d i v i d u a l a u d i o c l i p.

09:04:46   14                T H E C O U R T:     W e l l , I ' m a b i t p u z z l e d.       Are you

09:04:49   15 w a n t i n g - - b e c a u s e a t t h e J a m e s h e a r i n g, o f c o u r s e, w e

09:04:52   16 h a d v o l u m i n o u s t r a n s c r i p t s, a n d t h e n I a d m i t t e d s o m e o f

09:04:55   17 t h o s e, s o m e I d i d n o t , s o m e w e r e n o t o f f e r e d.              Are you

09:04:58   18 w a n t i n g a l l o f t h o s e i n , o r o n l y t h e t r a n s c r i p t s o f t h e

09:05:00   19 a u d i o r e c o r d i n g s t h a t w e r e a c t u a l l y p r e s e n t e d a t t h e

09:05:02   20 t r i a l?

09:05:03   21                M S . B E R K O W E R:    We were asking to have the

09:05:05   22 t r a n s c r i p t s a d m i t t e d b e c a u s e w e a n t i c i p a t e p o t e n t i a l

09:05:09   23 a p p e l l a t e l i t i g a t i o n a b o u t w h e t h e r t h o s e c l i p s w e r e

09:05:12   24 m i s l e a d i n g i n s o m e w a y .       I know there were several

09:05:14   25 r u l e - o f - c o m p l e t e n e s s o b j e c t i o n s, t h a t t h e r e s h o u l d h a v e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
            Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 9 of 114
                                1-25-19        USA v. STEIN                No. 16-10141-02                         9


09:05:17    1 b e e n l a r g e r p o r t i o n s o f t h o s e c l i p s p l a y e d, a n d s o t h e

09:05:19    2 idea was to have a complete record so that that could be

09:05:22    3 litigated in a more convenient way.

09:05:24    4               T H E C O U R T:       A l l r i g h t.     Thank you for that

09:05:25    5 e x p l a n a t i o n, M s . B e r k o w e r.

09:05:26    6               I've received no response from the defendants with

09:05:28    7 r e s p e c t t o t h a t m o t i o n.         What is your position regarding

09:05:29    8 that?        M s . B r a n n o n?

09:05:31    9               M S . B R A N N O N:      We agree with the Government that

09:05:33   10 t h o s e s h o u l d b e a d m i t t e d.

09:05:34   11               T H E C O U R T:       A l l o f t h e m?

09:05:35   12               M S . B R A N N O N:      Yes.

09:05:37   13               T H E C O U R T:       A l l r i g h t.     O t h e r d e f e n d a n t s, a n y

09:05:39   14 o b j e c t i o n s t o t h a t r e q u e s t?

09:05:40   15               M S . S C H M I D T:      N o , Y o u r H o n o r.      And I believe the

09:05:41   16 d a y t h a t w e h a d t h e s e c o n d d a y o f t h e J a m e s h e a r i n g w e

09:05:45   17 h a d a g r e e d a t t h a t t i m e - - a n d I b e l i e v e t h e r e' s a r e c o r d

09:05:47   18 i n t h e t r a n s c r i p t - - t h a t w e a g r e e d a t t h a t t i m e t o h a v e

09:05:51   19 a l l o f t h o s e m a r k e d.          I m e a n, t h e y ' r e i n e l e c t r o n i c f o r m

09:05:54   20 n o w .     But we did agree to that because we do know there

09:05:58   21 w i l l b e a p p e l l a t e l i t i g a t i o n o n t h a t.

09:05:59   22               T H E C O U R T:       A l l r i g h t.     V e r y w e l l.

09:06:00   23               M R . P R A T T:       Y o u r H o n o r, m a y I h a v e j u s t a s e c o n d?

09:06:02   24               T H E C O U R T:       C e r t a i n l y.

09:06:03   25               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 10 of 114
                                 1-25-19         USA v. STEIN               No. 16-10141-02                     10


09:06:03    1 b e t w e e n M r . P r a t t a n d M r . S t e i n. )

09:06:43    2                M R . P R A T T:       N o o b j e c t i o n, Y o u r H o n o r.

09:06:44    3                T H E C O U R T:       Very well.             I'm going to grant the

09:06:45    4 G o v e r n m e n t' s m o t i o n a s f i l e d a t d o c u m e n t 4 8 0 , a s f u r t h e r

09:06:49    5 explained by Ms. Berkower to include all the transcripts

09:06:52    6 o f m a t t e r s t h a t w e r e p r e s e n t e d a t t h e J a m e s h e a r i n g,

09:06:54    7 without regard to whether they were actually played at

09:06:56    8 the trial or not.

09:06:57    9                Are there any other preliminary matters that we

09:06:59   10 n e e d t o a d d r e s s b e f o r e w e p r o c e e d t o h e a r v i c t i m

09:07:01   11 s t a t e m e n t s o n t h e s e c o n s o l i d a t e d m a t t e r s?

09:07:04   12                M R . M A T T I V I:      N o t h i n g k n o w n t o t h e G o v e r n m e n t,

09:07:05   13 Y o u r H o n o r.

09:07:05   14                M S . B R A N N O N:      I f I m a y , Y o u r H o n o r.

09:07:07   15                T H E C O U R T:       M s . B r a n n o n.

09:07:10   16                A n d I a p p r e c i a t e y o u g o i n g t o t h e p o d i u m,

09:07:12   17 M s . B r a n n o n.       I am going to ask ultimately that all

09:07:14   18 p e o p l e w h o p r e s e n t d o t h a t, i n p a r t b e c a u s e w e h a v e

09:07:17   19 p e o p l e i n t h e o v e r f l o w r o o m , s o I h a d n' t m e n t i o n e d t h a t

09:07:21   20 b e f o r e.

09:07:22   21                M S . B R A N N O N:      T h a n k y o u , Y o u r H o n o r.

09:07:22   22                We just wanted to renew a couple of objections

09:07:25   23 b e f o r e t h e G o v e r n m e n t s t a r t s s o t h a t w e ' r e n o t

09:07:27   24 i n t e r r u p t i n g n e c e s s a r i l y.     We renew all of our objections

09:07:30   25 t o t h e v i c t i m i m p a c t s t a t e m e n t s.         We understand the


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 11 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        11


09:07:32    1 C o u r t' s r u l i n g, b u t t h e r e h a s b e e n a c o u p l e o f

09:07:35    2 s u b m i s s i o n s a f t e r t h a t , I t h i n k t h r e e m o r e s u b m i s s i o n s.

09:07:38    3 And we just wanted to make sure that our objections go to

09:07:42    4 t h o s e s t a t e m e n t s a s w e l l f o r t h e s a m e r e a s o n s, t h a t w e

09:07:45    5 don't believe they fall within the statute definition of

09:07:48    6 v i c t i m a n d b e c a u s e w e a l s o b e l i e v e i t ' s c u m u l a t i v e.       And

09:07:51    7 f o r a l l o f t h e s t a t e m e n t s, w e a l s o o b j e c t t o t h e v i d e o

09:07:54    8 c l i p s f o r t h e r e a s o n t h a t a l l o f t h e p a r t i e s, i n c l u d i n g

09:08:00    9 t h e C o u r t, h a v e h a d t h e s e a n d h a d t h e m a v a i l a b l e a n d

09:08:03   10 r e v i e w e d t h e m b e f o r e t h i s h e a r i n g a n d t h a t t h e r e' s n o t a

09:08:05   11 r e a s o n t o p l a y t h e m i n c o u r t a s w e l l.

09:08:07   12                S e c o n d l y, Y o u r H o n o r, w e w o u l d j u s t a s k f o r

09:08:11   13 a s s u r a n c e f r o m t h e G o v e r n m e n t o n t h e r e c o r d t h a t a l l

09:08:14   14 B r a d y m a t e r i a l h a s b e e n p r o v i d e d t o u s t h a t r e l a t e s t o

09:08:17   15 s e n t e n c i n g, p a r t i c u l a r l y w i t h t h e v i c t i m i m p a c t e v i d e n c e

09:08:20   16 t h a t t h e y ' r e p r e s e n t i n g, i f t h e y h a v e B r a d y m a t e r i a l

09:08:23   17 t h a t ' s e x c u l p a t o r y, t h a t ' s i n c o n s i s t e n t w i t h t h e e v i d e n c e

09:08:25   18 t h a t t h e y ' r e p r e s e n t i n g, o t h e r p e o p l e t h a t t h e y ' v e

09:08:28   19 i n t e r v i e w e d, t h a t h a v e a d i f f e r e n t t a k e, p e r h a p s, o n

09:08:32   20 t h i s .     We believe that's Brady and should have been

09:08:35   21 p r o v i d e d t o u s .

09:08:35   22                T H E C O U R T:       H e l p m e o u t t h e r e, M s . B r a n n o n - -

09:08:37   23                M S . B R A N N O N:      Sure.

09:08:38   24                T H E C O U R T:       -- as to what Brady material would be

09:08:40   25 p e r t i n e n t w i t h r e s p e c t t o v i c t i m s t a t e m e n t s.     O b v i o u s l y,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 12 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                     12


09:08:42    1 w e ' r e p a s t t h e p o i n t o f e x c u l p a t o r y e v i d e n c e.   So just to

09:08:46    2 b e c l e a r w i t h y o u r p o s i t i o n, t e l l m e w h a t y o u b e l i e v e

09:08:48    3 t h a t r e q u e s t c o v e r s.

09:08:49    4               M S . B R A N N O N:     Sure.     And I would point out that

09:08:51    5 Brady was a sentencing case.                         And so Brady and the idea

09:08:54    6 of exculpatory evidence does apply in sentencing as well

09:08:58    7 a s a t t r i a l.        An example would be if they interviewed

09:09:03    8 numerous people who lived in this same community who said

09:09:06    9 "Yes, I'm aware of this, but no, it did not interfere

09:09:10   10 w i t h m y l i f e , i t d i d n o t c a u s e m e c o n c e r n, i t d i d n o t

09:09:15   11 m a k e m e w a n t t o m o v e, " t h o s e s o r t s o f t h i n g s.        People can

09:09:20   12 h a v e d i f f e r e n t p e r s p e c t i v e s o n t h i s .   And if the

09:09:22   13 G o v e r n m e n t r a n i n t o t h a t s o r t o f e v i d e n c e a n d r a n i n t o

09:09:25   14 t h o s e p e o p l e a n d h a v e t h o s e r e p o r t s, t h e n t h o s e s h o u l d

09:09:28   15 h a v e b e e n d i s c l o s e d t o u s .

09:09:29   16               T H E C O U R T:       So your request is simply if such

09:09:32   17 r e p o r t s e x i s t e d, t o e n s u r e t h a t t h e y' v e b e e n d i s c l o s e d t o

09:09:34   18 t h e d e f e n s e?

09:09:38   19               M S . B R A N N O N:     I don't know that this should come

09:09:40   20 d o w n t o w h e t h e r t h e y a c t u a l l y w r o t e a r e p o r t.     If they

09:09:42   21 i n t e r v i e w e d p e o p l e a n d a r e i n p o s s e s s i o n o f t h a t s o r t o f

09:09:44   22 k n o w l e d g e t h a t w e w o u l d c o n s i d e r t o b e e x c u l p a t o r y i n t h e

09:09:49   23 s e n s e t h a t i t i s h e l p f u l t o u s i n p r e s e n t i n g o u r c a s e ,

09:09:52   24 t h e n i t s h o u l d b e d i s c l o s e d t o u s , w h e t h e r o r n o t i t ' s

09:09:54   25 b e e n r e d u c e d t o w r i t i n g.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 13 of 114
                                1-25-19        USA v. STEIN               No. 16-10141-02                       13


09:09:55    1               T H E C O U R T:       A l l r i g h t.

09:09:56    2               M S . B R A N N O N:      And I anticipate that Mr. Mattivi

09:09:59    3 would have revealed that.                         We just wanted to bring up the

09:10:01    4 m a t t e r a n d m a k e s u r e t h a t i t ' s c l e a r o n t h e r e c o r d.

09:10:03    5               T H E C O U R T:       Well, with respect to your first

09:10:05    6 r e q u e s t, c e r t a i n l y t h e o b j e c t i o n s t h e d e f e n s e m a d e t o t h e

09:10:08    7 presentation of victim statements I deemed to cover

09:10:13    8 victim statements that were disclosed after that motion

09:10:15    9 was made, including recent letters that I received as

09:10:17   10 w e l l , a n d I - - a l t h o u g h I d o n ' t k n o w t h a t i t ' s n e c e s s a r y,

09:10:21   11 c e r t a i n l y y o u ' r e e n t i t l e d t o r e n e w t h a t o b j e c t i o n i f

09:10:23   12 y o u ' d l i k e t o .

09:10:24   13               W i t h r e s p e c t t o t h e B r a d y i s s u e, M r . M a t t i v i, I

09:10:26   14 s e e y o u ' v e r i s e n.         W o u l d y o u l i k e t o a d d r e s s t h a t?

09:10:28   15               M R . M A T T I V I:      I h a v e, J u d g e.       Maybe I can

09:10:30   16 c i r c u m v e n t.    W e d o n ' t n e e d t o s p l i t h a i r s.         Our approach

09:10:33   17 t o d i s c o v e r y i n t h i s c a s e h a s b e e n i f t h e r e' s a n y t h i n g

09:10:35   18 t h a t ' s e v e n r e m o t e l y h e l p f u l t o t h e d e f e n s e, w e ' v e t u r n e d

09:10:38   19 i t o v e r .      That remains true to this day.

09:10:40   20               T H E C O U R T:       S o i t ' s t h e G o v e r n m e n t' s p o s i t i o n t h a t

09:10:41   21 a n y t h i n g t h a t m i g h t a r g u a b l y b e c o v e r e d b y M s . B r a n n o n' s

09:10:44   22 r e q u e s t h a s p r e v i o u s l y b e e n p r o d u c e d t o t h e d e f e n s e?

09:10:46   23               M R . M A T T I V I:      T h a t ' s c o r r e c t, Y o u r H o n o r.

09:10:47   24               T H E C O U R T:       T h a n k y o u , M r . M a t t i v i.

09:10:47   25               A n y t h i n g f u r t h e r, M s . B r a n n o n?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 14 of 114
                                 1-25-19        USA v. STEIN              No. 16-10141-02                        14


09:10:50    1                M S . B R A N N O N:      N o t o n b e h a l f o f M r . A l l e n.

09:10:51    2                T H E C O U R T:       Any other preliminary matters we need

09:10:54    3 t o a d d r e s s?       M r . P r a t t?

09:10:55    4                M R . P R A T T:        J u s t b r i e f l y, Y o u r H o n o r.   In

09:10:57    5 addition to what Ms. Brannon said, we raised this

09:10:59    6 o b j e c t i o n o r i g i n a l l y i n o u r f i l i n g, b u t u n d e r R u l e 3 2 ,

09:11:04    7 the Court -- it says that "Before imposing sentence the

09:11:07    8 Court must address any victim of the crime who is present

09:11:09    9 at sentencing and must permit the victim to be reasonably

09:11:12   10 h e a r d. "      We'd raise that in our objection to the victim

09:11:15   11 v i d e o s.      I b e l i e v e t h e C o u r t' s a l r e a d y r u l e d o n t h a t , b u t

09:11:18   12 w e w o u l d l i k e t o r e n e w t h a t o b j e c t i o n a t t h i s t i m e .

09:11:21   13                T H E C O U R T:       A g a i n, t h e r e w e r e a p l e t h o r a o f

09:11:24   14 o b j e c t i o n s r a i s e d w i t h r e s p e c t t o t h i s s e n t e n c i n g i s s u e s,

09:11:28   15 w h e t h e r t h e g u i d e l i n e c a l c u l a t i o n s o r o t h e r w i s e.       The

09:11:30   16 C o u r t' s r u l e d o n t h o s e.          I don't -- I don't consider it

09:11:33   17 n e c e s s a r y t o r e n e w t h o s e o b j e c t i o n s.      I think the record

09:11:36   18 r e f l e c t s t h e o b j e c t i o n s t h a t d e f e n s e c o u n s e l m a d e.       And

09:11:39   19 c e r t a i n l y, M r . P r a t t, i f y o u w a n t t o r e n e w t h a t

09:11:41   20 o b j e c t i o n, y o u ' r e e n t i t l e d t o .      A n d , o f c o u r s e, t h e

09:11:43   21 C o u r t' s r u l i n g w i t h r e s p e c t t o v i c t i m s t a t e m e n t s w a s , a t

09:11:48   22 t h e e n d o f t h e d a y , a l t h o u g h I f o u n d t h e s e s t a t e m e n t s

09:11:53   23 w e r e e n t i t l e d t o b e h e a r d, t h a t i t w a s t h e C o u r t' s

09:11:55   24 p o s i t i o n t h a t w h e t h e r t h e l a w r e q u i r e d m e t o h e a r t h e m o r

09:11:58   25 n o t , t h e C o u r t w a s e x e r c i s i n g i t s d i s c r e t i o n t o h e a r t h e m


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 15 of 114
                                1-25-19        USA v. STEIN               No. 16-10141-02                       15


09:12:01    1 i n a n y e v e n t, e v e n i f t h e y p e r h a p s w o u l d n o t b e s t r i c t l y

09:12:04    2 covered by the law mandating I hear them.

09:12:06    3               A n d s o , a g a i n, t h a t o b j e c t i o n' s b e e n o v e r r u l e d,

09:12:09    4 a n d i s o v e r r u l e d a g a i n.         B u t a s I n o t e d, a l l o b j e c t i o n s

09:12:12    5 previously raised by defense counsel are in the record

09:12:16    6 a n d a r e p r e s e r v e d f o r p u r p o s e s o f a p p e a l.

09:12:19    7               M R . P R A T T:       T h a n k y o u , Y o u r H o n o r.

09:12:20    8               T H E C O U R T:       A n y o t h e r p r e l i m i n a r y m a t t e r s?

09:12:23    9               M S . S C H M I D T:      N o t h i n g f r o m M r . W r i g h t, Y o u r H o n o r.

09:12:24   10               T H E C O U R T:       A l l r i g h t.

09:12:25   11               The Government may proceed with respect to

09:12:27   12 p r e s e n t i n g v i c t i m s t a t e m e n t s, e i t h e r i n v i d e o o r t h o s e

09:12:33   13 t h a t w i s h t o b e d o n e i n p e r s o n.             I'll note that I do not

09:12:36   14 k n o w t h e e x t e n t t o w h i c h t h o s e i n t h e o v e r f l o w r o o m c a n

09:12:40   15 s e e t h e v i d e o p r e s e n t a t i o n s.        I do know that those of you

09:12:43   16 s i t t i n g i n t h e j u r y b o x a r e n o t g o i n g t o b e a b l e t o s e e .

09:12:46   17 Y o u ' r e j u s t g o i n g t o h a v e t o h e a r .           I a p o l o g i z e f o r t h a t.

09:12:49   18 B u t g i v e n t h e u n e x p e c t e d i n t e r e s t i n t h i s h e a r i n g t o d a y,

09:12:51   19 t h a t ' s t h e b e s t w e c a n d o .

09:12:52   20               M R . M A T T I V I:      W i t h y o u r p e r m i s s i o n, Y o u r H o n o r,

09:12:54   21 w e ' l l g o a h e a d a n d p l a y t h e v i d e o s f i r s t, t h e n w e ' l l a s k

09:12:57   22 C h i e f U t z t o g o a h e a d a n d m a k e h i s s t a t e m e n t, a n d t h e n

09:12:59   23 w e ' d a s k t h e C o u r t t o j u s t i n q u i r e o f a n y o n e i n t h e

09:13:01   24 g a l l e r y w h o m i g h t a l s o b e i n t e r e s t e d.

09:13:03   25               T H E C O U R T:       Very well.          Y o u m a y p r o c e e d.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 16 of 114
                                 1-25-19        USA v. STEIN              No. 16-10141-02                     16


09:13:05    1                M R . M A T T I V I:      Thank you.

09:13:11    2                ( V i e w i n g v i c t i m i m p a c t v i d e os o f I f r a h A h m e d,

09:13:11    3 I f r a h F a r a h, M a r s a l N a l e y e, A b d u k a d i r Y u s u f, a n d H a s s a n

09:33:03    4 Abdi.)

09:33:03    5                M R . M A T T I V I:      Y o u r H o n o r, w o u l d y o u b e r e a d y t o

09:33:05    6 h e a r f r o m t h e C h i e f?

09:33:06    7                T H E C O U R T:       A l l r i g h t.

09:33:08    8                M R . M A T T I V I:      Where would you like him, Your

09:33:09    9 H o n o r?

09:33:10   10                T H E C O U R T:       Sir, if you would come forward and

09:33:11   11 s p e a k i n t h e m i c r o p h o n e a t t h e p o d i u m, t h a t w a y w e ' r e

09:33:13   12 c e r t a i n w e h a v e a g o o d r e c o r d.           If you would start by

09:33:16   13 i n t r o d u c i n g y o u r s e l f a n d t h e n I ' l l b e h a p p y t o h e a r a n y

09:33:18   14 c o m m e n t s y o u h a v e t o s a y .

09:33:19   15                CHIEF UTZ:             T h a n k y o u , Y o u r H o n o r.   M y n a m e' s

09:33:22   16 M i c h a e l U t z .     I'm the Chief of Police for Garden City,

09:33:24   17 K a n s a s.

09:33:25   18                On behalf of the dedicated men and women of the

09:33:29   19 p o l i c e d e p a r t m e n t, t h a n k y o u f o r l e t t i n g m e a d d r e s s t h e

09:33:30   20 C o u r t.      I've submitted a victim impact statement to the

09:33:34   21 U . S . A t t o r n e y' s O f f i c e t o b e a s k e d t o b e s u b m i t t e d t o t h e

09:33:36   22 c o u r t f o r c o n s i d e r a t i o n - -

09:33:38   23                T H E C O U R T:       I've read it.

09:33:40   24                CHIEF UTZ:             - - a t s e n t e n c i n g.

09:33:43   25                This is a statement regarding the act of mass


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 17 of 114
                                 1-25-19        USA v. STEIN           No. 16-10141-02                       17


09:33:45    1 v i o l e n c e p l a n n e d b y C u r t i s A l l e n, P a t r i c k S t e i n, a n d

09:33:49    2 G a v i n W r i g h t.      I've been with the police department since

09:33:53    3 1984.         With that being said, I take pride in our

09:33:57    4 community and the people who reside in it.                                  I traveled

09:34:00    5 2 0 0 m i l e s t o c o m e t o c o u r t t o d a y t o a d d r e s s t h e C o u r t, t o

09:34:03    6 let you know how important Garden City and our community

09:34:06    7 i s t o m e a n d t o m y d e p a r t m e n t.

09:34:08    8               G a r d e n C i t y i s a v e r y d i v e r s e c o m m u n i t y, a n d a s a

09:34:12    9 r e s u l t, w e t h r i v e a s a c o m m u n i t y.        Since my move to

09:34:17   10 G a r d e n C i t y i n 1 9 8 4, I h a d t h e p r i v i l e g e o f w i t n e s s i n g

09:34:21   11 t h e o v e r w h e l m i n g a c c e p t a n c e o f r e f u g e e s i n o u r c o m m u n i t y.

09:34:25   12 I , a l o n g w i t h o t h e r m e m b e r s w i t h i n t h e d e p a r t m e n t, h a v e

09:34:28   13 d e v e l o p e d a t r u s t i n g a n d v a l u e d r e l a t i o n s h i p w i t h t h e

09:34:31   14 r e f u g e e s.     Through community engagement and personal

09:34:34   15 c o n t a c t s, w e t o o k t i m e t o e d u c a t e o u r s e l v e s a b o u t t h e i r

09:34:37   16 c u l t u r a l b a c k g r o u n d s.   We understand their fears from

09:34:41   17 t h e i r h o m e c o u n t r i e s a n d c a n h e l p t h e m b e c o m e a c c l i m a t e d

09:34:46   18 i n t o o u r c o m m u n i t y a l i t t l e e a s i e r.

09:34:48   19               M o s t o f o u r r e f u g e e s c o m e t o G a r d e n C i t y, a

09:34:52   20 s e c o n d a r y r e s e t t l e m e n t c o m m u n i t y, b e c a u s e i t h a s a

09:34:55   21 r e p u t a t i o n o f b e i n g a s a f e a n d s e c u r e e n v i r o n m e n t f r o m

09:34:58   22 t h e e v i l t h a t l a y s i n t h e s h a d o w s, a p l a c e t h a t p r o v i d e s

09:35:02   23 a q u a l i t y e d u c a t i o n f o r c h i l d r e n, a n d w o r k o p p o r t u n i t i e s.

09:35:07   24               I n m y 3 5 y e a r s i n l a w e n f o r c e m e n t, I h a v e n e v e r

09:35:10   25 w i t n e s s e d - - I t h o u g h t I w i t n e s s e d a b o u t e v e r y c r i m e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 18 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                         18


09:35:14    1 possible until October 13th when I was made aware from

09:35:18    2 t h e F B I o f t h e i n v e s t i g a t i o n i n v o l v i n g C u r t i s A l l e n,

09:35:21    3 P a t r i c k S t e i n, a n d G a v i n W r i g h t o n t h e c o n s p i r a c y t o u s e

09:35:24    4 a w e a p o n o f m a s s d e s t r u c t i o n i n o u r c o m m u n i t y.

09:35:29    5               Y o u r H o n o r, t h e l o c a t i o n t h a t t h e y w e r e p l a n n i n g

09:35:32    6 t h i s a t t a c k, 3 1 2 W e s t M a r y, t h e r e' s a f o u r - l a n e h i g h w a y

09:35:36    7 t h a t p a s s e s t h r o u g h t h e r e.     This roadway is heavily

09:35:40    8 t r a v e l e d w i t h s c h o o l b u s e s, f o l k s t r a v e l i n g t o a n d f r o m

09:35:44    9 w o r k , a n d o t h e r s g o i n g a b o u t t h e i r d a y - t o - d a y b u s i n e s s.

09:35:50   10 I f t h i s c o n s p i r a c y w o u l d n o t h a v e b e e n s t o p p e d a n d t h e

09:35:54   11 e x p l o s i v e d e v i c e s w o u l d h a v e b e e n i m p l a n t e d a n d e x p l o d ed ,

09:35:58   12 i t w o u l d h a v e f u r t h e r i m p a c te d t h e t r a f f i c o n t h i s

09:36:00   13 r o a d w a y a n d s e v e r a l n e a r b y s c h o o l s, c a u s i n g a c a t a s t r o p h e

09:36:04   14 i n o u r c o m m u n i t y.

09:36:05   15               None of these three individuals live in Garden

09:36:08   16 C i t y , K a n s a s.      They do not understand the core values

09:36:11   17 t h a t w e h a v e a c c e p t e d i n o u r d i v e r s e c o m m u n i t y.      They

09:36:15   18 w a n t e d t o b r i n g t h e i r e v i l t h o u g h t s a n d b e l i e f s i n t o o u r

09:36:17   19 c o m m u n i t y t o m u r d e r a n d s p r e a d t h e i r h a t r e d.

09:36:20   20               After release from the news from the FBI, my

09:36:25   21 d e p a r t m e n t w e n t t o w o r k a n d w e m e t w i t h m a n y o f t h e

09:36:27   22 e l d e r s o f t h e E a s t A f r i c a n C o m m u n i t y C e n t e r.     There was

09:36:30   23 f e a r i n t h e i r e y e s a n d s a d n e s s i n t h e i r h e a r t s d u r i n g t h e

09:36:33   24 d i s c u s s i o n s w i t h t h e m, a n d w e t r i e d t o c o m f o r t t h e m.

09:36:37   25 T h e y c o u l d n o t u n d e r s t a n d w h y , i n A m e r i c a, o n e w o u l d w a n t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 19 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                        19


09:36:41    1 to do such harm.

09:36:42    2               Refugees came to Garden City to escape the fear

09:36:46    3 and lack of trust in the government they experienced in

09:36:48    4 t h e i r o w n c o u n t r i e s.     They have witnessed the killings of

09:36:50    5 families and loved ones and came to the United States to

09:36:52    6 escape that life.                 C u r t i s A l l e n, P a t r i c k S t e i n, a n d G a v i n

09:36:59    7 Wright have taken that peace from them and left them with

09:37:02    8 t h e f e a r t h a t t h e y s o d e s p e r a t e l y t r i e d t o e s c a p e.

09:37:06    9 H o w e v e r, w i t h t h e m e e t i n g s w i t h t h e e l d e r s, w e t r i e d t o

09:37:09   10 b r i n g b a c k t h e t r u s t.

09:37:12   11               The healing in our community is a process and will

09:37:16   12 t a k e t i m e .     The evil destiny of all three of these

09:37:20   13 i n d i v i d u a l s p l a n n e d f o r t h i s S o m a l i a n r e s i d e n c e i n o u r

09:37:23   14 c o m m u n i t y w i l l a l w a y s w e i g h h e a v i l y i n o u r h e a r t s b e c a u s e

09:37:25   15 i n o u r c o m m u n i t y h a t r e d i s n o t w e l c o m e.

09:37:28   16               If it was not for the swift actions of the FBI and

09:37:32   17 t h e D e p a r t m e n t o f J u s t i c e i n s t o p p i n g t h e s e t h r e e

09:37:34   18 i n d i v i d u a l s f r o m t h e i r c o n s p i r a c y a c t s o f i n j u s t i c e i n

09:37:37   19 o u r c o m m u n i t y, i t w o u l d h a v e h a d a d e v a s t a t i n g i m p a c t.

09:37:42   20 H u n d r e d s, i f n o t t h o u s a n d s, o f m e m b e r s o f o u r c o m m u n i t y

09:37:45   21 w o u l d h a v e b e e n k i l l e d o r s e r i o u s l y i n j u r e d.     Millions of

09:37:48   22 d o l l a r s' w o r t h o f p o t e n t i a l p r o p e r t y w o u l d h a v e b e e n

09:37:51   23 d e s t r o y e d.    The emotional scars would have been -- would

09:37:56   24 h a v e b e e n a n d a r e u n m e a s u r a b l e.

09:37:58   25               Y o u r H o n o r, t o d a y i s a d e c i s i o n f o r y o u t o h a v e - -


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 20 of 114
                                 1-25-19         USA v. STEIN             No. 16-10141-02                      20


09:38:02    1 m a k e t h e m a s e n t e n c i n g f o r C u r t i s A l l e n, P a t r i c k S t e i n,

09:38:04    2 a n d G a v i n W r i g h t.          These three men have threatened our

09:38:07    3 f r i e n d s, f a m i l y, a n d l o v e d o n e s i n o u r c o m m u n i t y.          I've

09:38:10    4 explained here today what impact these three men had on

09:38:13    5 o u r c o m m u n i t y a n d w o u l d h a v e h a d o n o u r c o m m u n i t y.          If

09:38:17    6 t h e s e m e n a r e n o t h e l d a c c o u n t a b l e, w h a t u n f o r e s e e n

09:38:20    7 damage will they have caused as they continue to teach

09:38:23    8 t h e i r h a t r e d t o y o u n g e r g e n e r a t i o n s?

09:38:25    9                There is no room in any community or country in

09:38:29   10 t h i s t y p e o f - - f o r t h i s t y p e o f b e h a v i o r.             I would ask

09:38:32   11 y o u t o s e n d a s t r o n g m e s s a g e t o t h e s e t h r e e m e n a n d

09:38:36   12 c o m m u n i c a t e t o t h e m a n d o t h e r s w h o h a v e t h e s a m e

09:38:41   13 i d e o l o g i c a l h a t r e d t o w a r d h u m a n i t y t h a t t h i s t y p e o f

09:38:44   14 b e h a v i o r w i l l n o t b e c o n d o n e d b y s e n t e n c i n g t h e m t o t h e

09:38:47   15 m a x i m u m s e n t e n c e a v a i l a b l e.

09:38:47   16                I a s k y o u , Y o u r H o n o r, t o h e l p u s r e p a i r w h a t h a s

09:38:50   17 b e e n l o s t i n o u r c o m m u n i t y.          Thank you.

09:38:52   18                T H E C O U R T:       T h a n k y o u , C h i e f.

09:38:55   19                I will note for the record --

09:38:58   20                M R . M A T T I V I:      Y o u r H o n o r, I ' m s o r r y.    I'm not

09:38:59   21 a w a r e o f a n y t h i n g e l s e b u t I c e r t a i n l y w o u l d a s k y o u t o

09:39:01   22 i n q u i r e.

09:39:01   23                T H E C O U R T:       I will note for the record that the

09:39:04   24 G o v e r n m e n t s u b m i t t e d n u m e r o u s v i d e o s t a t e m e n t s o f

09:39:07   25 p o t e n t i a l v i c t i m s, a n d f o l l o w i n g m y r u l i n g w i t h r e s p e c t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 21 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                        21


09:39:09    1 t o t h o s e o b j e c t i o n s, I d i d v i e w a l l o f t h o s e, i n a d d i t i o n

09:39:12    2 t o t h e o n e s t h a t w e r e p r e s e n t e d t o d a y.

09:39:13    3               I've also had a handful of letters presented to me

09:39:19    4 f r o m p o t e n t i a l v i c t i m s, w h i c h I ' v e r e a d a s w e l l .         Neither

09:39:23    5 I nor the Government are aware of any other victims who

09:39:25    6 w i s h t o b e h e a r d w i t h r e s p e c t t o t o d a y' s s e n t e n c i n g.            But

09:39:29    7 are there any present in the courtroom who would like to

09:39:31    8 b e h e a r d a t t h i s t i m e?

09:39:35    9               A l l r i g h t, s e e i n g n o i n d i c a t i o n, I b e l i e v e t h a t

09:39:38   10 w i l l c o n c l u d e o u r v i c t i m p r e s e n t a t i o n s e c t i o n o f t o d a y' s

09:39:43   11 p r o c e e d i n g s.

09:39:43   12               Is there anything else that we need to address in

09:39:46   13 a c o n s o l i d a t e d m a n n e r b e f o r e w e m o v e t o i n d i v i d u a l

09:39:47   14 s e n t e n c i n g?

09:39:48   15               M R . M A T T I V I:      N o t h i n g k n o w n t o t h e G o v e r n m e n t,

09:39:49   16 Y o u r H o n o r.

09:39:50   17               M S . B R A N N O N:      I d o n ' t b e l i e v e s o , Y o u r H o n o r.

09:39:52   18               M R . P R A T T:       N o , Y o u r H o n o r.

09:39:53   19               M S . S C H M I D T:      N o , Y o u r H o n o r.

09:39:54   20               T H E C O U R T:       A l l r i g h t.   At this point I'm going to

09:39:57   21 r e q u e s t t h e m a r s h a l s t o t a k e M r . S t e i n a n d M r . W r i g h t

09:40:00   22 b a c k d o w n s t a i r s, w e ' l l p r o c e e d w i t h s e n t e n c i n g j u s t w i t h

09:40:05   23 r e s p e c t t o M r . A l l e n.         As they prepare to do that let me

09:40:09   24 a s k a c o u p l e o f q u e s t i o n s.         Do we -- we've been here --

09:40:11   25 w e l l , I ' v e b e e n h e r e 4 0 m i n u t e s.            I assume some of you


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 22 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                         22


09:40:14    1 h a v e b e e n i n t h e c o u r t r o o m l o n g e r.        Do we need a recess

09:40:16    2 i n g e n e r a l b e f o r e w e p r o c e e d?        W h a t ' s y o u r p r e f e r e n c e?

09:40:19    3               M S . B R A N N O N:      W e ' d a s k f o r o n e , Y o u r H o n o r.

09:40:20    4               T H E C O U R T:       A l l r i g h t.   Here's what I'm going to

09:40:22    5 ask then.              I'm going to ask the marshals if you would

09:40:24    6 take all three defendants down.                            Let's come back at

09:40:27    7 1 0 : 0 0 o ' c l o c k w i t h j u s t M r . A l l e n, a n d w e ' l l r e c o n v e n e a t

09:40:31    8 t h a t p o i n t f o r h i s s e n t e n c i n g.

09:40:31    9               I'm going to request those of you present in the

09:40:35   10 c o u r t r o o m t o w a i t a m i n u t e j u s t f o r s e c u r i t y p u r p o s e s.

09:40:38   11 I t ' l l b e e a s i e r f o r t h e m a r s h a l s t o m o v e t h e t h r e e

09:40:41   12 d e f e n d a n t s i f t h e h a l l w a y' s n o t o t h e r w i s e c r o w d e d w i t h

09:40:47   13 s p e c t a t o r s.     So if the marshals want to take the

09:40:50   14 d e f e n d a n t s d o w n a n d r e t u r n M r . A l l e n a t 1 0 : 0 0 o ' c l o c k,

09:40:52   15 w e ' l l p r o c e e d w i t h h i s s e n t e n c i n g d i r e c t l y a t t h a t p o i n t.

09:40:55   16               F o r t h o s e o f u n f a m i l i a r w i t h t h e c o u r t h o u s e, I ' l l

09:40:57   17 i n f o r m y o u t h a t t h e r e a r e m e n ' s r o o m s b e h i n d m e a t t h e

09:41:01   18 e n d o f t h e h a l l , b o t h o n t h i s f l o o r a n d t h e f l o o r b e l o w,

09:41:04   19 w o m e n' s r o o m s o n t h e o t h e r s i d e.          We will take a

09:41:09   20 2 0 - m i n u t e r e c e s s, c o m e b a c k a t 1 0 : 0 0 o ' c l o c k, a n d p r o c e e d

09:41:12   21 a t t h a t p o i n t t o h e a r s e n t e n c i n g f o r M r . A l l e n.

09:41:16   22               D e f e n s e c o u n s e l, I k n o w t h a t e v e n t h o u g h y o u r

09:41:20   23 c l i e n t s a r e n o t h e r e, r e f e r r i n g t o M r . S t e i n a n d

09:41:23   24 M r . W r i g h t' s c o u n s e l, a r e n o t p r e s e n t f o r M r . A l l e n' s

09:41:27   25 s e n t e n c i n g, o b v i o u s l y y o u ' l l w a n t t o , I a s s u m e, s i t i n o n


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 23 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                       23


09:41:30    1 that.         I'd assumed that you would be free to sit in the

09:41:34    2 g a l l e r y.     I can see I was wrong about that.                          So feel free

09:41:37    3 to return to counsel table if you want to be present for

09:41:40    4 t h a t s e n t e n c i n g, e v e n t h o u g h i t w i l l j u s t b e o f

09:41:42    5 M r . A l l e n.

09:41:42    6               M R . P R A T T:     T h a n k y o u , Y o u r H o n o r.

09:41:43    7               T H E C O U R T:     C o u r t' s i n r e c e s s u n t i l 1 0 : 0 0 o ' c l o c k.

09:41:46    8               C L E R K D A V E N P O R T:   All rise.

09:41:47    9               (A recess was taken from 9:41 to 10:00 A.M.

09:41:47   10 D e f e n d a n t C u r t i s A l l e n r e t u r n e d t o t h e c o u r t r o o m a n d t h e

09:58:37   11 h e a r i n g p r o c e e d e d a s f o l l o w s: )

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 24 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                        24


13:15:06    1               (A recess was taken from 9:31 A.M. to 1:15 P.M.

13:15:06    2 Defendant Curtis Stein returned to the courtroom and the

09:58:37    3 h e a r i n g p r o c e e d e d a s f o l l o w s: )

13:15:10    4               C L E R K D A V E N P O R T:   All rise.

13:15:11    5               T H E C O U R T:     G o o d a f t e r n o o n.    Y o u m a y b e s e a t e d.

13:15:16    6               The court resumes our hearing with respect to the

13:15:23    7 s e n t e n c i n g t o P a t r i c k S t e i n.       A g a i n, t h e o b j e c t i o n s t o

13:15:32    8 the presentence investigation report have previously been

13:15:34    9 a d d r e s s e d.     A l t h o u g h I d i d s u s t a i n o n e o b j e c t i o n, b e c a u s e

13:15:39   10 o f t h e n a t u r e o f t h e w a y t h e g u i d e l i n e s w o r k , i t

13:15:42   11 u l t i m a t e l y d o e s n o t c h a n g e t h e f i n a l c a l c u l a t i o n o f t h e

13:15:44   12 g u i d e l i n e.     Mr. Stein still presents at this court

13:15:47   13 f o l l o w i n g h i s c o n v i c t i o n b y t h e j u r y o f C o u n t 1 o f

13:15:53   14 c o n s p i r a c y t o u s e a w e a p o n o f m a s s d e s t r u c t i o n a n d

13:15:55   15 C o u n t 2 , c o n s p i r a c y a g a i n s t c i v i l r i g h t s.      He still

13:15:59   16 p r e s e n t s t o t h i s c o u r t a t a n o f f e n s e l e v e l 4 3 , c r i m i n a l

13:16:04   17 h i s t o r y c a t e g o r y V I , f o r w h i c h t h e r e c o m m e n d e d g u i d e l i n e

13:16:06   18 s e n t e n c e i s l i f e a s t o C o u n t 1 , s t a t u t o r y m a x i m u m o f t e n

13:16:10   19 y e a r s a s t o C o u n t 2 , t o r u n c o n c u r r e n t w i t h C o u n t 1 , a n d

13:16:15   20 s u p e r v i s e d r e l e a s e o f l i f e f o r C o u n t 1 a n d o n e t o t h r e e

13:16:18   21 y e a r s f o r C o u n t 2 .

13:16:23   22               Let me hear from the Government -- pardon me.

13:16:31   23 M s . B e r k o w e r, y o u m a y a p p r o a c h a n d p r o c e e d.

13:16:33   24               M S . B E R K O W E R:    T h a n k y o u , Y o u r H o n o r.

13:16:41   25               G o o d a f t e r n o o n, Y o u r H o n o r.      Y o u r H o n o r, a t t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 25 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                          25


13:16:48    1 last hearing for Mr. Allen you foreshadowed your thinking

13:16:54    2 a b o u t t h e s e n t e n c e s f o r t h e s e d e f e n d a n t s, a n d s o I i n t e n d

13:16:59    3 t o a p p r o a c h t h e a r g u m e n t t o d a y w i t h s o m e o f t h a t i n m i n d.

13:17:01    4 And I know counsel for Mr. Stein was present at that

13:17:04    5 hearing and so also had the benefit of hearing your

13:17:07    6 thoughts on that.                  But despite what we went through with

13:17:12    7 Mr. Allen and some of the considerations that the Court

13:17:14    8 d i d n o t g i v e h i m a g u i d e l i n e s e n t e n c e, w e w o u l d s u b m i t

13:17:16    9 that a guideline sentence of life imprisonment is still

13:17:19   10 a p p r o p r i a t e u n d e r t h e 3 5 5 3 f a c t o r s f o r t h i s d e f e n d a n t,

13:17:23   11 e s p e c i a l l y f o r t h i s d e f e n d a n t.

13:17:25   12                T h e C o u r t' s f a m i l i a r w i t h t h e f a c t s, h a v i n g s a t

13:17:28   13 t h r o u g h t h e t r i a l a n d e x t e n s i v e p o s t- t r i a l f i l i n g s, b u t a

13:17:31   14 f e w f a c t s a r e w o r t h h i g h l i g h t i n g t h a t s h o w t h a t f o r t h i s

13:17:34   15 d e f e n d a n t, M r . S t e i n, a l i f e s e n t e n c e i s w h o l l y j u s t i f i e d

13:17:38   16 h e r e .

13:17:39   17                F i r s t, w i t h r e g a r d t o t h e n a t u r e a n d c i r c u m s t a n c e s

13:17:42   18 o f t h i s o f f e n s e.       A s t h e C o u r t a l l u d e d t o e a r l i e r, t h e

13:17:46   19 b o m b i n g i n t h i s c a s e t h a t w a s p l a n n e d w a s a n a t r o c i o u s

13:17:51   20 c r i m e.      Mr. Stein and his codefendants planned to

13:17:54   21 i n d i s c r i m i n a t e l y m u r d e r i n n o c e n t c i v i l i a n s, m e n , w o m e n,

13:17:57   22 a n d c h i l d r e n, a s t h e y w e r e i n t h e a c t o f p r a y e r b e c a u s e

13:18:01   23 t h e y h a t e d M u s l i m s a n d d i d n ' t w a n t t h e m i n t h e

13:18:03   24 U n i t e d S t a t e s.      They wanted to send the message that

13:18:08   25 M u s l i m s a r e n o t w e l c o m e i n A m e r i c a.        And this crime is


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 26 of 114
                                 1-25-19        USA v. STEIN           No. 16-10141-02                        26


13:18:10    1 r e p u g n a n t t o t h e f o u n d i n g p r i n c i p l e s o f o u r n a t i o n,

13:18:13    2 because in America people of all faiths are welcome and

13:18:17    3 it is known around the world that here anyone can

13:18:20    4 p r a c t i c e h i s o r h e r f a i t h f r e e l y.

13:18:25    5               I n A m e r i c a, w e ' r e a l s o a n a t i o n o f l a w s .      We

13:18:27    6 settle our lives at the ballot box, not through vigilante

13:18:31    7 v i o l e n c e.     And if law enforcement in this case had not

13:18:34    8 s t o p p e d t h e s e d e f e n d a n t s, t h i s c r i m e w o u l d h a v e b e e n

13:18:36    9 d e v a s t a t i n g t o t h e v i c t i m s, t o t h e i r f a m i l i e s, a n d t o t h e

13:18:40   10 e n t i r e G a r d e n C i t y c o m m u n i t y.    It would have tarnished

13:18:43   11 t h e i m a g e o f t h e s t a t e o f K a n s a s a n d t h e U n i t e d S t a t e s a s

13:18:47   12 a w h o l e a s a p l a c e t h a t w e l c o m e s p e o p l e o f a l l f a i t h s,

13:18:51   13 w h e r e r a c i a l a n d r e l i g i o u s b a s e d v i o l e n c e i s s i m p l y n o t

13:18:54   14 t o l e r a t e d.

13:18:55   15               A n d a s t h e C o u r t s a w t h i s m o r n i n g, a n d t h r o u g h t h e

13:18:57   16 v i c t i m i m p a c t s t a t e m e n t s t h a t w e r e p r o v i d e d t o t h e C o u r t,

13:19:00   17 b o t h b e f o r e t h i s h e a r i n g a n d e a r l i e r t o d a y, e v e n j u s t t h e

13:19:03   18 p l o t i t s e l f, w i t h o u t c a r r y i n g i t t o f r u i t i o n, c a r r i e d - -

13:19:08   19 c a u s e d s u c h g r e a t h a r m t o i t s i n t e n d e d v i c t i m s, i t w a s

13:19:12   20 a p p a r e n t i n t h e e l o q u e n t s t a t e m e n t s t h e C o u r t h e a r d f r o m

13:19:15   21 t h o s e v i c t i m s a s w e l l a s f r o m m e m b e r s i n l e a d e r s h i p

13:19:17   22 p o s i t i o n s i n t h e c o m m u n i t y.

13:19:18   23               And I would also note that the Tenth Circuit has

13:19:22   24 r e c o g n i z e d t h a t t h e s e r i o u s n e s s o f a c o n s p i r a c y t o u s e a

13:19:27   25 w e a p o n o f m a s s d e s t r u c t i o n i s t r e a t e d d i f f e r e n t l y t h a n


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 27 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        27


13:19:30    1 o t h e r k i n d s o f c o n s p i r a c i e s i n t h e c r i m i n a l c o d e.

13:19:33    2 Congress expressly acknowledged in 2332a that there

13:19:39    3 s h o u l d - - t h a t t h e r e' s n o d i f f e r e n c e i n p u n i s h m e n t

13:19:41    4 b e t w e e n c o n s p i r a c y, a t t e m p t s, a n d a c t u a l u s e o f a w e a p o n

13:19:45    5 o f m a s s d e s t r u c t i o n, b e c a u s e t h e c r i m e i t s e l f, e v e n j u s t

13:19:48    6 p l o t t i n g t o d o i t , i s o f t h e u t m o s t s e r i o u s n e s s.

13:19:51    7                And the Tenth Circuit recognized that in United

13:19:53    8 S t a t e s v . N i c h o l s, a c a s e t h a t ' s i n s t r u c t i v e h e r e i n p a r t

13:19:57    9 because the defendant was convicted of conspiring to use

13:19:59   10 a w e a p o n o f m a s s d e s t r u c t i o n b u t u l t i m a t e l y a c q u i t t e d o f

13:20:03   11 t h e u n d e r l y i n g u s e o f t h e w e a p o n o f m a s s d e s t r u c t i o n i n

13:20:06   12 t h e O k l a h o m a C i t y b o m b i n g.

13:20:07   13                And the Tenth Circuit in that case said, "Congress

13:20:11   14 d i d n o t c r e a t e d i f f e r e n t p u n i s h m e n t s f o r t h e c o n s p i r a c y

13:20:13   15 o r u n d e r l y i n g s u b s t a n t i v e o f f e n s e s, l e a d i n g t o t h e

13:20:16   16 i n f e r e n c e i t v i e w e d t h e t w o a s e q u i v a l e n t i n c o n s e q u e n c e

13:20:19   17 a n d s e v e r i t y.      This is especially so because Congress

13:20:23   18 n o r m a l l y t r e a t s c o n s p i r a c y a s a c r i m e p u n i s h e d b y n o m o r e

13:20:26   19 t h a n f i v e y e a r s i m p r i s o n m e n t. "       A n d t h a t, o f c o u r s e, i s

13:20:30   20 a s t a t u t e w e ' r e a l l f a m i l i a r w i t h , 1 8 U . S . C . § 3 7 1 .            The

13:20:35   21 l e g i s l a t u r e' s s p e c i a l t r e a t m e n t s t r o n g l y s u g g e s t s w e

13:20:37   22 s h o u l d n o t d i s t i n g u i s h b e t w e e n u s i n g a n e x p l o s i v e w e a p o n

13:20:41   23 o f m a s s d e s t r u c t i o n o r c o n s p i r i n g t o d o s o i n d e t e r m i n i n g

13:20:43   24 t h e p r o p e r p u n i s h m e n t i n t h i s c a s e , a n d t h e c i t a t i o n

13:20:46   25 t h e r e i s 1 6 9 F . 3 d 1 2 5 5 , T e n t h C i r c u i t, 1 9 9 9 .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 28 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                       28


13:20:52    1                Y o u r H o n o r, w e h a v e t h e F B I a n d s t a t e a n d l o c a l

13:20:59    2 law enforcement to thank for foiling this plot and saving

13:21:03    3 m a n y , m a n y l i v e s.       But it bears repeating that the

13:21:07    4 h o r r i f i c n a t u r e o f t h i s c r i m e c a n ' t b e o v e r s t a t e d.         It is

13:21:09    5 a mass hate crime murder that the defendants planned to

13:21:12    6 c a r r y o u t w i t h a w e a p o n o f m a s s d e s t r u c t i o n, a n d i t

13:21:16    7 w a r r a n t s a n e x t r e m e l y s e r i o u s p u n i s h m e n t.

13:21:20    8                Second with regard to the history and

13:21:22    9 c h a r a c t e r i s t i c s o f t h i s p a r t i c u l a r d e f e n d a n t, n o t h i n g i n

13:21:27   10 t h i s p a r t i c u l a r d e f e n d a n t' s p e r s o n a l h i s t o r y r e a l l y

13:21:29   11 c o u n s e l s f o r a n y l e n i e n c y h e r e .      His papers and the PSR

13:21:35   12 a c k n o w l e d g e s o m e s u b s t a n c e u s e i n h i s p a s t .      But by his

13:21:39   13 o w n a c c o u n t, i n h i s i n t e r v i e w w i t h t h e p r o b a t i o n

13:21:41   14 d e p a r t m e n t, h e w a s n o t u s i n g t h o s e s u b s t a n c e s d u r i n g t h e

13:21:44   15 d u r a t i o n o f t h i s c o n s p i r a c y.      He also acknowledged in his

13:21:46   16 s e n t e n c i n g p a p e r s a n d i n t h e P S R s o m e m e n t a l h e a l t h

13:21:49   17 i s s u e s t h a t h e h a d h a d i n t h e p a s t , b u t h e a l s o t o l d

13:21:52   18 p r o b a t i o n h e h a d n o t b e e n i n a n y k i n d o f t r e a t m e n t f o r

13:21:55   19 t h o s e i s s u e s s i n c e s e v e r a l y e a r s - - s i n c e 2 0 1 4, s e v e r a l

13:21:57   20 y e a r s p r i o r t o t h e c o n s p i r a c y.       And so the Government

13:21:59   21 w o u l d s u b m i t t h a t n e i t h e r o f t h o s e t w o c h a r a c t e r i s t i c s o f

13:22:02   22 t h i s p a r t i c u l a r d e f e n d a n t c o u n s e l f o r l e n i e n c y i n t h e w a y

13:22:05   23 t h e y m i g h t i n a d i f f e r e n t c a s e w h e r e t h e r e w a s a m u c h

13:22:08   24 m o r e s e v e re h i s t o r y o f e i t h e r o f t h o s e t w o t y p e s o f

13:22:11   25 i s s u e s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 29 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        29


13:22:12    1                But at the same time it bears repeating that this

13:22:15    2 d e f e n d a n t s t a r t e d t h i s c o n s p i r a c y, a s t h e C o u r t f o u n d

13:22:18    3 d u r i n g t r i a l, o n J u n e 1 4 t h , 2 0 1 6 , i n B r o d y B e n s o n' s s h o o t

13:22:23    4 s h a c k.      He and defendant Allen talked about using

13:22:26    5 e x p l o s i v e s t o a t t a c k M u s l i m s i n s o u t h w e s t K a n s a s.      That

13:22:29    6 w a s w h e n t h i s c o n s p i r a c y b e g a n.       And we know why he was

13:22:33    7 inspired to do that that day, because he said so on a

13:22:37    8 r e c o r d i n g t h a t w e h e a r d a t t r i a l.        He was angry about the

13:22:39    9 Pulse Nightclub shooting and it inspired him to start

13:22:43   10 o r g a n i z i n g t h i s a t t a c k.     He said it himself on the

13:22:45   11 r e c o r d i n g.     A f t e r t h a t s h o o t i n g, a s w i t c h f l i p p e d, a n d h e

13:22:48   12 w e n t i n t o o r g a n i z a t i o n m o d e .     He then tried to recruit

13:22:53   13 o t h e r s t o j o i n h i m .       For weeks and for months he took an

13:22:56   14 a c t i v e r o l l i n p l a n n i n g t h i s a t t a c k.       He met for hours

13:22:59   15 a n d h o u r s w i t h h i s c o d e f e n d a n t s t o p i c k a t a r g e t.          They

13:23:01   16 d e v i s e d a p l a n f o r t h e a t t a c k.         They worked out

13:23:04   17 l o g i s t i c s.     His codefendants manufactured homemade

13:23:07   18 e x p l o s i v e s, a n d t h e n h e a l s o p u r s u e d a n a d d i t i o n a l a v e n u e

13:23:10   19 t o o b t a i n e x p l o s i v e s a n d p o t e n t i a l l y a u t o m a t i c w e a p o n s

13:23:15   20 f r o m s o m e o n e h e b e l i e v e d w a s a b l a c k- m a r k e t o p e r a t o r.

13:23:17   21                W h e n h e w a s a r r e s t e d, h e h a d j u s t d e l i v e r e d 3 0 0

13:23:20   22 p o u n d s o f f e r t i l i z e r t o s o m e o n e t h a t h e t h o u g h t w a s g o i n g

13:23:25   23 t o b u i l d a b o m b t o b l o w u p t h a t e n t i r e a p a r t m e n t c o m p l e x.

13:23:30   24 A n d a t t h e p r i o r s e n t e n c i n g h e a r i n g I k n o w t h e C o u r t

13:23:33   25 r e f e r r e d t o M r . S t e i n a s s o m e o n e w h o m a y b e " a l l h a t a n d


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 30 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                      30


13:23:36    1 n o c a t t l e, " b u t I s u b m i t t o t h e c o u r t y o u c a n b u y c a t t l e

13:23:39    2 and that's exactly what Mr. Stein did that day when he

13:23:42    3 d e l i v e r e d t h a t f e r t i l i z e r w i t h t h e e x p e c t a t i o n, t h e f u l l

13:23:45    4 e x p e c t a t i o n, i t w o u l d b e d e l i v e r e d b a c k t o h i m i n t h e

13:23:47    5 form of a bomb that could be used to explode an entire

13:23:50    6 a p a r t m e n t c o m p l e x.

13:23:51    7                A n d , o f c o u r s e, t h e d e l i v e r y o f t h a t f e r t i l i z e r

13:23:55    8 w a s a f t e r M r . A l l e n w a s a r r e s t e d.         He was so determined

13:23:58    9 to carry out this attack that he still went forward with

13:24:01   10 i t e v e n a f t e r M r . A l l e n, w h o h a d b e e n m a k i n g t h e h o m e m a d e

13:24:04   11 e x p l o s i v e s w i t h M r . W r i g h t, w a s d e t a i n e d.

13:24:06   12                F r o m t h e s t a r t a n d t h r o u g h t h e t i m e o f h i s a r r e s t,

13:24:09   13 h e w a s a v o c a l a n d a c t i v e p a r t i c i p a n t i n t h i s c o n s p i r a c y.

13:24:12   14 W e h e a r d t h a t r e p e a t e d l y o n t h e t a p e s.         And his hatred of

13:24:16   15 M u s l i m s, h i s m o t i v a t i o n f o r g e t t i n g b a c k a t M u s l i m s a n d

13:24:22   16 t h e g o v e r n m e n t t h a t a l l o w e d t h e m t o b e h e r e w a s a

13:24:24   17 c o n s t a n t o n e v e r y s i n g l e o n e o f t h o s e r e c o r d i n g s.

13:24:27   18                A n d s i g n i f i c a n t l y, t h i s d e f e n d a n t i s w h o l l y

13:24:29   19 u n r e p e n t a n t.    To this day he has yet to acknowledge any

13:24:32   20 r e s p o n s i b i l i t y f o r w h a t h e d i d .      His sentencing papers

13:24:35   21 s e e k t o b l a m e D a n D a y a n d t h e u n d e r c o v e r, B r i a n, f o r h i s

13:24:38   22 c r i m e s.      And the trial evidence established that just

13:24:41   23 i s n ' t t r u e .      When that conspiracy started in Brody

13:24:44   24 B e n s o n' s s h o o t s h a c k, D a n D a y h a d b e e n c a r t e d a w a y i n a n

13:24:47   25 a m b u l a n c e a n d w a s i n t h e h o s p i t a l.        He was nowhere part


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 31 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                          31


13:24:50    1 o f t h a t c o n v e r s a t i o n.     H e w a s n ' t e v e n o n t h e p r o p e r t y.

13:24:53    2 Dan Day had nothing to do with the Pulse Nightclub

13:24:56    3 s h o o t i n g t h a t c a u s e d M r . S t e i n' s s w i t c h t o f l i p .      And

13:24:59    4 it's worth recalling that in that recording Mr. Stein

13:25:01    5 wasn't even talking to Dan Day.                           Dan Day happened to pick

13:25:05    6 up one side of a telephone conversation that Mr. Stein

13:25:07    7 was having with some unidentified person that he was

13:25:09    8 t r y i n g t o g e t t o c o m e t o B r o d y B e n s o n' s f i e l d, a s h e

13:25:12    9 explained what he wanted to do.

13:25:13   10               B l a m i n g D a n D a y i s c o n t r a r y t o t h e f a c t s, a n d i t

13:25:17   11 s h o w s h e i s s t i l l u n r e p e n t a n t.      He wants to blame

13:25:21   12 s o m e b o d y e l s e f o r h i s o w n c r i m e s.       And with regard to

13:25:23   13 B r i a n, t h e C o u r t h e a r d a n d s a w o n r e c o r d i n g s a n d i n t e x t

13:25:27   14 m e s s a g e s t h r o u g h o u t t h e t r i a l h o w c a r e f u l B r i a n w a s t o

13:25:30   15 g i v e M r . S t e i n r e p e a t e d o p p o r t u n i t i e s t o t a k e a s t e p

13:25:33   16 b a c k , t o d e c i d e n o t t o d o w h a t h e w a s g o i n g t o d o .                And

13:25:38   17 e a c h t i m e , i n s t e a d o f s h o w i n g a n y h e s i t a t i o n o r d o u b t,

13:25:41   18 M r . S t e i n d o u b l e d d o w n o n h i s c o m m i t m e n t t o t h e c r i m e.

13:25:44   19 A s t h e C o u r t w i l l r e c a l l i n G o v e r n m e n t' s t r i a l

13:25:47   20 E x h i b i t 1 1 1 b a n d 1 1 1 c , M r . S t e i n d e s c r i b e d h i m a n d h i s

13:25:52   21 c o d e f e n d a n t s a s h a v i n g " t h e w i l l , d e t e r m i n a t i o n, a n d

13:25:55   22 d e d i c a t i o n s e c o n d t o n o n e . "

13:25:58   23               He also, without any prompting told Brian that he

13:26:02   24 w o u l d j u s t t e l l h i m t h e p l a n a n d w e n t t o l a y i t a l l o u t

13:26:05   25 i n t e x t m e s s a g e s.      E a c h t i m e, i n s t e a d o f s h o w i n g


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 32 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                            32


13:26:08    1 h e s i t a t i o n o r d o u b t, h e a l w a y s w a n t e d t o g o f o r w a r d.

13:26:11    2 E v e n a f t e r M r . S t e i n g a v e B r i a n 3 0 0 p o u n d s o f f e r t i l i z e r,

13:26:15    3 Brian gave him one last chance to back out in that

13:26:17    4 M c D o n a l d' s , a n d w e h e a r d t h a t r e c o r d i n g a t t r i a l, t o o .

13:26:20    5 I n s i d e t h e M c D o n a l d' s , b e f o r e h i s a r r e s t, B r i a n s a i d t o

13:26:23    6 h i m , " A r e y o u s u r e y o u w a n t t o g o t h r o u g h w i t h t h i s?

13:26:25    7 T h e r e m i g h t b e c h i l d r e n i n t h a t b u i l d i n g. "           And

13:26:27    8 M r . S t e i n d i d n ' t w a v e r f o r a s e c o n d.         I n G o v e r n m e n t' s

13:26:32    9 t r i a l E x h i b i t 1 9 o , B r i a n s a i d, " I ' l l b e h o n e s t w i t h y o u .

13:26:35   10 A r e t h e r e a b u n c h o f k i d s i n t h e r e? "           S t e i n: " I ' m s u r e

13:26:39   11 t h e r e a r e . "     I n s t e a d, M r . S t e i n s e e m e d p l e a s e d w i t h w h a t

13:26:42   12 h e w a s g o i n g t o d o , a n d t h e s c a l e o f d e a t h a n d

13:26:44   13 d e s t r u c t i o n t h a t h e w o u l d c a u s e.

13:26:45   14               F r o m G o v e r n m e n t' s E x h i b i t 1 9 l , M r . S t e i n t o l d

13:26:49   15 B r i a n, " I t ' s a n o - f a i l o p e r a t i o n.      And if I'm going to do

13:26:53   16 i t , I w a n t i t F ' i n g d o n e r i g h t. "           Brian said, "Well,

13:26:57   17 w e ' r e g o n n a m a k e s u r e - - w e ' r e g o i n g t o m a k e y o u - - w h a t

13:26:59   18 w e ' r e g o i n g t o m a k e y o u w i l l d o i t . "           S t e i n:     "Good."

13:27:02   19 B r i a n:      "You got my word on that."                     S t e i n:    " G o o d. "

13:27:05   20 B r i a n:      "It's gonna make a big mess, it's gonna -- both

13:27:08   21 o f t h o s e a r e a s a r e g o n e . "      S t e i n:    "Good."         B r i a n:      "I

13:27:10   22 k n o w t h a t ' s w h a t y o u w a n t e d. "      S t e i n:    " A b s o l u t e l y.      I

13:27:13   23 m e a n , i t ' s n o t h i n g b u t F ' i n g c o c k r o a c h e s, m a n . "

13:27:16   24               He even spoke of working again with Brian on

13:27:19   25 f u t u r e o c c a s i o n s i n f u t u r e a t t a c k s, c a l l i n g i t " a


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 33 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                        33


13:27:21    1 f r u i t f u l F ' i n g r e l a t i o n s h i p. "   "This is only the

13:27:24    2 b e g i n n i n g, m a n .     T h e m M F ' e r s a r e e v e r y w h e r e. "

13:27:29    3               I'd also point out and remind the court that the

13:27:32    4 children Brian referenced to him that might be in that

13:27:34    5 a p a r t m e n t c o m p l e x w e r e n o t j u s t h y p o t h e t i c a l, a b s t r a c t

13:27:37    6 i d e a s t o M r . S t e i n.        The Court will recall that Dan Day

13:27:40    7 testified about an incident where he and Mr. Stein were

13:27:42    8 d r i v i n g, t h e y s a w a S o m a l i w o m a n w i t h h e r c h i l d, a n d

13:27:46    9 M r . S t e i n' s i m m e d i a t e r e a c t i o n w a s h o w m u c h h e w a n t e d t o

13:27:48   10 k i l l t h e m b o t h .

13:27:50   11               Again and again the evidence showed Mr. Stein

13:27:53   12 v i e w e d t h e M u s l i m r e s i d e n t s o f G a r d e n C i t y t o b e s u b h u m a n

13:27:57   13 c o c k r o a c h e s.    This defendant is not someone who is

13:27:59   14 m a n i p u l a t e d o r p r e s s u r e d o r c o e r c e d i n a n y w a y .       Again

13:28:03   15 a n d a g a i n h e s h o w e d h i m s e l f r e a d y, w i l l i n g, a n d m o r e t h a n

13:28:06   16 a b l e t o c a r r y o u t t h i s a t t a c k a n d k i l l i n n o c e n t p e o p l e,

13:28:09   17 a n d h e h a s y e t t o s h o w a n y c o n t r i t i o n.

13:28:12   18               T h e d e f e n d a n t' s p o s t a r r e s t i n t e r v i e w i s a l s o

13:28:15   19 s i g n i f i c a n t.    And while that didn't come into evidence at

13:28:18   20 t r i a l, w e p r o v i d e d t h e C o u r t w i t h c e r t a i n e x c e r p t s o f

13:28:20   21 t h a t i n o u r s e n t e n c i n g p a p e r s.       And I would draw the

13:28:22   22 C o u r t' s a t t e n t i o n b a c k t o t h a t n o w , b e c a u s e i t p r o v i d e s a

13:28:24   23 t e l l i n g w i n d o w i n t o t h i s d e f e n d a n t' s c h a r a c t e r a n d t h e

13:28:28   24 t y p e o f p u n i s h m e n t t h a t i s r e a l l y t r u l y n e c e s s a r y h e r e.

13:28:30   25               E v e n a f t e r h i s a r r e s t, s i t t i n g i n a r o o m w i t h F B I


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 34 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                        34


13:28:34    1 a g e n t s, h e p r o c l a i m e d h i m s e l f r e a d y t o d i e f o r h i s

13:28:37    2 b e l i e f s.      He mocked the agents for arresting him because

13:28:40    3 h e w a s a t r u e p a t r i o t.          He told the agents that Muslims

13:28:43    4 w e r e a d o m e s t i c e n e m y, a n d h e w a s w i l l i n g t o t a k e a l l

13:28:46    5 m e a n s n e c e s s a r y t o e l i m i n a t e t h e t h r e a t t h a t t h e y p o s e d.

13:28:50    6 T o h i m , t h e s e a g e n t s h a d a r r e s t e d t h e w r o n g p e r s o n.            They

13:28:54    7 s h o u l d h a v e b e e n t h a n k i n g h i m f o r h i s s e r v i c e, n o t

13:28:57    8 arresting him.

13:28:58    9                And this is disturbing because it shows that

13:29:00   10 M r . S t e i n v i e w s v i g i l a n t e v i o l e n c e a s p a t r i o t i s m.       It

13:29:04   11 s e t s h i m a p a r t f r o m o t h e r c a t e g o r i e s o f c r i m i n a l s.        He's

13:29:08   12 n o t m o t i v a t e d b y m o n e y o r b y a d d i c t i o n; h e ' s m o t i v a t e d b y

13:29:11   13 i d e o l o g y.      A n d e v e n a f t e r h i s a r r e s t, h e d i d n ' t w a v e r i n

13:29:15   14 h i s c o m m i t m e n t t o t h a t i d e o l o g y.       T h e r e' s n o t h i n g i n t h e

13:29:18   15 r e c o r d t o s h o w t h a t h e h a s c h a n g e d h i s v i e w s s i n c e t h a t

13:29:22   16 t i m e , a n d h e c e r t a i n l y h a s n ' t r e n o u n c e d h i s t w i s t e d v i e w

13:29:24   17 o f p a t r i o t i s m b y a n y m e a n s.         The Government would submit

13:29:29   18 t h a t a l l o f t h i s s h o w s M r . S t e i n i s t r u l y a d a n g e r t o t h e

13:29:32   19 p u b l i c a n d a t a h i g h r i s k o f r e c i d i v a t i n g.

13:29:36   20                A n d s e v e r a l c i r c u i t s h a v e r e c o g n i z e d, a n d

13:29:38   21 M r . M a t t i v i p o i n t e d t h i s o u t e a r l i e r i n M r . A l l e n' s

13:29:41   22 h e a r i n g, t h a t s e v e r a l c i r c u i t s h a v e r e c o g n i z e d t h a t

13:29:43   23 i d e o l o g i c a l l y m o t i v a t e d c r i m i n a l s s u c h a s t e r r o r i s t s p o s e

13:29:48   24 a u n i q u e r i s k t o s o c i e t y.         And that's the Meskini case in

13:29:53   25 t h e S e c o n d C i r c u i t, t h e R e s s a m c a s e i n t h e N i n t h C i r c u i t,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 35 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                       35


13:29:55    1 a n d t h e J a y y o u s i c a s e i n t h e E l e v e n t h C i r c u i t.      And we

13:30:00    2 w o u l d s u b m i t t h a t , t a k e n t o g e t h e r, t h i s a l l s h o w s t h a t a

13:30:02    3 life sentence truly is necessary here to stop Mr. Stein

13:30:05    4 f r o m c o m m i t t i n g f u r t h e r c r i m e s.

13:30:06    5               With regard to promoting respect for the law and

13:30:08    6 d e t e r r i n g o t h e r s, w e w o u l d n o t e t h a t t h e t r i a l e v i d e n c e

13:30:11    7 made clear that a lot of people knew what Mr. Stein

13:30:14    8 wanted to do.              There were at least three meetings where

13:30:18    9 he talked with other people in his militia group about

13:30:21   10 w h a t h e w a n t e d t o d o a n d a s k e d t h e m t o j o i n t h e a t t a c k.

13:30:24   11 A n d n o o n e , e x c e p t D a n D a y , e v e r r e p o r t e d a n y o f t h i s t o

13:30:28   12 t h e a u t h o r i t i e s.    If Dan Day hadn't done so, the FBI

13:30:32   13 w o u l d h a v e l e a r n e d a b o u t t h i s p l o t w h e n i t h e a r d a b o m b

13:30:35   14 g o o f f i n G a r d e n C i t y, a n d t h a t w a s s o m e t h i n g t h a t

13:30:38   15 S p e c i a l A g e n t A m y K u h n , w h o w a s c a l l e d a s a d e f e n s e

13:30:40   16 w i t n e s s i n t h i s c a s e, t e s t i f i e d t o .

13:30:46   17               A n d a d d i t i o n a l l y, a s t h e C o u r t h e a r d o n r e c o r d i n g s

13:30:48   18 p l a y e d a t t r i a l, t h e d e f e n d a n t s t a l k e d e x t e n s i v e l y a b o u t

13:30:50   19 h o w t h e y k n e w w h a t t h e y w e r e d o i n g w a s w r o n g, t h e y k n e w

13:30:53   20 i t w o u l d g e t t h e m s e n t t o j a i l , a n d t h e y k n e w e v e n i t

13:30:57   21 w o u l d g e t t h e m l a b e l e d d o m e s t i c t e r r o r i s t s.   Mr. Stein

13:30:59   22 h i m s e l f u s e d t h a t t e r m m o r e t h a n o n c e , y e t t h e y t a l k e d

13:31:02   23 e x t e n s i v e l y a b o u t h o w t o t h w a r t l a w e n f o r c e m e n t b y

13:31:05   24 c l a i m i n g t h a t t h e y w e r e j u s t m i l i t i a m e m b e r s, e x e r c i s i n g

13:31:07   25 t h e i r r i g h t s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 36 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                          36


13:31:08    1                B a s e d o n t h a t, a s u b s t a n t i a l s e n t e n c e i s n e c e s s a r y

13:31:10    2 to promote respect for the law that was clearly lacking

13:31:15    3 among the defendants and their peers at the time of this

13:31:17    4 o f f e n s e, a n d t o d e t e r o t h e r s f r o m c o m m i t t i n g s i m i l a r

13:31:21    5 c r i m e s.

13:31:21    6                Now with regard to avoiding unwanted sentencing

13:31:25    7 d i s p a r i t y a m o n g s i m i l a r l y s i t u a t e d d e f e n d a n t s, I k n o w

13:31:28    8 that the Court already addressed this in the last hearing

13:31:30    9 b u t I d o w a n t t o t o u c h o n s o m e o f t h a t a g a i n h e r e.                The

13:31:33   10 G o v e r n m e n t w o u l d r e s p e c t f u l l y s u b m i t t h a t a l i f e s e n t e n c e

13:31:36   11 a c t u a l l y w o u l d n o t c r e a t e s u c h a d i s p a r i t y, b e c a u s e

13:31:38   12 a l t h o u g h w h i l e i t i s d i f f i c u l t t o d i s t i n g u i s h a m o n g

13:31:41   13 c a s e s, e s p e c i a l l y t e r r o r i s m c a s e s, t h e F o u r t h C i r c u i t

13:31:44   14 i n - - I ' m s o r r y, t h e F o u r t h C i r c u i t i n A b u A l i a n d t h e

13:31:48   15 E l e v e n t h C i r c u i t i n J a y y o u s i, b o t h g a v e s o m e h e l p f u l

13:31:52   16 g u i d ep o s t s a s t o w h o s h o u l d b e c o m p a r e d t o w h o .          The

13:31:55   17 E l e v e n t h C i r c u i t c a u t i o n e d t h a t " a s e n t e n c i n g c o u r t

13:31:57   18 s h o u l d n o t d r a w c o m p a r i s o n s t o c a s e s i n v o l v i n g d e f e n d a n t s

13:32:00   19 w h o a r e c o n v i c t e d o f l e s s - s e r i o u s o f f e n s e s o r p l e a d e d

13:32:02   20 g u i l t y o r h a d d i s s i m i l a r c r i m i n a l h i s t o r i e s. "    And in Abu

13:32:08   21 A l i t h e F o u r t h C i r c u i t n o t e d t h a t " d e f e n d a n t' s s e n t e n c e

13:32:09   22 p u r s u a n t t o a p l e a a g r e e m e n t a r e n o t n e c e s s a r i l y

13:32:11   23 s i m i l a r l y s i t u a t e d t o d e f e n d a n t s s e n t e n c e d a f t e r t r i a l,

13:32:14   24 t h a t i s e s p e c i a l l y t r u e w h e r e, a s h e r e, t h e d e f e n d a n t

13:32:17   25 r e f u s e d t o e x p r e s s r e m o r s e o r a c c e p t r e s p o n s i b i l i t y f o r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 37 of 114
                                1-25-19        USA v. STEIN           No. 16-10141-02                         37


13:32:19    1 h i s c r i m e s. "

13:32:20    2               And so with those guideposts in mind, I would

13:32:24    3 suggest there are actually two cases that present the

13:32:26    4 best comparison to the court for purposes of assessing

13:32:29    5 M r . S t e i n.       And those are the Aldawsari case out of the

13:32:35    6 Fifth Circuit and the Mohamud case out of the Ninth

13:32:38    7 C i r c u i t, b e c a u s e r e a l l y t h e b e s t c o m p a r i s o n w o u l d b e

13:32:41    8 o t h e r d e f e n d a n t s w h o a r e c h a r g e d w i t h a s i m i l a r o f f e n s e,

13:32:44    9 a w e a p o n o f m a s s d e s t r u c t i o n o f f e n s e, w h o w e n t t o t r i a l

13:32:47   10 a n d w h o s h o w e d n o a c c e p t a n c e o f r e s p o n s i b i l i t y a n d w h o s e

13:32:50   11 g u i d e l i n e s w e r e e i t h e r a l e n g t h y t e r m o f y e a r s o r l i f e.

13:32:52   12               And in the Aldawsari case there are many similar

13:32:58   13 f a c t s t o t h i s c a s e.       The defendant was charged with

13:33:00   14 a t t e m p t e d u s e o f a w e a p o n o f m a s s d e s t r u c t i o n w h e r e i n

13:33:02   15 t h a t c a s e h e h a d a s s e m b l e d p r e c u r s o r c h e m i c a l s t o b u i l d a

13:33:05   16 b o m b , h e h a d c o m p i l e d a l i s t o f t a r g e t s, a n d h e w a s o n l y

13:33:09   17 s t o p p e d w h e n l a w e n f o r c e m e n t h a p p e n e d t o f i n d o u t a b o u t

13:33:11   18 h i s p l a n s a n d a r r e s t e d h i m .     H e w e n t t o t r i a l, a n d

13:33:14   19 t h r o u g h o u t t h e t r i a l, u p u n t i l t h e f i n a l s e n t e n c i n g

13:33:17   20 h e a r i n g, h e n e v e r e x p r e s s e d a n y r e m o r s e o r c o n t r i t i o n f o r

13:33:19   21 h i s c r i m e s.

13:33:20   22               And in that case I would submit the defendant

13:33:24   23 a c t u a l l y d i d e v e n l e s s t h a n w h a t t h e d e f e n d a n t i n t h i s

13:33:27   24 c a s e d i d t o b r i n g a b o u t t h e p l a n n e d a t t a c k, b e c a u s e i n

13:33:30   25 t h i s c a s e , a s w e ' v e a l r e a d y g o n e o v e r , t h e d e f e n d a n t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 38 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        38


13:33:33    1 actually tried to buy a finished bomb from someone that

13:33:36    2 he believed could provide it to him, among the other

13:33:39    3 many, many, months and weeks of planning that the

13:33:42    4 defendant did.

13:33:43    5                B u t a t s e n t e n c i n g i n A l d a w s a r i, t h e C o u r t i m p o s e d

13:33:47    6 a life sentence and the Fifth Circuit affirmed it.                                          And

13:33:50    7 w e w o u l d s u b m i t t h a t, b a s e d o n t h a t c o m p a r i s o n, a c a s e

13:33:52    8 that had many of those similar crucial guidepost factors

13:33:55    9 a s M r . S t e i n' s c a s e a n d a d e f e n d a n t w h o a r g u a b l y e v e n d i d

13:34:00   10 l e s s t o b r i n g a b o u t t h a t w e a p o n o f m a s s d e s t r u c t i o n

13:34:04   11 u s a g e, w e w o u l d s u b m i t t h a t c a s e p r e s e n t s a n a p p r o p r i a t e

13:34:07   12 c o m p a r i s o n.

13:34:07   13                T h e s e c o n d c a s e I w a n t t o b r i n g t h e C o u r t' s

13:34:10   14 a t t e n t i o n t o i s t h e M o h a m u d c a s e o u t o f t h e N i n t h

13:34:12   15 C i r c u i t.      A n d t h a t' s t h e C h r i s t m a s t r e e- l i g h t i n g c e r e m o n y

13:34:14   16 a t t e m p t e d b o m b i n g t h a t w e ' v e t a l k e d a b o u t a t g r e a t l e n g t h

13:34:17   17 i n o t h e r h e a r i n g s i n t h i s c a s e .

13:34:19   18                T H E C O U R T:    I n P o r t l a n d.

13:34:20   19                M S . B E R K O W E R:   S o r r y?

13:34:21   20                T H E C O U R T:    I n P o r t l a n d.

13:34:21   21                M S . B E R K O W E R:   Y e s , Y o u r H o n o r, i n P o r t l a n d,

13:34:22   22 O r e g o n.      In that case the defendant was charged with a

13:34:25   23 w e a p o n o f m a s s d e s t r u c t i o n o f f e n s e, a g a i n a n a t t e m p t e d

13:34:28   24 W M D o f f e n s e.      H e w e n t t o t r i a l, h e w a s c o n v i c t e d b y a

13:34:31   25 j u r y , a n d h i s g u i d e l i n e s w e r e l i f e .       But in that case


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 39 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                       39


13:34:36    1 t h e r e w a s s o m e v e r y s i g n i f i c a n t d i f f e r e n c e s.     Immediately

13:34:38    2 a f t e r h i s a r r e s t, t h e d e f e n d a n t e x p r e s s e d r e m o r s e f o r

13:34:42    3 what he had done, and he continued to express remorse

13:34:45    4 t h r o u g h o u t h i s t i m e i n t h e f e d e r a l s y s t e m.

13:34:47    5               He went to trial on an entrapment theory because

13:34:50    6 in that case, unlike in this case, there actually was

13:34:53    7 e n o u g h e v i d e n c e t o s u b m i t t h a t q u e s t i o n t o t h e j u r y.

13:34:56    8 Here there certainly wasn't, as the Court found during

13:34:59    9 t r i a l.       A n d a f t e r h i s c o n v i c t i o n, h e a l s o p r e s e n t e d

13:35:02   10 e v i d e n c e f r o m t w o p s y c h o l o g i s t s t h a t h e w a s u n l i k e l y t o

13:35:05   11 r e c i d i v a t e g i v e n h i s r e n u n c i a t i o n o f v i o l e n c e, a n d h i s

13:35:09   12 v e r y y o u n g a g e a t t h e t i m e o f t h e o f f e n s e t h a t m a d e h i m

13:35:12   13 m o r e s u b j e c t i v e t o p o t e n t i a l i n f l u e n c e s f r o m o u t s i d e

13:35:17   14 s o u r c e s.

13:35:19   15               A n d e v e n w i t h t h a t d i f f e r e n c e, t h a t e x t r e m e

13:35:21   16 r e m o r s e, t h e j u d g e i n t h a t c a s e s e n t e n c e d h i m t o 3 0

13:35:25   17 y e a r s.       The Government asked for 40, and the judge

13:35:27   18 s e n t e n c e d h i m t o 3 0 .        A n d w e w o u l d s u b m i t t h a t, b a s e d o n

13:35:30   19 t h a t , i n a c a s e t h a t i s s o s i m i l a r i n s o m a n y w a y s , t h a t

13:35:34   20 d e f e n d a n t w a n t e d t o a l s o h a r m a l a r g e n u m b e r o f p e o p l e,

13:35:38   21 k i l l a l a r g e n u m b e r o f p e o p l e g a t h e r e d t o c e l e b r a t e a

13:35:42   22 r e l i g i o u s o b s e r v a n c e.    T h e y ' r e v e r y s i m i l a r c r i m e s.    And

13:35:46   23 y e t i n t h a t c a s e , e v e n a f t e r t h r o w i n g h i m s e l f o n t h e

13:35:48   24 m e r c y o f t h e c o u r t a n d r e n o u n c i n g w h a t h e h a d d o n e , t h e

13:35:51   25 j u d g e g a v e h i m 3 0 y e a r s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 40 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                       40


13:35:52    1               A n d s o b a s e d o n t h o s e t w o c o m p a r i s o n s, s e t t i n g

13:35:55    2 a s i d e a l l t h e c a s e s t h a t M r . P r a t t c i t e d i n h i s b r i e f, o r

13:35:59    3 the defendant pled guilty to an 11(c)(1)(C), or cases

13:36:02    4 t h a t d i d n ' t i n v o l v e a w e a p o n o f m a s s d e s t r u c t i o n, t h a t

13:36:04    5 involved material support to terrorists or some other

13:36:06    6 c r i m e t h a t h a s a m u c h- l e s s e r a n t i c i p a t e d p u n i s h m e n t w h e n

13:36:10    7 C o n g r e s s e v e n m a d e i t a c r i m e, w e w o u l d s u b m i t t h a t t h o s e

13:36:13    8 two present an appropriate comparison and show that a

13:36:16    9 l i f e s e n t e n c e h e r e i s f u l l y a p p r o p r i a t e.

13:36:18   10               I would also just like to speak a moment to the

13:36:22   11 g u i d e l i n e s ' c a u s e I k n o w t h a t t h e C o u r t h a d s o m e c o n c e r n s

13:36:24   12 t h a t w e r e e x p r e s s e d a t t h e l a s t h e a r i n g a b o u t w h a t t h e

13:36:27   13 t e r r o r i s m e n h a n c e m e n t d o e s t o t h e g u i d e l i n e s.   In some

13:36:32   14 c a s e s t h e g u i d e l i n e - - t h e o f f e n s e c o n d u c t i s m u c h l e s s

13:36:37   15 s e r i o u s t h a n t h i s , b u t t h e g u i d e l i n e - - t h e t e r r o r i s m

13:36:40   16 e n h a n c e m e n t w i l l s t i l l a p p l y.     S o , f o r i n s t a n c e, i n a

13:36:44   17 m a t e r i a l s u p p o r t f o r t e r r o r i s m c a s e , w h i c h m a y b e c a p p e d

13:36:47   18 a t e i t h e r 1 5 o r 2 0 y e a r s m a x i m u m p u n i s h m e n t, t h e

13:36:50   19 t e r r o r i s m e n h a n c e m e n t m a y w e l l s t i l l a p p l y, a n d i t m a y

13:36:53   20 w e l l s t i l l p u t t h a t p e r s o n a t a g u i d e l i n e s o f l i f e

13:36:55   21 b e c a u s e i t i s s u c h a s e v e r e e n h a n c e m e n t.

13:36:58   22               But the conduct is just not the same as a weapon

13:37:02   23 o f m a s s d e s t r u c t i o n o f f e n s e.     And I would submit that

13:37:04   24 w h a t e v e r c o n c e r n s t h e C o u r t m a y h a v e a b o u t o v e r s t a t i n g

13:37:08   25 t h e o f f e n s e c o n d u c t t h r o u g h t h e t e r r o r i s m g u i d e l i n e,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 41 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                        41


13:37:11    1 that's simply not present here.                            This kind of case, where

13:37:14    2 t h e r e w a s a m a s s h a t e c r i m e m u r d e r p l a n n e d, e x p l o s i v e s

13:37:18    3 w e r e m a n u f a c t u r e d a n d a t t e m p t e d t o b e p u r c h a s e d, t h a t i s

13:37:22    4 exactly the kind of case that the terrorism enhancement

13:37:25    5 a p p r o p r i a t e l y b r i n g s t h e s e n t e n c e, t h e r e c o m m e n d e d

13:37:29    6 g u i d e l i n e s e n t e n c e, u p t o a l i f e t e r m .

13:37:32    7                I t ' s f a i r l y w i t h i n t h e h e a r tl a n d o f e x a c t l y w h a t

13:37:34    8 the kind of punishment that Congress would want to impose

13:37:40    9 and did impose through the sentencing commission or did

13:37:43   10 r e c o m m e n d i m p o s i n g t h r o u g h t h e s e n t e n c i n g c o m m i s s i o n f o r

13:37:46   11 t h i s k i n d o f c r i m e.         And the Government would submit that

13:37:48   12 i t w o u l d b e u n r e a s o n a b l e f o r t h e C o u r t t o d i s c o u n t t h e

13:37:51   13 d i f f e r e n c e s t h a t y o u w o u l d h a v e i n a c a s e w h e r e t h e

13:37:54   14 g u i d e l i n e s a r e e n h a n c e d f o r a m a t e r i a l s u p p o r t c a s e

13:37:57   15 v e r s u s a w e a p o n o f m a s s d e s t r u c t i o n c a s e , w h i c h i s w h a t

13:38:00   16 t h i s i s a n d w h a t t h e j u r y c o n v i c t e d M r . S t e i n o f .

13:38:02   17                Now, I know that the Court asked that we -- the

13:38:13   18 w a y w e p r o c e e d t o d a y i s w e s p e a k t o a l l o f t h e d i f f e r e n t

13:38:16   19 i s s u e s t h a t m a y c o m e u p , a n d s o t h o s e w e r e t h e m a i n - -

13:38:20   20 t h o s e w e r e t h e m a i n r e a s o n s t h a t t h e G o v e r n m e n t s u b m i t s

13:38:22   21 t h a t t h i s d e f e n d a n t s h o u l d r e c e i v e a l i f e s e n t e n c e i n

13:38:24   22 t h i s c a s e .      If the Court has any questions about that, I

13:38:27   23 c a n f i e l d t h o s e n o w o r e l s e I c a n m o v e o n t o s o m e o f t h e

13:38:30   24 o t h e r p o i n t s r a i s e d i n M r . P r a t t' s p r e s e n t a t i o n.

13:38:33   25                T H E C O U R T:    W e l l , I h a v e a q u e s t i o n.       Whether it's


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 42 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                      42


13:38:35    1 a p p r o p r i a t e n o w o r l a t e r I g u e s s d o e s n' t m a t t e r.        It's

13:38:38    2 s o m e t h i n g t h a t I s t r u g g l e d w i t h.      I w o u l d n' t s a y I

13:38:41    3 struggled a great deal, but I thought about quite a bit

13:38:43    4 a s I w a s f a s h i o n i n g p r e l i m i n a r y t h o u g h t s f o r t o d a y' s

13:38:47    5 h e a r i n g, w i t h o u t r e s o l u t i o n.    And based on your position

13:38:53    6 here, I want to put that question to you.                                  And that is,

13:38:57    7 s u b s t a n t i v e l y s p e a k i n g, f o r a 5 0 - y e a r - o l d d e f e n d a n t,

13:39:04    8 what's the real difference between a life sentence and a

13:39:06    9 2 5 - y e a r s e n t e n c e, w h i c h i s w h a t I g a v e M r . A l l e n?

13:39:11   10               M S . B E R K O W E R:    W e l l , Y o u r H o n o r, I t h i n k t h e r e' s a

13:39:13   11 f e w s u b s t a n t i v e - - t h e r e' s a f e w d i f f e r e n c e s.       And the

13:39:16   12 f i r s t i s t h a t I g u e s s I d o n ' t k n o w w h a t t h e a v e r a g e l i f e

13:39:19   13 s p a n i s f o r a p e r s o n i n M r . S t e i n' s c o n d i t i o n.

13:39:22   14               T H E C O U R T:    W e l l , I d o n ' t e i t h e r, b u t w e c a n

13:39:24   15 a s s u m e 7 0 t o 8 0 i s a n o r m a l l i f e s p a n f o r a n i n d i v i d u a l.

13:39:29   16 I a c t u a l l y d e b a t e d t h i s , w i t h o u t r e s o l u t i o n, i n m y m i n d

13:39:32   17 a s w e l l , w h e t h e r b e i n g i n p r i s o n e n h a n c e s o r

13:39:35   18 d i s t i n g u i s h e s t h a t l i f e s p a n.     P r i s o n' s a h a r d l i f e, b u t

13:39:39   19 u n l i k e o t h e r s i t u a t i o n s, t h e y g e t a d e q u a t e n u t r i t i o n a n d

13:39:43   20 m e d i c a l c a r e , s o t h e y' r e u n k n o w n s, I a d m i t.

13:39:46   21               M S . B E R K O W E R:    I think part of the issue here that

13:39:48   22 w e ' r e t r y i n g t o g e t o u r a r m s a r o u n d a s w e l l , Y o u r H o n o r,

13:39:52   23 i s t h a t t h e s e n t e n c e i n t h i s c a s e i s i m p o r t a n t f o r m o r e

13:39:55   24 t h a n j u s t t h e t i m e t h a t M r . S t e i n w i l l s e r v e.          This was a

13:40:00   25 v e r y s e r i o u s c r i m e, a n d t o t h e e x t e n t t h a t t h e p u r p o s e o f


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 43 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                      43


13:40:05    1 s e n t e n c i n g i s t o f a s h i o n s o m e t h i n g t h a t' s a p p r o p r i a t e f o r

13:40:07    2 the defendant but also that sends a deterrent message to

13:40:12    3 t h e c o m m u n i t y, t h a t r e f l e c t s t h e s e r i o u s n e s s o f t h a t

13:40:15    4 o f f e n s e i n t h e c o m m u n i t y.      T h a t' s a l s o i m p o r t a n t.   And I

13:40:19    5 would submit that while a 25-year sentence is certainly

13:40:22    6 nothing to scoff at, it is not of the same weight as a

13:40:26    7 l o n g e r s e n t e n c e b e c a u s e I ' m - - i t j u s t d o e s n' t c a r r y

13:40:31    8 t h a t - - i t j u s t d o e s n' t c a r r y t h a t s a m e w e i g h t.

13:40:33    9               I would also submit that for someone like

13:40:36   10 M r . S t e i n, w h o e x p r e s s e d t h i s u n c h e c k e d d e s i r e t o c a r r y

13:40:40   11 t h i s o u t a t a l l c o s t s, I t h i n k h e s a i d " b y a l l m e a n s

13:40:44   12 p o s s i b l e o r n e c e s s a r y" i n h i s i n t e r v i e w w i t h t h e F B I .

13:40:48   13 T h e r e i s a v e r y g r e a t c h a n c e t h a t i f h e g e t s o u t , e v e n a s

13:40:51   14 a n o l d e r m a n , h e m i g h t t r y t o d o t h i s a g a i n.            T h e r e' s

13:40:54   15 n o t h i n g t h a t s h o w s t h a t h e ' s n o t g o i n g t o c h a n g e.

13:40:57   16               T H E C O U R T:    T h a t s t r a i n s c r e d u l i t y, t h a t a

13:40:59   17 7 5 - y e a r - o l d m a n w o u l d b e o r g a n i z e d - - I m e a n , i t ' s a

13:41:03   18 t h e o r e t i c a l p o s s i b i l i t y b u t i s i t s t r a i n s c r e d u l i t y.

13:41:08   19               M S . B E R K O W E R:   W e l l , Y o u r H o n o r, I w o u l d s u b m i t a

13:41:09   20 l o t o f w h a t h e d i d h e r e i s h e ' s a c h a r i s m a t i c p e r s o n w h o

13:41:13   21 s p o k e v e r y c o n v i n c i n g l y t o o t h e r p e o p l e t o j o i n h i m .

13:41:17   22 T h i s i s s o m e o n e w h o s a i d " a s w i t c h f l i p p e d a n d I w e n t

13:41:19   23 i n t o o r g a n i z a t i o n m o d e " i n J u n e.      And by September he and

13:41:23   24 h i s f r i e n d s h a d h o m e m a d e e x p l o s i v e s.    I m e a n , t h e r e' s

13:41:26   25 s o m e t h i n g t o b e s a i d f o r , e v e n i f h e m i g h t p e r s o n a l l y n o t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 44 of 114
                                 1-25-19        USA v. STEIN              No. 16-10141-02                     44


13:41:30    1 be able to carry out the logistics of a plot the same at

13:41:34    2 a n o l d e r a g e t h e s a m e w a y h e w o u l d a t t h i s p o i n t i n t i m e,

13:41:38    3 t h a t h e h a s - - h e s h o w e d t h a t s k i l l, a n d h e a l s o s h o w e d

13:41:41    4 the desire to carry out great harm on this innocent

13:41:45    5 p o p u l a t i o n.     And I think that can't be understated and

13:41:47    6 it's recognized by courts pretty frequently in terrorism

13:41:52    7 c a s e s.

13:41:52    8                T H E C O U R T:    Let me ask you a related question

13:41:54    9 then.         And I alluded to this this morning in sentencing

13:41:57   10 M r . A l l e n.       I , i n m y t h o u g h t p r o c e s s o n t h i s c a s e,

13:42:06   11 a r r i v e d a t a p r i n c i p l e d c o n c l u s i o n t h a t n o t a l l w e a p o n o f

13:42:13   12 m a s s d e s t r u c t i o n c a s e s a r e i d e n t i c a l, t h a t s o m e - - t h a t

13:42:19   13 g i v e n i n d i v i d u a l c o n s i d e r a t i o n, a s y o u s a i d - - s o m e a r e

13:42:22   14 w o r s e t h a n o t h e r s.          I m e a n, t h e y ' r e a l l h o r r i f i c, b u t

13:42:25   15 t h e y ' r e n o t j u s t a l l t h e s a m e.

13:42:27   16                Is that a principle with which you would agree or

13:42:32   17 d i s a g r e e?

13:42:32   18                M S . B E R K O W E R:      Y e s , o f c o u r s e.   I mean --

13:42:34   19                T H E C O U R T:    B u t i f I f o l l o w a g u i d e l i n e s e n t e n c e,

13:42:36   20 t h e y a l l e n d u p a t l i f e .            And it -- because of the way

13:42:41   21 t h e t e r r o r i s m e n h a n c e m e n t w o r k s w i t h c r i m i n a l h i s t o r y

13:42:44   22 c a t e g o r y V I a n d t h e 1 2 - l e v e l e n h a n c e m e n t, a n y d i f f e r e n c e s

13:42:48   23 t h a t a c o u r t s h o u l d t a k e i n t o a c c o u n t a r e o v e r w h e l m e d b y

13:42:53   24 t h e e f f e c t o f t h e g u i d e l i n e e n h a n c e m e n t s t o w h e r e t h e y' r e

13:42:57   25 a l l t h e s a m e .       N o w a r g u a b l y, I s u p p o s e, t h e r e' s a


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 45 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                         45


13:43:01    1 difference of a life sentence to a 59-year-old as opposed

13:43:04    2 t o a 1 7 - y e a r - o l d , b u t t h a t' s n o t w h a t w e ' r e t a l k i n g

13:43:07    3 a b o u t.      W e ' r e t a l k i n g a b o u t i s i t a l i f e s e n t e n c e.       And

13:43:10    4 i f n o t a l l t h e o f f e n s e s a r e t h e s a m e, t h e n w h a t ' s t h e

13:43:12    5 court to do with a guideline that essentially requires me

13:43:16    6 t o t r e a t t h e m a l l t h e s a m e?

13:43:17    7               M S . B E R K O W E R:   I u n d e r s t a n d t h a t, Y o u r H o n o r.     And

13:43:19    8 I understand the Court is trying to parse between them in

13:43:21    9 a w a y t h a t ' s m e a n i n g f u l.     And I guess I don't know that I

13:43:24   10 h a v e a n a n s w e r f o r y o u i n t e r m s o f w h a t' s w o r s e, y o u

13:43:28   11 k n o w - -

13:43:28   12               T H E C O U R T:    B u t I h a v e t o a n s w e r t h a t , a n d t h a t' s

13:43:30   13 w h y I ' m a s k i n g f o r y o u r a s s i s t a n c e.

13:43:32   14               M S . B E R K O W E R:   What I would say is there are

13:43:34   15 s e v e r a l t h i n g s t h a t m a k e t h i s c r i m e w o r t h y o f a l i f e

13:43:37   16 s e n t e n c e, r e g a r d l e s s o f w h e t h e r o t h e r W M D c a s e s m a y o r

13:43:41   17 m a y n o t b e j u s t i f i e d i n g e t t i n g a l i f e s e n t e n c e.         And

13:43:43   18 t h a t i s s o m e t h i n g t h e C o u r t i d e n t i f i e d a t M r . A l l e n' s

13:43:46   19 h e a r i n g, w h i c h i s t h e h a t e c r i m e m o t i v e h e r e , t h e f a c t

13:43:50   20 t h a t t h i s w a s a c r i m e m o t i v a t e d b y e x t r e m e h a t r e d b a s e d

13:43:54   21 o n r a c e , r e l i g i o n, a n d n a t i o n a l o r i g i n, a n d t h a t t h a t i s

13:43:58   22 s o m e t h i n g t h a t w a r r a n t s a p u n i s h m e n t a t t h e h i g h e s t

13:44:01   23 l e v e l, b e c a u s e t h a t i s s o f u n d a m e n t a l l y c o n t r a r y t o

13:44:04   24 A m e r i c a n v a l u e s.

13:44:06   25               And so regardless of whether another defendant


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 46 of 114
                                 1-25-19       USA v. STEIN            No. 16-10141-02                       46


13:44:10    1 who -- regardless of whether another defendant may or may

13:44:14    2 not, you know, be similarly situated with a similar

13:44:17    3 actual -- where they got to in the usage of the weapon or

13:44:20    4 whether they detonated it or not, that motivating factor

13:44:25    5 and how apparent it was in this case warrants a life

13:44:27    6 sentence here.

13:44:27    7               I would also say that, even without the terrorism

13:44:31    8 e n h a n c e m e n t, t h i s t y p e o f c r i m e w o u l d w a r r a n t a l i f e

13:44:34    9 s e n t e n c e.     The Government would probably be arguing for a

13:44:37   10 l i f e s e n t e n c e n o m a t t e r w h a t, e v e n i f t h e r e w e r e n o s u c h

13:44:40   11 t h i n g a s t h e t e r r o r i s m e n h a n c e m e n t, b e c a u s e o f t h e

13:44:42   12 h o r r i f i c n a t u r e o f i t .     And so while I understand there

13:44:44   13 h a s t o b e a c o m p a r i s o n b e t w e e n l i k e c a s e s, w e w o u l d

13:44:48   14 s e e - - w e w o u l d s a y t h a t j u d g i n g t h i s c a s e o n t h e c o n d u c t

13:44:50   15 a l o n e w a r r a n t s a l i f e s e n t e n c e, r e g a r d l e s s o f w h a t i t

13:44:54   16 m i g h t - - w h a t m i g h t b e a p p r o p r i a t e i n a n o t h e r s e n t e n c e.

13:44:56   17               I would also note that not all WMD offenses

13:45:01   18 c r o s s- r e f e r e n c e t o m u r d e r o r a t t e m p t e d m u r d e r.   Some

13:45:03   19 m i g h t b e c r o s s- r e f e r e n c e d t o a l o w e r b a s e o f f e n s e l e v e l

13:45:07   20 t h a t w o u l d n' t u l t i m a t e l y b r i n g t h e c a s e u p t o a l i f e

13:45:11   21 s e n t e n c e.     And I would say that I think that -- do those

13:45:20   22 c o n s i d e r a t i o n s a s s i s t t h e C o u r t a t a l l ?

13:45:23   23               T H E C O U R T:    O f c o u r s e, a c r i m i n a l h i s t o r y c a t e g o r y

13:45:24   24 V I , b y o f f e n s e l e v e l 3 7 y o u ' r e a t 3 6 0 t o l i f e , w h i c h

13:45:31   25 i s n ' t a l i f e s e n t e n c e, i t ' s 3 6 0 t o l i f e.         But at criminal


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 47 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                    47


13:45:38    1 h i s t o r y c a t e g o r y V I , y o u g e t t h e r e p r e t t y e a s i l y.

13:45:39    2               M S . B E R K O W E R:     T h a t ' s t r u e , Y o u r H o n o r.

13:45:40    3               T H E C O U R T:    S o - - w e l l, I ' m j u s t - - t h e s e a r e

13:45:44    4 c o n u n d r u m s, M s . B e r k o w e r, t h a t I t h o u g h t a b o u t a g r e a t

13:45:50    5 d e a l i n p r e p a r a t i o n f o r t o d a y, a n d I a p p r e c i a t e y o u r

13:45:53    6 p e r s p e c t i v e o n t h e m.

13:45:55    7               M S . B E R K O W E R:     T h a n k y o u , Y o u r H o n o r.

13:45:56    8               If -- there are a few other points that I expect

13:45:58    9 m a y c o m e u p i n M r . P r a t t' s p r e s e n t a t i o n - -

13:46:00   10               T H E C O U R T:    A l l r i g h t.

13:46:00   11               M S . B E R K O W E R:     -- and since this is my opportunity

13:46:02   12 t o a d d r e s s t h e C o u r t, I w o u l d a s k t o t a l k a b o u t t h e m n o w .

13:46:05   13               So with regard -- I know the Court has received a

13:46:19   14 n u m b e r o f s e n t e n c i n g l e t t e r s i n s u p p o r t o f t h i s

13:46:21   15 p a r t i c u l a r d e f e n d a n t.    And I would just note that the

13:46:25   16 T e n t h C i r c u i t, i n U n i t e d S t a t e s v . M o r g a n, r e c o g n i z e d

13:46:27   17 t h a t l e t t e r s t h a t s h o w a l a c k o f f a m i l i a r i t y w i t h t h e

13:46:30   18 f a c t s o f t h e c a s e , t h e n a t u r e o f t h e o f f e n s e, q u e s t i o n

13:46:32   19 t h e d e f e n d a n t' s g u i l t, o r f e l t h e h a d b e e n s u f f i c i e n t l y

13:46:35   20 p u n i s h e d b y t h e p r o s e c u t i o n a n d i t s c o l l a t e r a l

13:46:38   21 c o n s e q u e n c e s a r e n o t - -

13:46:39   22               T H E C O U R T:    I think most of the letters -- and

13:46:41   23 I ' v e r e a d a l l t h o s e l e t t e r s - - p r i m a r i l y t h e y w e r e f r o m

13:46:44   24 f a m i l y m e m b e r s o r I w i l l c a l l t h e m l i f e l o n g f r i e n d s, a n d

13:46:49   25 I t h i n k t h e y w e n t m o r e t o - - w i t h r e f e r e n c e t o 3 5 5 3( a )


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 48 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        48


13:46:54    1 f a c t o r s - - m o r e t o t h e d e f e n d a n t' s c h a r a c t e r i s t i c s t h a n

13:46:56    2 t h e y d i d t o t h e n a t u r e o f t h e o f f e n s e.

13:46:58    3                M S . B E R K O W E R:   W e l l , Y o u r H o n o r, I w o u l d s a y t h a t

13:47:00    4 to the extent some of them did seem to show a lack of

13:47:02    5 familiarity with what the charges actually were, I know

13:47:05    6 there were several references to this defendant had not

13:47:08    7 committed any act of violence or harm, and would never be

13:47:12    8 a m u r d e r e r o r t h r e a t t o s o c i e t y, I t h i n k t h e C o u r t s h o u l d

13:47:16    9 take those --

13:47:16   10                T H E C O U R T:    W e l l , M s . B e r k o w e r, I ' v e a l w a y s h a d

13:47:19   11 t h e p r i n c i p l e i n s e n t e n c i n g t h a t a n y d e f e n d a n t, n o m a t t e r

13:47:21   12 h o w h e i n o u s t h e i r c r i m e i s , i s e n t i t l e d t o h a v e t h e i r

13:47:24   13 m o t h e r b e l i e v e i n t h e m , a n d I a s s u m e s i b l i n g s a s w e l l , s o

13:47:30   14 I d o n ' t f a u l t f a m i l y m e m b e r s f o r t h e i r a p p r o a c h.

13:47:33   15                M S . B E R K O W E R:   U n d e r s t o o d, Y o u r H o n o r.

13:47:34   16                Y o u r H o n o r, t h e d e f e n d a n t d i d , i n h i s s e n t e n c i n g

13:47:38   17 p a p e r s, r a i s e a c l a i m o f s e n t e n c i n g e n t r a p m e n t, w h i c h i s

13:47:42   18 a l s o c a l l e d - - h e a l s o c a l l e d a t o n e p o i n t c h a r g e

13:47:45   19 m a n i p u l a t i o n o r i m p e r f e c t e n t r a p m e n t.   And if the Court

13:47:48   20 i s i n t e r e s t e d i n h e a r i n g a b o u t t h a t , I c a n s p e a k t o t h a t

13:47:50   21 n o w .

13:47:50   22                T H E C O U R T:    I was not very persuaded at all by

13:47:54   23 t h a t s e c t i o n o f t h e i r b r i e f, s o I t h o u g h t i t w a s o l d

13:48:00   24 a r g u m e n t s i n n e w c l o t h e s a n d I ' d a l r e a d y r e j e c t e d t h o s e

13:48:03   25 o l d a r g u m e n t s a n d w a s n ' t i m p r e s s e d w i t h t h e s a r t o r i a l


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 49 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                       49


13:48:08    1 changes that they were presented in.

13:48:09    2                M S . B E R K O W E R:   Y o u r H o n o r, w e w o u l d a g r e e w i t h

13:48:10    3 t h a t a s s e s s m e n t.

13:48:10    4                And also Mr. Stein raised in his sentencing papers

13:48:14    5 t h a t t h i s c r i m e d i d n o t t r a n s c e n d n a t i o n a l b o u n d a r i e s.

13:48:18    6 We would submit that it is -- the one district court that

13:48:20    7 h e l d t h a t i s o u t o f c i r c u i t, n o t p r e c e d e n t i a l, n o t

13:48:24    8 b i n d i n g.

13:48:24    9                T H E C O U R T:    I didn't even think it was

13:48:25   10 p a r t i c u l a r l y p e r s u a s i v e.   I thought that was a rather

13:48:28   11 o u t l i e r a r g u m e n t f r o m t h a t o n e c o u r t.

13:48:33   12                M S . B E R K O W E R:   Y o u r H o n o r, t h e o t h e r t h i n g t h a t w e

13:48:35   13 a n t i c i p a t e c o u l d c o m e u p i n t h e d e f e n d a n t' s p r e s e n t a t i o n

13:48:37   14 i s I k n o w t h e d e f e n s e m a y p l a y a v i d e o p o r t r a y i n g - - a

13:48:44   15 v i d e o p o r t r a y i n g c e r t a i n m e m b e r s o f M r . S t e i n' s f a m i l y.

13:48:47   16 I d o n ' t k n o w i f t h a t - -

13:48:48   17                M R . P R A T T:    ( S h a k i n g h e a d. )

13:48:49   18                M S . B E R K O W E R:   They are not doing that.                      O k a y.

13:48:50   19 T h e n I w i l l n o t g o i n t o t h a t.

13:48:52   20                T h e C o u r t' s b r i e f i n d u l g e n c e, Y o u r H o n o r.

13:48:55   21                T H E C O U R T:    C e r t a i n l y.

13:48:55   22                ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d

13:48:58   23 b e t w e e n M s . B e r k o w e r a n d M s . H a h n . )

13:49:31   24                M S . B E R K O W E R:   A n d , Y o u r H o n o r, M s . H a h n j u s t

13:49:33   25 p o i n t e d o u t o n e o t h e r i n s t a n c e i n w h i c h a p p l i c a t i o n o f


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 50 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                          50


13:49:36    1 the terrorism enhancement actually does not bring the

13:49:40    2 guidelines for a particular case up to life.                                    That's

13:49:44    3 under 2K1.4A3.               Apparently there are certain

13:49:48    4 circumstances in which the enhancement could be applied

13:49:50    5 in a different way.                   And so I know that while the

13:49:54    6 d e f e n s e, e s p e c i a l l y M r . A l l e n b u t M r . S t e i n a s w e l l, a l s o

13:49:58    7 have made a lot of -- drawn a lot -- or made a lot of

13:50:02    8 claims that it's impossible to distinguish between people

13:50:05    9 w h o a r e g i v e n t h e e n h a n c e m e n t, w e w o u l d s u b m i t t h a t

13:50:08   10 t h a t ' s j u s t n o t t h e c a s e .

13:50:09   11               Y o u r H o n o r, i n c o n c l u s i o n, w e w o u l d r e s p e c t f u l l y

13:50:12   12 s u b m i t t h a t a s e n t e n c e o f l i f e i m p r i s o n m e n t h e r e i s

13:50:15   13 a p p r o p r i a t e, g i v e n t h e v e r y s p e c i f i c f a c t s o f t h i s c a s e,

13:50:18   14 r e g a r d l e s s o f w h a t a n y o t h e r W M D c a s e m i g h t - - r e g a r d l e s s

13:50:23   15 o f t h e g u i d e l i n e s c a l c u l a t i o n s i n a n y o t h e r W M D c a s e ,

13:50:26   16 i t ' s o u r c o n t e n t i o n t h a t t h e y a p p r o p r i a t e l y a d d r e s s t h e

13:50:29   17 o f f e n s e c o n d u c t h e r e, g i v e n t h e h a t e c r i m e m o t i v e, t h e

13:50:33   18 e x t r e m e h o r r i f i c n a t u r e o f t h i s c r i m e i f i t h a d b e e n

13:50:36   19 c a r r i e d o u t t o f r u i t i o n, M r . S t e i n' s c o m p l e t e l a c k o f

13:50:40   20 c o n t r i t i o n o r r e m o r s e, a n d h i s d e t e r m i n a t i o n t o f o l l o w

13:50:43   21 t h r o u g h w i t h t h i s a f t e r M r . A l l e n' s a r r e s t, h i s e x t r e m e

13:50:47   22 d e t e r m i n a t i o n t o d o t h i s e v e n a f t e r b e i n g p r e s e n t e d w i t h

13:50:51   23 o u t s , h a v i n g a l r e a d y p u r c h a s e d a b o m b , b e i n g g i v e n a n o u t

13:50:55   24 a n d s t i l l w a n t i n g t o g o f o r w a r d, a n d t h e n c o n t i n u i n g w i t h

13:50:59   25 h i s p u r s u i t o f t h a t i d e o l o g y i n h i s F B I i n t e r v i e w, w e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 51 of 114
                                1-25-19          USA v. STEIN             No. 16-10141-02                    51


13:51:02    1 would submit this is somebody who needs to spend the rest

13:51:05    2 o f t h e i r l i f e i n c a r c e r a t e d, a n d w e w o u l d a s k t h e C o u r t

13:51:07    3 f o r a l i f e s e n t e n c e.

13:51:09    4               T H E C O U R T:     T h a n k y o u , M s . B e r k o w e r.

13:51:10    5               M S . B E R K O W E R:      Thank you.

13:51:11    6               T H E C O U R T:     D e f e n s e?

13:51:23    7               M R . P R A T T:     Y o u r H o n o r, M r . S h u l t z w i l l b e

13:51:24    8 h a n d l i n g t h e f i r s t p a r t o f o u r a r g u m e n t.

13:51:26    9               T H E C O U R T:     I s e e t h a t.

13:51:28   10               M R . S H U L T Z:       T h a n k y o u , Y o u r H o n o r.   Like

13:51:36   11 M s . B e r k o w e r, Y o u r H o n o r, I t o o k n o t e o f t h e C o u r t' s

13:51:39   12 f o r e s h a d o w i n g t h i s m o r n i n g a n d t r i e d t o a d j u s t s o m e o f m y

13:51:42   13 a r g u m e n t s.    E x c u s e m e f o r j u s t a s e c o n d.

13:51:47   14               I w a n t t o s t a r t k i n d o f w i t h o u r r e c o m m e n d a t i o n,

13:51:51   15 g i v e t h e C o u r t s o m e b a c k g r o u n d a s t o w h a t o u r t h i n k i n g

13:51:53   16 w a s .     O u r p r o p o s e d s e n t e n c e w a s 1 5 y e a r s, w i t h a l e n g t h y,

13:51:57   17 i f n o t l i f e t i m e, p e r i o d o f s u p e r v i s i o n.

13:52:00   18               T H E C O U R T:     A s I m e n t i o n e d t h i s m o r n i n g,

13:52:02   19 M r . S h u l t z, i t s e e m s t o m e u n l i k e l y - - a n d I s a y t h i s

13:52:06   20 w i t h n o d i s r e s p e c t t o o u r p r o b a t i o n o f f i c e r s w h o h a v e m y

13:52:10   21 h i g h e s t a d m i r a t i o n b u t a t t e m p t - - l e t m e p u t i t t h i s w a y .

13:52:13   22 I ' m n o t s u r e h o w I w o u l d f a s h i o n a c o n d i t i o n o f

13:52:15   23 s u p e r v i s i o n t h a t , w i t h t h e b e n e f i t o f h i n d s i g h t, w o u l d

13:52:18   24 h a v e c a u g h t a n d p r e v e n t e d t h i s e v e n t.        So how do I derive

13:52:24   25 c o m f o r t f r o m a l o n g e r t e r m o f s u p e r v i s i o n?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 52 of 114
                                 1-25-19          USA v. STEIN           No. 16-10141-02                            52


13:52:26    1                M R . S H U L T Z:    Y o u r H o n o r, I t h i n k s u p e r v i s i o n, i n

13:52:29    2 a n d o f i t s e l f, c a n b e a d e t e r r e n t f a c t o r.            Even after

13:52:32    3 s o m e b o d y i s r e l e a s e d f r o m p r i s o n, t h e y a r e n o t f r e e w h e n

13:52:36    4 t h e y ' r e o n s u p e r v i s i o n.      They are subject to search at

13:52:39    5 any time.

13:52:39    6                T H E C O U R T:     And what would search have revealed

13:52:40    7 h a d t h e y s e a r c h e d M r . S t e i n?

13:52:42    8                M R . S H U L T Z:    I t h i n k i t w o u l d d o t w o t h i n g s:            one,

13:52:46    9 I m e a n , i f t h e r e - - t o t h e e x t e n t t h e r e w a s e v i d e n c e,

13:52:48   10 p h y s i c a l e v i d e n c e, t h a t c o u l d h a v e b e e n f o u n d - -

13:52:50   11                T H E C O U R T:     W e l l , I ' m n o t a s k i n g h y p o t h e t i c a l.

13:52:51   12                M R . S H U L T Z:    -- one, but more --

13:52:53   13                T H E C O U R T:     I ' m s a y i n g o n t h e f a c t s o f t h i s c a s e,

13:52:54   14 w h a t w o u l d a s e a r c h h a v e f o u n d?

13:52:56   15                M R . S H U L T Z:    I ' m t r y i n g t o r e m e m b e r, Y o u r H o n o r.

13:53:01   16 I m e a n , t h e r e w e r e i t e m s o f - - I b e l i e v e t h e r e w e r e,

13:53:04   17 l i k e , n o t e s a n d t h i n g s t h a t w e r e f o u n d i n h i s h o u s e.

13:53:06   18                T H E C O U R T:     I t h i n k t h e r e' d b e F o u r t h A m e n d m e n t

13:53:07   19 i s s u e s w i t h t h e m s e a r c h i n g M r . S t e i n a n d t h e n r e a d i n g

13:53:11   20 t h r o u g h t h e p a g e s o f n o t e s.

13:53:12   21                M R . S H U L T Z:    Y o u r H o n o r, t h a t ' s a f a i r p o i n t.          I

13:53:14   22 t h i n k t h e d e t e r r e n t v a l u e, t h o u g h, o f u n a n n o u n c e d a n d

13:53:17   23 u n c h a l l e n g e d - - n o t c h a l l e n g e a b l e b u t u n a n n o u n c e d

13:53:20   24 s e a r c h e s w o u l d h a v e p r o v i d e d a - - w o u l d p r o v i d e a

13:53:24   25 s p e c i f i c d e t e r r e n t, n o t a g e n e r a l d e t e r r e n t t o , s a y ,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 53 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                      53


13:53:27    1 c o m m u n i t y, " T h i s i s w h a t h a p p e n s w h e n y o u c o m m i t t h e s e

13:53:29    2 c r i m e s, " b u t a s p e c i f i c d e t e r r e n t t o a p e r s o n, M r . S t e i n

13:53:32    3 i n p a r t i c u l a r, w h o i s u n d e r t h r e a t o f b e i n g s e a r c h e d a t

13:53:38    4 any time, a specific deterrent which I think in the

13:53:41    5 literature and the case law is much more effective and

13:53:44    6 recognized as much more effective than the idea of

13:53:47    7 g e n e r a l d e t e r r e n c e, w h i c h i s g e n e r a l l y n o t a n a c t u a l

13:53:49    8 d e t e r r e n t, Y o u r H o n o r.

13:53:51    9                I also think that just the fact that he's going --

13:53:54   10 h e w o u l d h a v e t o , i n t h o s e c a s e s, c o m p l y w i t h m a i n t a i n i n g

13:53:57   11 a c t i v e e m p l o y m e n t, w h i c h w a s a n i s s u e h e r e , t h e r e w o u l d

13:54:00   12 b e d r u g s c r e e n i n g a n d s u b s t a n c e a b u s e s c r e e n i n g, a n d

13:54:03   13 m e n t a l h e a l t h t r e a t m e n t r e q u i r e m e n t s, p o t e n t i a l l y.

13:54:05   14 M r . P r a t t i s g o i n g t o a d d r e s s s o m e o f t h o s e i s s u e s.          But

13:54:09   15 a l l o f t h o s e k i n d s o f c o n d i t i o n s c a n b e i m p o s e d i n a w a y

13:54:12   16 t h a t n o t o n l y c a n p r e v e n t p r a c t i c a l l y M r . S t e i n f r o m

13:54:15   17 h a v i n g g o n e t h r o u g h t h i s , b u t a l s o t h e o r e t i c a l l y i n t h e

13:54:19   18 s e n s e t h a t t h e y w o u l d d e t e r h i m b e c a u s e h e ' s g o i n g,

13:54:22   19 " L o o k , t h e y c o u l d c o m e i n a t a n y t i m e , a n d I g o t t o b e

13:54:24   20 c a r e f u l, I c a n ' t d o t h i s . "

13:54:25   21                We don't have a situation here where Mr. Stein

13:54:28   22 w a s - - I m e a n , y o u k n o w , M r . B o o k e r, f o r i n s t a n c e, t h e

13:54:31   23 F B I w e n t a n d i n t e r v i e w e d M r . B o o k e r f a i r l y e a r l y o n i n

13:54:34   24 t h e p r o c e s s, d e t e r m i n e d t h a t h e w a s t r y i n g t o g e t i n t o

13:54:37   25 t h e a r m y t o l a u n c h a n i n s i d e r j i h a d i a t t a c k, a n d


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 54 of 114
                                 1-25-19         USA v. STEIN           No. 16-10141-02                        54


13:54:40    1 basically said, "Hey, don't do that," and he persisted

13:54:43    2 anyway and that's been one of the arguments that we've

13:54:46    3 made.         N o w , t h e p e r s u a s i v en e s s o f t h a t - -

13:54:47    4               T H E C O U R T:     No, no, that counters one of the

13:54:49    5 arguments that you've made because you all have

13:54:50    6 complained that the FBI should not have sicced Dan Day

13:54:54    7 with a wire on him but should have talked them out of

13:54:56    8 t h a t a p p r o a c h.      A n d , i n f a c t, a s y o u j u s t n o t e d, t h a t

13:54:58    9 d i d n ' t w o r k f o r M r . B o o k e r.

13:55:00   10               M R . S H U L T Z:     But I think it would have worked for

13:55:01   11 M r . S t e i n, a n d i t w a s n o t t r i e d.

13:55:04   12               T H E C O U R T:     I t h i n k t h a t ' s i n c r e d i b l e.

13:55:07   13               M R . S H U L T Z:     Okay.       W e l l , Y o u r H o n o r, I w o u l d

13:55:09   14 s u g g e s t, Y o u r H o n o r, t h a t t h e t h r e a t o f G o v e r n m e n t

13:55:12   15 u n a n n o u n c e d s e a r c h w o u l d b e - - p r e v e n t i n s u r m o u n t a b l e

13:55:17   16 p r a c t i c a l o b s t a c l e s b u t w o u l d a l s o b e d e t e r r e n t i n t h e

13:55:19   17 i d e a t h a t i f I ' m d o i n g s o m e t h i n g I ' m n o t s u p p o s e d t o ,

13:55:22   18 c o u p l e d w i t h t h e m e n t a l h e a l t h r e q u i r e m e n t s, s u b s t a n c e

13:55:24   19 a b u s e r e q u i r e m e n t s, j o b r e q u i r e m e n t s, a n d t h e f a c t t h a t

13:55:26   20 e v e r y t i m e h e g o e s i n t o r e p o r t, w h i c h i s g o i n g t o b e a

13:55:29   21 b u r d e n, w o u l d b e a b u r d e n t o M r . S t e i n, t h a t w o u l d b e a

13:55:33   22 r e m i n d e r o f " H o w d i d I g e t h e r e?          What did I do?              What do

13:55:37   23 I n e e d t o r e t h i n k? " Y o u r H o n o r.

13:55:38   24               We don't know where Mr. Stein will be on any given

13:55:42   25 d a y m e n t a l l y o r i n h i s h e a r t o r w h a t h i s t h i n k i n g i s , b u t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 55 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                       55


13:55:45    1 t h e f a c t t h a t h e ' s g o i n g t o h a v e t o r e f l e c t o n t h a t,

13:55:48    2 after having serving -- after having served a lengthy

13:55:51    3 p r i s o n s e n t e n c e, w h a t e v e r s e n t e n c e i s i m p o s e d, w e b e l i e v e

13:55:56    4 that that period of supervision would provide a deterrent

13:55:59    5 f a c t o r, b o t h s p e c i f i c a l l y - - w e l l , s p e c i f i c a l l y t o

13:56:02    6 M r . S t e i n.

13:56:03    7               T h e o t h e r t h i n g, Y o u r H o n o r, a n d I w a n t t o e c h o

13:56:05    8 s o m e t h i n g M s . B r a n n o n s a i d f r o m t h i s m o r n i n g, i s w e g e t

13:56:08    9 i n t h i s b u s i n e s s j a d e d, I t h i n k, t o t h e i d e a o f t i m e .            We

13:56:11   10 g e t u s e d t o t a l k i n g a b o u t l e n g t h y s e n t e n c e s, g u i d e l i n e

13:56:15   11 c a l c u l a t i o n s, d r u g q u a n t i t i e s, t h a t m a k e 1 8 0 m o n t h s s o u n d

13:56:18   12 s o r t o f l i k e a r o u t i n e k i n d o f t h i n g, a n d t h a t i s a n

13:56:20   13 e x t r a o r d i n a r i l y - - e x t r a o r d i n a r y l e n g t h o f t i m e a n d l o t s

13:56:24   14 o f t h i n g s c a n h a p p e n i n s o m e b o d y' s l i f e.        And I think in

13:56:27   15 1 5 y e a r s f r o m n o w t h e r e w i l l b e a n u m b e r o f c h a n g e s t h a t

13:56:30   16 P a t r i c k w i l l h a v e t o d e a l w i t h .       There are things that he

13:56:32   17 w i l l m i s s d u r i n g t h a t t i m e.       You know, he'll -- we don't

13:56:35   18 k n o w w h a t h i s h e a r t w i l l b e o r h e a r t - - h o w h i s h e a r t

13:56:38   19 c o u l d c h a n g e w h i l e h e ' s i n p r i s o n, i f i t - - t o t h e e x t e n t

13:56:41   20 i t h a s n ' t a l r e a d y.      But we do know that he'll be of

13:56:44   21 r e t i r e m e n t a g e .    He will have lived nearly half of his

13:56:47   22 e x p e c t e d r e m a i n i n g l i f e i n c u s t o d y, o r m o r e i f t h e C o u r t

13:56:50   23 i m p o s e s a s e n t e n c e c o m p a r a b l e t o C u r t i s A l l e n t h a t

13:56:53   24 p r a c t i c a l l y i s l i k e l i f e .     He will likely have lost

13:56:56   25 m e m b e r s o f h i s f a m i l y, t h e f a r m, t h e d e s t i n y o f h i s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 56 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                         56


13:56:59    1 family farm is independent than of what he does in prison

13:57:03    2 and what he gets to do, and he's going to have to adjust

13:57:06    3 t o t h a t n e w w o r l d.        A n d t h a t' s p a r t o f t h e r o l e o f

13:57:08    4 supervision and why we would say that a lengthy term of

13:57:11    5 s u p e r v i s i o n w i l l h e l p d o t h a t, a s w e l l a s p r o v i d e t h e

13:57:14    6 d e t e r r e n t t h i n g s.

13:57:14    7               Y o u r H o n o r, y o u k n o w, w e p r o p o s e d a 1 5 - y e a r

13:57:18    8 sentence based on some of the same data that Ms. Brannon

13:57:23    9 d i s c u s s e d t h i s m o r n i n g a n d t h a t t h a t - - t h e a v e r a g e f r o m,

13:57:27   10 I b e l i e v e, 2 0 1 1 t o 2 0 1 7 , o r w h e n e v e r t h e y p u l l e d t h e i r

13:57:30   11 d a t a f r o m , w a s 1 8 9 m o n t h s.        But also we had studies up

13:57:35   12 t i l l 2 0 1 1 i n d i c a t e d t h a t 9 0 p e r c e n t o f c a s e s i n v o l v i n g

13:57:39   13 t h e t e r r o r i s m e n h a n c e m e n t r e c e i v e d s e n t e n c e s a t 1 8 0

13:57:42   14 m o n t h s o r b e l o w.       That's partially why we did that.

13:57:46   15               R e c o g n i z i n g t h e C o u r t' s d i s c u s s i o n s t h i s m o r n i n g,

13:57:49   16 Y o u r H o n o r, w e u n d e r s t a n d, t o o , t h a t t h e i d e a t h a t

13:57:53   17 s o m e b o d y h a s t o b e c o n d e m n e d t o d i e i n p r i s o n i s n o t t h e

13:57:57   18 o n l y s o l u t i o n.      W e w o u l d a g r e e w i t h t h e C o u r t' s a n a l y s i s

13:58:00   19 t h a t t h e a p p l i c a t i o n o f t h e t e r r o r i s m e n h a n c e m e n t i n t h i s

13:58:03   20 c a s e d o e s , i n , I t h i n k, i n t h e b r i e f w e s a i d , t a k e a

13:58:06   21 w r e c k i n g b a l l t o t h e i d e a o f g u i d e l i n e s a n d t o t h e i d e a

13:58:08   22 o f i n d i v i d u a l i z e d d e t e r m i n a t i o n, Y o u r H o n o r.

13:58:12   23               A n o t h e r p o i n t, Y o u r H o n o r, I t h i n k - - I m e a n , i t

13:58:33   24 w a s b r i e f l y d i s c u s s e d t h i s m o r n i n g, i s t h e q u e s t i o n o f

13:58:39   25 p r a c t i c a l r e a l i t y, t h e r e a l i t y o f w h e t h e r s o m e t h i n g l i k e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 57 of 114
                                 1-25-19          USA v. STEIN           No. 16-10141-02                       57


13:58:41    1 this could have actually been pulled off.                                   And we

13:58:43    2 think --

13:58:44    3                T H E C O U R T:     I s t h a t l e g a l l y r e l e v a n t?

13:58:45    4                M R . S H U L T Z:    I think it should be.                  I think it

13:58:49    5 s h o u l d b e l e g a l l y r e l e v a n t.

13:58:49    6                T H E C O U R T:     Maybe it should be.

13:58:51    7                M R . S H U L T Z:    I t h i n k i t i s , Y o u r H o n o r, b e c a u s e

13:58:54    8 i t ' s a c i r c u m s t a n c e o f t h e o f f e n s e, i t ' s a n a t u r e a n d

13:58:55    9 c i r c u m s t a n c e o f t h e o f f e n s e.       The offense --

13:58:57   10                T H E C O U R T:     W e l l , t h e o f f e n s e w a s c o n s p i r a c y, a n d

13:58:59   11 s o w h e t h e r o r n o t t h e y c o u l d h a v e p u l l e d i t o f f i s n ' t

13:59:02   12 r e a l l y a n e l e m e n t o f a c o n s p i r a c y c h a r g e.

13:59:04   13                M R . S H U L T Z:    Y o u r H o n o r, I w o u l d a g r e e, b u t i t ' s a

13:59:06   14 n a t u r e a n d c i r c u m s t a n c e s s u r r o u n d i n g t h e o f f e n s e.       I

13:59:09   15 d o n ' t t h i n k i t j u s t n e c e s s a r i l y h a s t o b e j u s t t h e

13:59:11   16 c o n v i c t i o n, b u t t h e c i r c u m s t a n c e s s u r r o u n d i n g t h a t .

13:59:14   17                T H E C O U R T:     A l l r i g h t.

13:59:14   18                M R . S H U L T Z:    And I think that practically that

13:59:16   19 y o u ' v e g o t t o f a c t o r t h a t i n .         I t h i n k t h e C o u r t' s

13:59:18   20 a s s e s s m e n t t h a t m a y b e i t ' s n o t a s - - i t i s a s i m p a c t f u l

13:59:23   21 a s I w o u l d r e a d i t , b u t t h e C o u r t' s a c k n o w l e d g e m e n t o f

13:59:28   22 t h a t i s s o m e t h i n g t h a t s h o u l d b e t a k e n i n t o a c c o u n t,

13:59:30   23 p a r t i c u l a r l y h e r e , a g a i n, w i t h a l s o C o u r t' s

13:59:34   24 a c k n o w l e d g e m e n t f r o m t h i s m o r n i n g t h a t M r . S t e i n i s

13:59:36   25 l a r g e l y a l l h a t a n d n o c a t t l e.         I'll discuss that in a


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 58 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                         58


13:59:40    1 m o m e n t.

13:59:41    2                I t h i n k t h a t, Y o u r H o n o r, I d o w a n t t o a l s o

13:59:43    3 discuss this -- the question of -- we've raised in our

13:59:45    4 b r i e f o f e a r l i e r F B I i n t e r v e n t i o n, e a r l i e r F B I

13:59:50    5 a l t e r n a t i v e s, w h e t h e r t h e y s h o u l d h a v e a r r e s t e d o r d o n e

13:59:52    6 something or how Mr. Stein should be held accountable for

13:59:56    7 s o m e t h i n g f o l l o w i n g t h e e m a i l w e c i t e d, y o u k n o w, f r o m

14:00:00    8 September 21st that up until that point the Government

14:00:03    9 c o n s i d e r e d t h i s a m a x i m u m o f 2 5 - y e a r k i n d o f c a s e, a n

14:00:06   10 a r s o n c a s e , a n d a 3 7 1 c o n s p i r a c y c a s e , Y o u r H o n o r.

14:00:11   11                And I think that you raised the question that the

14:00:18   12 F B I ' s n o t i n t e r v e n i n g, n o t g i v i n g h i m a p r o a c t i v e c h a n c e

14:00:24   13 t o g e t o u t i s n o t n e c e s s a r i l y r e l e v a n t t o c u l p a b i l i t y,

14:00:26   14 a n d w e ' r e n o t r a i s i n g i t f o r t h a t p o i n t.        We raise it for

14:00:29   15 t h e p o i n t, t h o u g h, Y o u r H o n o r, t h a t w h e n t h e F B I g o e s

14:00:31   16 t h r o u g h t h i s a n d t h e y' r e i n t i m a t e l y i n v o l v e d i n t h e

14:00:35   17 c r e a t i o n o f t h i s c r i m e, t h e p r o c e s s o f t h i s c r i m e, t h e

14:00:39   18 a c t i v i t y s u r r o u n d i n g t h i s c r i m e, t h e y k n o w i t ' s - - w h a t' s

14:00:42   19 g o i n g o n , a n d a s w e n o t e d i n o u r b r i e f, t h e y m a d e a

14:00:45   20 d e c i s i o n, Y o u r H o n o r.     We're not criticizing that

14:00:48   21 d e c i s i o n i n a n d o f i t s e l f, b u t w e t h i n k t h a t t h a t

14:00:51   22 d e c i s i o n t o l e a v e - - t o n o t i n t e r v e n e e a r l i e r, t o n o t

14:00:54   23 i n t e r v e n e J u n e 1 5 t h , f o r i n s t a n c e, o r J u l y 1 9 t h , o r

14:00:56   24 A u g u s t 8 t h w h e n D a n D a y - - I t h i n k t h a t' s t h e

14:00:59   25 t e s t i m o n y - - s a i d " H e y , w e ' v e g o t e v e r y t h i n g w e n e e d , "


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 59 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                       59


14:01:01    1 you know, and their experts are telling them that means

14:01:04    2 they're hours away from having a bomb, that was an

14:01:06    3 incorrect assessment by Mr. Day, but when they choose not

14:01:09    4 t o i n t e r v e n e, i t ' s n o t b e c a u s e - - w e ' r e n o t s a y i n g t h a t

14:01:14    5 that's a wrong choice by the FBI, but it is a choice of

14:01:17    6 an evidence -- it is evidence that their choice reflects

14:01:22    7 the idea that the Court recognized this morning that

14:01:25    8 these aren't terrorist masterminds and that there is some

14:01:28    9 safety element that undercuts their claims of danger

14:01:34   10 t o d a y.

14:01:34   11               They were safe to leave out for -- from at least

14:01:38   12 S e p t e m b e r 2 1 s t u n t i l s o m e u n d e t e r m i n e d a m o u n t o f t i m e a t

14:01:41   13 t h a t t i m e w h i l e t h e y t h e n m a d e t h e b u r e a u c r a t i c

14:01:44   14 a r r a n g e m e n t s t o i n t r o d u c e B r i a n.

14:01:46   15               T H E C O U R T:    W e l l , b u t , M r . S h u l t z, I t h i n k y o u ' r e

14:01:49   16 i g n o r i n g t h e f a c t t h a t , t o t h e e x t e n t I a d o p t y o u r

14:01:52   17 c h a r a c t e r i z a t i o n o f t h e F B I ' s m o t i v a t i o n, w h i c h I d o n ' t

14:01:55   18 k n o w t h a t I d o i n f u l l , b u t t o t h e e x t e n t I a d o p t t h a t,

14:01:58   19 t h a t s a f e t y t o w h i c h y o u a l l u d e w a s o n l y b e c a u s e t h e y h a d

14:02:02   20 t h e c o n f i d e n t i a l i n f o r m a n t p l a n t e d a t t h e h e a r t o f i t ,

14:02:06   21 w h o i s g i v i n g t h e m d a y - b y - d a y , i f n o t m o r e f r e q u e n t,

14:02:08   22 u p d a t e s o n w h a t w a s g o i n g o n , a n d t h a t w a s t h e p o s i t i o n

14:02:11   23 t h e y w o u l d h a v e j e o p a r d i z e d h a d t h e y a t t e m p t e d t o t a k e

14:02:13   24 t h e s a m e p o s i t i o n t h a t t h e y a t t e m p t e d t o u n d e r t a k e

14:02:17   25 u n s u c c e s s f u l l y, I w o u l d n o t e, w i t h M r . B o o k e r.      So that


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 60 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                        60


14:02:22    1 " s a f e t y, " a s y o u c a l l i t , i s o n l y b e c a u s e o f t h e i r

14:02:25    2 i n v o l v e m e n t t h a t y o u ' r e n o t c r i t i c i z i n g.    So it seems to

14:02:28    3 m e t h a t y o u r a r g u m e n t i s s e l f- c o n t r a d i c t o r y.

14:02:31    4               M R . S H U L T Z:    N o , Y o u r H o n o r, I ' m n o t c r i t i c i z i n g

14:02:33    5 t h e i r i n v o l v e m e n t.    I'm just saying it represents a

14:02:35    6 r e a l - t i m e a s s e s s m e n t t h a t t h e y m a d e o f t h e d a n g e r,

14:02:38    7 because as of September 21st, when an internal

14:02:40    8 c o m m u n i c a t i o n w a s s e n t , s a y i n g, " H e y , t h i s i s a n a r s o n

14:02:43    9 a n d a 3 7 1 c o n s p i r a c y t h a t w e c o n s i d e r a n a t t e m p t e d a r s o n,

14:02:47   10 t h a t ' s a 2 5 - y e a r s e n t e n c e, " t h e y ' r e m a k i n g t h e s e

14:02:49   11 a s s e s s m e n t s.

14:02:50   12               A t t h a t p o i n t, a c c o r d i n g t o t h e G o v e r n m e n t' s c a s e,

14:02:52   13 t h e d e f e n d a n t s h a d d o n e e v e r y t h i n g t h e y n e e d e d t o d o t o

14:02:56   14 b e c o n v i c t e d o f c o n s p i r a c y, Y o u r H o n o r.        Everything that

14:02:59   15 M r . M a t t i v i c i t e d i n h i s c l o s i n g a r g u m e n t, a l l o f t h e

14:03:02   16 a c t i o n s t h a t t h e y t o o k , a l l o f t h e m e e t i n g s t h a t h e

14:03:05   17 c i t e d, o c c u r r e d b e f o r e t h a t d a t e .     A n d s o t h i s - - I m e a n,

14:03:08   18 I g e t t h a t t h e r e' s o p e r a t i o n a l c o n s i d e r a t i o n s o f " H e y , w e

14:03:10   19 m i g h t l o s e D a n D a y a s a c r e d i b l e s o u r c e, " b u t a t t h a t

14:03:14   20 p o i n t, Y o u r H o n o r, a c c o r d i n g t o D a n D a y , e v e r y t h i n g w a s

14:03:17   21 d o n e a n d t h e y c o u l d h a v e i n t e r v e n e d a t t h a t p o i n t w i t h a

14:03:19   22 f u l l c o n s p i r a c y k i n d o f c a s e, Y o u r H o n o r, w i t h o u t a n y

14:03:23   23 l o s s o f i n t e l l i g e n c e v a l u e o r a n y t h i n g l i k e t h a t.

14:03:25   24               A n d , a g a i n, I ' m n o t s a y i n g t h a t ' s b a d o r w h a t e v e r;

14:03:29   25 I ' m j u s t s a y i n g w h a t i t r e c o g n i z e s i s t h a t t h a t t h e y w e r e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 61 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                         61


14:03:32    1 w i l l i n g t o s a y , " O k a y, w e h a v e g u y s t h a t w e n o w k n o w i n

14:03:35    2 o u r m i n d s h a v e c o m m i t t e d a c o n s p i r a c y, a n a r s o n

14:03:39    3 c o n s p i r a c y, " t h e s a m e o b j e c t i v e t h a t t h e y' v e h a d t h e

14:03:43    4 whole time.              "It is okay for us to leave them without

14:03:46    5 r e a l - t i m e s u r v e i l l a n c e. "   Dan Day was their only source

14:03:50    6 o f i n f o r m a t i o n, a n d t h a t w a s n o t a 2 4 - h o u r k i n d o f t h i n g,

14:03:52    7 and this is somebody who'd supposedly told the FBI that

14:03:56    8 Mr. Stein was ready to go off half-cocked at any kind of

14:03:59    9 m i n u t e, a n d t h e y m a d e t h a t d e t e r m i n a t i o n.

14:04:01   10               I ' m n o t - - a g a i n, I ' m n o t c r i t i c i z i n g.      What I'm

14:04:04   11 s a y i n g i s t h a t t h a t' s a n a s s e s s m e n t i n r e a l t i m e o f w h a t

14:04:07   12 t h e F B I r e a l l y t h o u g h t o f t h e d a n g e r o f t h e s e p e o p l e.

14:04:10   13 A n d s o t h i s - - i t b e l i e s n o w t h i s i d e a t h a t t h e y j u s t

14:04:13   14 c a n n o t b e l e f t o u t o n t h e s t r e e t, b e c a u s e t h e y w e r e l e f t

14:04:15   15 o u t o n t h e s t r e e t.

14:04:16   16               T H E C O U R T:     I t h i n k t h e G o v e r n m e n t' s a r g u m e n t i s

14:04:19   17 m o r e r e t r i b u t i v e t h a n i t i s p r o h i b i t i v e a s t o t h e l e n g t h

14:04:24   18 o f s e n t e n c e t h e y ' r e r e q u e s t i n g.    And retribution is an

14:04:27   19 a p p r o p r i a t e f a c t o r f o r a c o u r t t o c o n s i d e r a t s e n t e n c i n g,

14:04:29   20 b u t I t h i n k i t ' s n o t - - i t ' s n o t t o p r e v e n t f u t u r e c r i m e s

14:04:36   21 p r i m a r i l y a s m u c h a s i t i s r e t r i b u t i o n f o r t h e c r i m e t h e y

14:04:39   22 c o m m i t t e d.

14:04:40   23               M R . S H U L T Z:     Yeah, and to the extent that it is

14:04:45   24 r e t r i b u t i v e, I ' m n o t s u r e w h a t I s a i d i n r e s p o n s e, I

14:04:47   25 u n d e r s t o o d - - m a y b e I m i s u n d e r s t o o d M s . B e r k o w e r t o b e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 62 of 114
                                1-25-19          USA v. STEIN          No. 16-10141-02                        62


14:04:49    1 saying that part of Mr. Stein -- part of the reason he

14:04:52    2 needs to be in prison for life is because he is so

14:04:53    3 d a n g e r o u s i n t h e f u t u r e.

14:04:55    4               T H E C O U R T:     S h e d i d m a k e t h a t c o m m e n t.

14:04:56    5               M R . S H U L T Z:    E v e n s u g g e s t i n g, a t 7 5 , h e m i g h t g e t

14:04:58    6 o u t a n d t r y t o d o i t a g a i n, Y o u r H o n o r.            And what I'm

14:05:01    7 saying is that as it's happening all this information the

14:05:04    8 F B I k n e w , a n d t h e y m a d e a d e c i s i o n.        And I'm not saying

14:05:06    9 i t w a s w r o n g.        R i g h t?   I'm saying it represents what they

14:05:10   10 t h o u g h t i n r e a l t i m e o f t h e d a n g e r, a n d i t ' s d i f f e r e n t

14:05:13   11 t h a n w h a t i s b e i n g s u g g e s t e d, Y o u r H o n o r.

14:05:17   12               Y o u r H o n o r, I w a n t t o t a l k a l i t t l e b i t a b o u t s o m e

14:05:21   13 o f t h e s e c o m p a r a t i v e s e n t e n c i n g i s s u e s.   And I guess

14:05:26   14 b e f o r e I b e g i n t h a t I , w i t h o u t r e h a s h i n g i t - - a n d I h a v e

14:05:30   15 n o t d o n e t h e d a t a p u l l s t h a t t h e f e d e r a l d e f e n d e r' s

14:05:33   16 o f f i c e h a s - - I w o u l d r e q u e s t t h a t w e - - I w o u l d a d o p t

14:05:37   17 t h e a r g u m e n t s t h e y m a d e r e g a r d i n g t h e d a t a t h a t t h e y

14:05:40   18 p u l l e d f r o m t h e s e n t e n c i n g c o m m i s s i o n a n d a s k t h a t t h o s e

14:05:43   19 e x h i b i t s a l s o b e a d m i t t e d o n b e h a l f o f d e f e n d a n t S t e i n.

14:05:45   20               T H E C O U R T:     And I think you're entitled to do

14:05:47   21 t h a t , a n d I ' l l a l l o w y o u t o i n c o r p o r a t e t h o s e p o s i t i o n s

14:05:52   22 i n t o M r . S t e i n' s c a s e a s w e l l.

14:05:54   23               I w i l l n o t e a g a i n, a s w e d i s c u s s e d t h i s m o r n i n g,

14:05:56   24 t h a t b e c a u s e m a n y o f t h e m i n v o l v e g u i l t y p l e a s a s o p p o s e d

14:06:01   25 t o t r i a l s, t h e y ' r e n o t c o m p l e t e l y c o m p a r a b l e, b u t w e h a d


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 63 of 114
                                1-25-19          USA v. STEIN          No. 16-10141-02                          63


14:06:05    1 a l l t h a t d i s c u s s i o n t h i s m o r n i n g.     We need not repeat it

14:06:08    2 now.

14:06:08    3               M R . S H U L T Z:    R i g h t, Y o u r H o n o r, a n d I d o n ' t w a n t

14:06:09    4 to necessarily rehash all of those points with you, and I

14:06:12    5 understand that the value on of the -- the value that the

14:06:14    6 C o u r t - - o r t h e e v a l u a t i o n t h e C o u r t m a d e o f t h o s e.

14:06:16    7               I w o u l d s a y , w e l l , a c o u p l e t h i n g s.      As it relates

14:06:20    8 t o M r . S t e i n r e l a t i v e t o M r . A l l e n, I b e l i e v e t h e C o u r t

14:06:24    9 addressed this in an appropriate way in its ruling on our

14:06:30   10 o b j e c t i o n f o r M r . S t e i n t o g e t a l e a d e r/ o r g a n i z e r r o l e.

14:06:34   11 T h e C o u r t s u s t a i n e d t h a t o b j e c t i o n a n d , I t h i n k,

14:06:36   12 c o r r e c t l y s a i d t h a t a l t h o u g h h e p l a y e d a p i v o t a l r o l e i n

14:06:39   13 t h e c o n s p i r a c y, b e i n g a n i n t e r m e d i a r y, i n i t i a t i n g

14:06:42   14 m e e t i n g s, p r o v i d i n g s o m e o f t h e m a t e r i a l s, h e w a s t h e

14:06:45   15 m o s t v e r b o s e.      I still think one of the most apt

14:06:49   16 c h a r a c t e r i s t i c s w a s t h e C o u r t a t s o m e h e a r i n g d e s c r i b e d

14:06:51   17 M r . S t e i n a s " e x t r a o r d i n a r i l y l o q u a c i o u s, " Y o u r H o n o r,

14:06:54   18 a n d I t h i n k t h a t i s a c c u r a t e.

14:06:56   19               But I think correctly the Court notes that the

14:06:58   20 o n l y t h i n g t h a t w e i g h s i n f a v o r o f e l e v a t i n g h i m f r o m

14:07:04   21 M r . A l l e n a n d / o r M r . W r i g h t, i n t e r m s o f t h e

14:07:07   22 l e a d e r/ o r g a n i z e r, i s t h a t h e t o o k s o m e s o r t o f r o l e i n

14:07:10   23 r e c r u i tm e n t o f a c c o m p l i c e s.    And Ms. Berkower cited that

14:07:13   24 a g a i n.      But the Court properly notes in its order that

14:07:16   25 t h a t w a s a r o l e i n w h i c h S t e i n p r o v e d t o b e l a r g e l y


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 64 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                       64


14:07:19    1 i n e f f e c t u a l.    You then further said that he was not

14:07:22    2 solely responsible for devising the plan.                                 He did not

14:07:24    3 provide any more wherewithal when compared to his

14:07:27    4 c o d e f e n d a n t s, n e i t h e r d i d h e e x e r c i s e g r e a t e r

14:07:30    5 d e c i s i o n- m a k i n g a u t h o r i t y.

14:07:30    6               This was a conspiracy that for -- by and large in

14:07:34    7 d i f f e r e n t w a y s e a c h d e f e n d a n t p l a y e d d i f f e r e n t r o l e s, a n d

14:07:37    8 I w o u l d s u g g e s t, Y o u r H o n o r, t h a t M r . S t e i n i s n o t s o

14:07:40    9 d i f f e r e n t f r o m M r . A l l e n.        He may be in one way, but not

14:07:43   10 i n t h e o t h e r.        F o r i n s t a n c e, M r . S t e i n d i d n ' t t e s t ,

14:07:46   11 d i d n ' t m a k e , d i d n ' t p u r s u e t h e k n o w l e d g e o f h o w t o c r e a t e

14:07:49   12 e x p l o s i v e s h i m s e l f.    He certainly was probably the most

14:07:52   13 v e r b a l l y p r o a c t i v e i n t h e s e m e e t i n g s a n d p e r h a p s

14:07:57   14 e x p r e s se d t h e m o s t d i r e c t a n d v i l e l a n g u a g e, b u t e a c h o f

14:08:02   15 t h o s e t h i n g s, Y o u r H o n o r, d i d n o t s e t e i t h e r o n e o f t h e m

14:08:04   16 a p a r t i n s u c h a w a y t h a t h e d e s e r v e s a l i f e s e n t e n c e

14:08:07   17 r e l a t i v e t o M r . A l l e n.

14:08:09   18               A s r e g a r d s t o t h e c o m p a r a t i v e s e n t e n c i n g c a s e s, I

14:08:17   19 w o u l d e c h o a g a i n, Y o u r H o n o r, M s . B r a n n o n f r o m e a r l i e r

14:08:22   20 t o d a y w h e r e s h e s u g g e s t e d t h a t t h e r e i s n o p e r f e c t c a s e.

14:08:26   21 I t ' s a n o b v i o u s p o i n t t h a t t h e r e' s w a y s y o u c a n l o o k a t

14:08:28   22 t h e d a t a t h a t c a n s u p p o r t o n e s i d e o r t h e o t h e r.          T h e r e' s

14:08:31   23 n o t a p e r f e c t a n a l o g o u s c a s e i n a s i t u a t i o n.

14:08:34   24               I w o u l d a l s o, t h o u g h, e c h o t h e C o u r t' s c o m m e n t

14:08:37   25 f r o m e a r l i e r t h a t t h e L o e w e n c a s e d i d h a v e r e m a r k a b l e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 65 of 114
                                1-25-19          USA v. STEIN          No. 16-10141-02                       65


14:08:41    1 factual similarities to this case, both in terms of the

14:08:44    2 l i k e l y o u t c o m e h a d t h e p l a n i n t h a t c a s e s u c c e e d e d.      In

14:08:50    3 fact, the Government in a brief in that case, described

14:08:52    4 it much -- almost identical language that Mr. Mattivi

14:08:54    5 used this morning to describe the impact if this bomb had

14:08:58    6 gone off, that hundreds of innocent civilians would have

14:09:01    7 b e e n k i l l e d h a d M r . L o e w e n' s p l o t s u c c e e d e d.     We cited

14:09:04    8 t h a t i n o u r b r i e f, Y o u r H o n o r.

14:09:05    9               I would say that it is distinct in some ways in

14:09:11   10 t h a t t h e a t t e m p t v e r s e c o n s p i r a c y.    And we suggested this

14:09:16   11 i n o u r b r i e f, b u t , Y o u r H o n o r, t h e r e i s a d i f f e r e n c e i n

14:09:19   12 m y m i n d b e t w e e n t a l k i n g a b o u t a n d c o n s p i r i n g a n d p l a n n i n g

14:09:24   13 t o e n a c t a c r i m e o f m a s s v i o l e n c e a n d p u s h i n g t h e b u t t o n

14:09:28   14 t o d o i t .

14:09:28   15               T H E C O U R T:     Your arguments at this late date,

14:09:31   16 M r . S h u l t z, t h a t a l l t h e y w e r e d o i n g w a s t a l k i n g a b o u t i t

14:09:37   17 a r e - - e v e n t s h a v e d r a m a t i c a l l y o v e r t a k e n t h a t.   I know

14:09:40   18 t h a t f r o m t h e b e g i n n i n g d e f e n s e a r g u e d t h a t t h i s w a s j u s t

14:09:43   19 a F i r s t A m e n d m e n t c a s e , t h e y w e r e t a l k i n g a b o u t t h i n g s,

14:09:44   20 b u t w e ' r e w e l l p a s t t h a t p o i n t.

14:09:46   21               M R . S H U L T Z:    A n d I d i d n' t m e a n t o i m p l y t h a t I w a s

14:09:47   22 j u s t s a y i n g j u s t t a l k i n g a b o u t i t i n t e r m s o f a F i r s t

14:09:51   23 A m e n d m e n t s e n s e, Y o u r H o n o r.     I w o u l d s a y , Y o u r H o n o r,

14:09:53   24 c o n s p i r i n g w i t h t h e r e a l i t y o n t h e g r o u n d s i t u a t i o n o f

14:09:55   25 w h e r e t h e y w e r e i n t e r m s o f w h e n M r . S t e i n w a s a r r e s t e d,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 66 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                        66


14:09:59    1 h e w a s a w e e k a w a y f r o m h a v i n g a b o m b f r o m B r i a n, b a s e d

14:10:04    2 o n t h e c o n v e r s a t i o n s t h e r e, a n d f r o m t h a t p o i n t h e w a s a t

14:10:08    3 least three or four weeks away from any kind of

14:10:11    4 o p e r a t i o n a l p l a n a c t u a l l y h a p p e n i n g, b a s e d o n t h i s i d e a

14:10:14    5 of the election and what was going to happen after the

14:10:17    6 e l e c t i o n, I t h i n k i s a l s o a u n i q u e f a c t o r i n t h i s c a s e.

14:10:20    7               M y a r g u m e n t, Y o u r H o n o r, w a s i n t e n d e d n o t t o s a y

14:10:23    8 t a l k , t h e y w e r e j u s t t a l k i n g, i t ' s s o r t o f a g a m e.           My

14:10:26    9 a r g u m e n t, Y o u r H o n o r, w a s t h a t t o t h e e x t e n t t h a t

14:10:29   10 s o m e b o d y i s s t i l l t a l k i n g a b o u t i t ' s a w e e k u n t i l I h a v e

14:10:33   11 a b o m b a n d a m o n t h u n t i l I p o t e n t i a l l y - - a p l a n c o u l d g o

14:10:36   12 t h r o u g h i s d i f f e r e n t a n d s h o u l d b e e v a l u a t e d d i f f e r e n t l y

14:10:39   13 t h a n s o m e b o d y w h o d r i v e s w h a t t h e y t h i n k i s a n a r m e d a n d

14:10:44   14 a c t i v a t e d b o m b t o t h e s c e n e o f t h e c r i m e, r e a d y t o p u s h

14:10:47   15 t h e b u t t o n o r i n s o m e o f t h e o t h e r c a s e s w h e r e t h e y h a v e

14:10:50   16 s o m e b o d y p u s h i n g t h e b u t t o n t o e x p l o d e a b o m b t h a t t h e y

14:10:53   17 t h i n k w i l l k i l l i n n o c e n t c i v i l i a n s.

14:10:54   18               T H E C O U R T:     Well, given that the charge is

14:10:56   19 c o n s p i r a c y, h o w i s t h a t l e g a l l y d i f f e r e n t?

14:10:57   20               M R . S H U L T Z:    I t h i n k, Y o u r H o n o r, i n t e r m s o f

14:11:01   21 t h e - - t h e l e g a l d i f f e r e n c e, I t h i n k t h e d i f f e r e n c e i s

14:11:04   22 t h a t t h e n a t u r e o f t h e c o n d u c t i n d i c a t e s a n i n t e n t a n d a

14:11:09   23 m i n d t h a t h a s c r o s s e d t h r e s h o l d s t h a t a r e n o t n e c e s s a r i l y

14:11:14   24 c r o s se d i n c o n s p i r a c y c a s e s.

14:11:15   25               T H E C O U R T:     Y o u t h i n k t h e r e w e r e t h r e s h o l ds y e t t o


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 67 of 114
                                 1-25-19         USA v. STEIN         No. 16-10141-02                        67


14:11:17    1 be crossed in this case?

14:11:18    2               M R . S H U L T Z:    You what?

14:11:19    3               T H E C O U R T:     You think there were thresholds yet to

14:11:22    4 be crossed in this case at the time the defendants were

14:11:23    5 a r r e s t e d?

14:11:23    6               M R . S H U L T Z:    Y o u r H o n o r, I t h i n k t h a t t h e r e i s - -

14:11:26    7 a n d I d o n ' t k n o w , t h e r e' s n o c a s e I c a n c i t e t o t h i s ,

14:11:29    8 Y o u r H o n o r, b u t I w o u l d s a y t h a t I t h i n k t h a t t h e r e i s a

14:11:34    9 difference between conspiring to do a bombing at some

14:11:37   10 p o i n t i n t h e f u t u r e a n d d r i v i n g a b o m b t o a p l a c e a n d

14:11:42   11 p u s h i n g a b u t t o n.

14:11:43   12               I think there is a contemplation of that that any

14:11:47   13 p e r s o n w o u l d h a v e t o g o t h r o u g h t h a t o n c e t h e y g e t

14:11:50   14 t h r o u g h t h a t , t h a t' s a d i f f e r e n t - - i t ' s a d i f f e r e n t a n d

14:11:53   15 m o r e d a n g e r o u s s i t u a t i o n.   That may be naive of me.                   It

14:11:58   16 m a y b e t h a t , y o u k n o w, I m e a n, I d o n ' t k n o w , b u t I t h i n k

14:12:01   17 i n t h i s c a s e i n p a r t i c u l a r, Y o u r H o n o r, w h e n t h e r e a r e

14:12:04   18 q u e s t i o n s o f a l l h a t a n d n o c a t t l e- t y p e q u e s t i o n s, Y o u r

14:12:07   19 H o n o r, t h a t t h e r e' s c o n t e m p l a t i o n t h a t h a s t o h a p p e n

14:12:12   20 b e f o r e y o u a c t u a l l y t a k e t h e s t e p o f , i n r e a l i t y, k i l l i n g

14:12:16   21 s o m e b o d y.

14:12:16   22               T H E C O U R T:     W e l l , I h a v e t o t e l l y o u , M r . S h u l t z,

14:12:18   23 o b v i o u s l y, a s y o u k n o w , I h e a r d a l l t h e e v i d e n c e i n t h i s

14:12:20   24 c a s e - -

14:12:20   25               M R . S H U L T Z:    Uh-huh.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 68 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                      68


14:12:20    1               T H E C O U R T:     -- and they clearly were not as far

14:12:22    2 along in their plot as Mr. Loewen may have been, but I

14:12:27    3 cannot find or conclude that there were thresholds they

14:12:31    4 h a d n o t y e t c r o s s e d.        They maybe didn't have the button

14:12:33    5 i n f r o n t o f t h e m t o p u s h , t o s t i c k w i t h y o u r a n a l o g y, b u t

14:12:36    6 m e n t a l l y t h e y w e r e - - t h e y w e r e, w i t h r e s o l u t i o n,

14:12:43    7 committed to that path.                      That is my conclusion from the

14:12:46    8 e v i d e n c e t h a t I h e a r d.

14:12:46    9               M R . S H U L T Z:    O k a y , Y o u r H o n o r.

14:12:49   10               I want to address the distinction also, Your

14:12:52   11 H o n o r, b e t w e e n p l e a a n d t r i a l c a s e s, a n d w o u l d a r g u e

14:12:57   12 g e n e r a l l y, Y o u r H o n o r, t h a t t h e r e i s a d a n g e r i n - - I

14:13:03   13 d o n ' t k n o w i f d a n g e r' s t h e r i g h t w o r d .        I think that the

14:13:06   14 d i s t i n c t i o n b e t w e e n t r i a l a n d p l e a c a s e s, I u n d e r s t a n d

14:13:08   15 t h a t t h e r e m i g h t b e a l e g a l p o s t u r e a n d a l e g a l

14:13:10   16 d i f f e r e n c e, s h o u l d b e o n e t h a t w e e x e r c i s e o r t a l k a b o u t

14:13:14   17 w i t h e x t r e m e c a u t i o n w h e n i t c o m e s t o s e n t e n c i n g, a t t h e

14:13:17   18 r i s k o f p r o v i d i n g a t t a c k s o n t r i a l, Y o u r H o n o r.       The

14:13:23   19 d e f e n d a n t s a n d a n y d e f e n d a n t h a s t h e r i g h t t o p u t t h e

14:13:25   20 G o v e r n m e n t t o i t s c o n s t i t u t i o n a l l y b u r d e n - -

14:13:28   21 c o n s t i t u t i o n a l b u r d e n o f p r o o f.

14:13:29   22               T H E C O U R T:     Well, they do, but they don't have the

14:13:32   23 r i g h t t o d o t h a t w i t h o u t c o n s e q u e n c e s.

14:13:33   24               M R . S H U L T Z:    W e l l , b u t I t h i n k, Y o u r H o n o r, t h e

14:13:35   25 p u r p o s e s o f s e n t e n c i n g a r e t o f a s h i o n a n a p p r o p r i a t e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 69 of 114
                                1-25-19          USA v. STEIN            No. 16-10141-02                     69


14:13:38    1 sentence for the conduct for which they either are

14:13:40    2 convicted or plead -- or pled to and not with regard to

14:13:45    3 h o w t h e y n e c e s s a r i l y g e t t h e r e.

14:13:47    4               T H E C O U R T:     Well, to the extent that you're

14:13:48    5 arguing that it's inappropriate to consider a different

14:13:51    6 sentence for someone who pled as opposed to someone who

14:13:53    7 w e n t t o t r i a l, y o u w o u l d a g r e e w i t h m e t h a t s e t t l e d l a w

14:13:57    8 i s a g a i n s t t h a t p r e m i s e?

14:13:58    9               M R . S H U L T Z:    I w o u l d a g r e e w i t h t h a t , Y o u r H o n o r.

14:13:59   10               T H E C O U R T:     A l l r i g h t.

14:13:59   11               M R . S H U L T Z:    I w o u l d a g r e e, a n d I u n d e r s t a n d t h a t

14:14:01   12 t h e r e' s t h e i d e a o f a c c e p t a n c e o f r e s p o n s i b i l i t y.

14:14:03   13               I w o u l d s a y a l s o i n t h i s c a s e , t h o u g h, i t ' s a

14:14:07   14 l i t t l e b i t a d i f f e r e n t s i t u a t i o n b e c a u s e i n t h i s c a s e

14:14:09   15 M r . S t e i n i s i n a b e t t e r p o s i t i o n r e l a t i v e t o s e n t e n c i n g

14:14:12   16 t h a n h e w a s b e f o r e t r i a l, b e c a u s e, i f y o u r e c a l l, t h e r e

14:14:15   17 w e r e t w o 9 2 4 ( c ) c h a r g e s t h a t h e p u t t h e G o v e r n m e n t t o

14:14:18   18 t h e i r p r o o f a n d t h e G o v e r n m e n t w a s n ' t a b l e t o e v e n g e t

14:14:21   19 t h a t - - t h o s e c h a r g e s t o t h e j u r y , Y o u r H o n o r.         And that

14:14:25   20 w o u l d h a v e b e e n a t t h e t i m e 3 0 y e a r s o f m a n d a t o r y

14:14:28   21 s e n t e n c i n g t h a t i s n o w n o l o n g e r t h e r e.

14:14:31   22               I t h i n k n o w w i t h t h e r e c e n t r u l i n g, I c a n ' t t h i n k

14:14:34   23 o f t h e c i t a t i o n o f f t h e t o p o f m y h e a d, I t h i n k i t w o u l d

14:14:36   24 n o w b e a t e n - y e a r a d d i t i o n.          B u t , Y o u r H o n o r, h e - - w h e n

14:14:42   25 h e p u t t h e G o v e r n m e n t t o i t s p r o o f, t h a t h e ' s i n a b e t t e r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 70 of 114
                                1-25-19          USA v. STEIN             No. 16-10141-02                     70


14:14:46    1 sentencing position relative to all of the crimes and

14:14:49    2 c o n d u c t h e w a s a c c u s e d o f t h a n h e w a s b e f o r e t r i a l.

14:14:52    3               While generally I think that the law is against us

14:14:54    4 on the idea that a plea is different than a trial in

14:14:57    5 t e r m s o f s e n t e n c i n g, I t h i n k i n t h i s c a s e t h e r e i s

14:14:59    6 something to factor in and that we should be cautious as

14:15:03    7 w e w a l k f o r w a r d i n t h a t d i s t i n c t i o n.

14:15:05    8               Y o u r H o n o r, I w a n t t o e c h o o r a d o p t M s . B r a n n o n' s

14:15:13    9 arguments as well.                  Her reflections on the length of

14:15:18   10 t i m e , w h a t c a n h a p p e n, I t h i n k I m a y h a v e m e n t i o n e d t h i s

14:15:20   11 a l r e a d y, t h a t w e g e t j a d e d t o t h e i d e a o f l o n g s e n t e n c e s.

14:15:24   12 D i d I s a y t h a t ?

14:15:26   13               T H E C O U R T:     You did.

14:15:27   14               M R . S H U L T Z:    My notes have become quite different

14:15:29   15 a n d m y o u t l i n e i s d i f f e r e n t b a s e d o n s o m e o f t h e

14:15:32   16 a r g u m e n t s m a d e t h i s m o r n i n g, a n d s o I ' m p i e c i n g i t

14:15:34   17 t o g e t h e r a s I g o .

14:15:34   18               T H E C O U R T:     I u n d e r s t a n d.

14:15:35   19               M R . S H U L T Z:    I w o u l d a l s o a r g u e, Y o u r H o n o r, t h a t

14:15:37   20 M s . B r a n n o n i s c o r r e c t t h a t t h e G o v e r n m e n t' s w o r s t- c a s e

14:15:40   21 s c e n a r i o, i n t e r m s o f w h a t w o u l d h a p p e n, i s n ' t

14:15:44   22 n e c e s s a r i l y t h e o n l y b a s i s b y w h i c h w e d e t e r m i n e t h e - -

14:15:48   23 t h a t .     B u t I u n d e r s t a n d t h e C o u r t' s k i n d o f - - w e ' v e k i n d

14:15:51   24 o f d i s c u s s e d t h a t a l r e a d y, b u t I t h o u g h t t h a t a r g u m e n t

14:15:53   25 w a s a p p r o p r i a t e i n t h i s c a s e.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 71 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                        71


14:15:54    1               R e g a r d i n g s p e c i f i c c a s e s, Y o u r H o n o r, M s . B e r k o w e r

14:16:11    2 c i t e d t h e A l d a w s a r i c a s e , Y o u r H o n o r.      I would again

14:16:15    3 argue that that was a case that was a different posture

14:16:17    4 because it indicated that Mr. Aldawsari acquired all the

14:16:20    5 chemicals he needed to make a bomb.                              T h e r e' s n o q u e s t i o n

14:16:23    6 of any, you know -- well, he had acquired all of it, he

14:16:29    7 w a s f u r t h e r a l o n g i n t h e p r o c e s s.       And to the extent that

14:16:30    8 w e ' v e d i s c u s s e d t h a t d i s t i n c t i o n, I w o u l d a r g u e, Y o u r

14:16:32    9 H o n o r, t h a t ' s a d i s t i n c t i o n a l s o t h a t w o u l d a p p l y h e r e.

14:16:36   10               I would also point the court back to the cases

14:16:38   11 t h a t w e c i t e d i n o u r b r i e f, f o r i n s t a n c e, t h e A b d u l- L a t i f

14:16:43   12 a n d M u j a h i d h c a s e s w h e r e t h e d e f e n d a n t s w e r e s e n t e n c e d t o

14:16:45   13 1 8 a n d 1 7 y e a r s r e s p e c t i v e l y.      They wanted to -- in

14:16:50   14 l a n g u a g e t h a t ' s s i m i l a r t o h e r e - - t h e y w a n t e d t o t i m e

14:16:53   15 t h e i r a t t a c k o n a m i l i t a r y r e c r u i t i n g s t a t i o n t o m a x i m i z e

14:16:57   16 c a s u a l i t i e s.     They never disavowed their intentions at

14:17:01   17 t h e t i m e o f s e n t e n c i n g.      T h e y d i d p l e a d, b u t t h e y p l e d t o

14:17:06   18 c o n s p i r a c i e s t o k i l l m i l i t a r y r e c r u i t s a n d t o u s e w e a p o n

14:17:11   19 o f m a s s d e s t r u c t i o n.     T h e m a x i m u m s e n t e n c e w a s l i f e.

14:17:13   20 E a c h o f t h o s e d e f e n d a n t s w a s g i v e n 1 8 a n d 1 7 y e a r s

14:17:16   21 r e s p e c t i v e l y.

14:17:18   22               R e z w a n F e r d a u s, Y o u r H o n o r, a l s o p l e d , I b e l i e v e,

14:17:23   23 t o - - n o , I ' m s o r r y, h e p l e d t o t w o c o u n t s i n v o l v i n g 1 5 -

14:17:26   24 a n d 2 0 - y e a r m a x i m u m s e n t e n c e s b u t d i d n o t r e a c h t h e

14:17:30   25 m a x i m u m i n t h e 2 0 - y e a r c a s e , w a s g i v e n 1 7 y e a r s.         His


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 72 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                       72


14:17:33    1 conduct was not similar in terms of a one-time plan but

14:17:37    2 similar in terms of a desire to kill American citizens in

14:17:42    3 that he was providing improvised device switches to what

14:17:48    4 he thought were members of a foreign terrorist

14:17:50    5 o r g a n i z a t i o n.    He would get reports from those people

14:17:53    6 that these switches have been used to kill certain

14:17:55    7 a m o u n t s o f s o l d i e r s.      He would gleefully respond and

14:17:58    8 p r o v i d e t h e n e x t o r d e r.      It indicated a mentality that

14:18:02    9 had crossed -- that had taken action and gone even

14:18:06   10 f u r t h e r.

14:18:06   11               In that case also the FBI undercovers proactively

14:18:12   12 t o l d h i m , a n d I t h i n k t h e r e' s a l i t t l e b i t o f a

14:18:14   13 d i s t i n c t i o n h e r e t h a t, y o u k n o w, M s . B e r k o w e r t a l k s a b o u t

14:18:18   14 B r i a n s a i d , " H e y , y o u s u r e y o u w a n t t o d o t h i s? "          In that

14:18:21   15 c a s e t h e F B I u n d e r c o v e r s p r o a c t i v e l y s a i d, " H e y , y o u c a n

14:18:24   16 b a c k o u t .      You should back out.                 T h e r e' s n o s h a m e i n

14:18:26   17 b a c k i n g o u t .      I t ' s o k a y t o b a c k o u t , " 2 5 s e p a r a t e t i m e s,

14:18:30   18 a n d h e s t i l l p u r s u e d t h o s e t h i n g s a n d w a s g i v e n a 1 7 - y e a r

14:18:34   19 s e n t e n c e, Y o u r H o n o r, o n a c a s e t h a t o b v i o u s l y i n v o l v e d

14:18:37   20 d i f f e r e n t c h a r g e s a n d d i f f e r e n t m a x i m u m s e n t e n c e s, b u t o n

14:18:39   21 a c o n v i c t i o n o r o n a s e n t e n c e t h a t d i d n o t r e a c h t h e

14:18:42   22 m a x i m u m e v e n w i t h 2 0 y e a r s.

14:18:44   23               T h e J a m e s C r o m i t i e c a s e, Y o u r H o n o r, h e w a s

14:18:47   24 c o n v i c t e d a t t r i a l i n a w e a p o n o f m a s s d e s t r u c t i o n

14:18:49   25 e v e n t - - o f f e n s e t o b o m b t h r e e t a r g e t s.       He had placed


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 73 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                       73


14:18:53    1 w h a t h e t h o u g h t w e r e b o m b s, m u l t i p l e o f t h e m , a n d h e g o t

14:18:55    2 a 2 5 - y e a r m a n d a t o r y m i n i m u m s e n t e n c e i n t h a t c a s e, b u t

14:19:00    3 did not get life.

14:19:01    4               A n d t h e n , Y o u r H o n o r, t h e r e m a r k a b l e f a c t u a l

14:19:05    5 s i m i l a r c a s e o f L o e w e n, I t h i n k, w e ' v e s o r t o f d i s c u s s e d

14:19:09    6 that in that case he was driving a bomb to kill hundreds

14:19:12    7 o f i n n o c e n t c i v i l i a n t r a v e l e r s, b a s e d o n n o t h a t r e d,

14:19:16    8 b a s e d o n r a c e o r i d e o l o g y n e c e s s a r i l y, b u t b a s e d o n a

14:19:18    9 h a t r e d o f A m e r i c a a n d a d e v o t i o n t o a l - Q a e d a.        And, Your

14:19:23   10 H o n o r, I t h i n k t h a t t h a t c a s e, h e g o t a 2 0 - y e a r s e n t e n c e

14:19:26   11 b a s e d o n a l i f e r e c o m m e n d a t i o n.

14:19:28   12               I understand there were some discussions or

14:19:31   13 f a c t o r s i n t e r m s o f s o u r c e s a n d m e t h o d s.       T h a t' s n o t

14:19:36   14 n e c e s s a r i l y c l e a r f r o m t h e d o c u m e n t s t h a t w e c a n s e e ,

14:19:39   15 Y o u r H o n o r, a n d I d o n ' t k n o w - - I t h i n k, a g a i n, t h a t ' s

14:19:41   16 s o m e t h i n g w e s h o u l d e x e r c i s e c a u t i o n i n , t h e d i s t i n c t i o n

14:19:45   17 b e t w e e n s e n t e n c e s b a s e d o n h o w t h e G o v e r n m e n t

14:19:48   18 i n v e s t i g a t e s t h e m i s s o m e t h i n g w e s h o u l d e x e r c i s e

14:19:50   19 c a u t i o u s l y.

14:19:51   20               T H E C O U R T:     T h e o t h e r d i f f e r e n c e i s h e p l e d.

14:19:53   21               M R . S H U L T Z:    What?

14:19:54   22               T H E C O U R T:     The critical difference is he pled.

14:19:55   23               M R . S H U L T Z:    Y o u ' r e r i g h t, Y o u r H o n o r, h e d i d

14:19:57   24 p l e a d.      A n d I t h i n k t h a t i s d i f f e r e n t.

14:20:01   25               I would echo my contention that the Court has


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 74 of 114
                                 1-25-19          USA v. STEIN           No. 16-10141-02                     74


14:20:06    1 addressed already that I think that driving that there

14:20:09    2 indicates a mindset that is different as well.                                       I know

14:20:12    3 t h e C o u r t d i s a g r e e s w i t h t h a t, b u t w e ' d a r g u e t h a t ' s a

14:20:15    4 d i s t i n c t i o n.

14:20:16    5                I n s u m , Y o u r H o n o r, i s t h i s :       the bottom line is,

14:20:32    6 Y o u r H o n o r, w e t h i n k t h e r e a r e c a s e s t h a t c a n s u p p o r t - -

14:20:35    7 t h e v a s t m a j o r i t y o f c a s e s, a s n o t e d i n t h e d a t a p r o v i d e d

14:20:38    8 b y t h e f e d e r a l d e f e n d e r a n d b y t h e s t u d y w e c i t e d,

14:20:42    9 indicate that the vast majority of cases receive

14:20:45   10 s e n t e n c e s o f 1 8 0 m o n t h s o r l e s s i n t e r r o r i s m

14:20:49   11 e n h a n c e m e n t- t y p e c a s e s.    I think that also matches

14:20:51   12 a n e c d o t a l l y w i t h w h a t I f o u n d i n t e r m s o f t h e c a s e s w e

14:20:55   13 c i t e d i n t h a t f e w o f t h e m a r e a c t u a l l y g i v e n l i f e

14:20:58   14 s e n t e n c e s, a n d a l i f e s e n t e n c e i s n o t a p p r o p r i a t e i n t h i s

14:21:00   15 c a s e , a n d t h a t t h e c a s e s m o s t s i m i l a r t o t h e c o n d u c t o f

14:21:05   16 d e f e n d a n t s i n t h i s c a s e w a r r a n t a s e n t e n c e o t h e r t h a n

14:21:08   17 d e a t h i n p r i s o n, t h a t a t e r m o f y e a r s, w i t h a l e n g t h y

14:21:12   18 t e r m o f s u p e r v i s e d r e l e a s e, i s a s u f f i c i e n t b u t n o t

14:21:14   19 g r e a t e r- t h a n - n e c e s s a r y s e n t e n c e b a s e d o n t h e f a c t o r s

14:21:18   20 w e ' v e d i s c u s s e d.

14:21:19   21                T H E C O U R T:     T h a n k y o u , M r . S h u l t z.

14:21:20   22                M R . S H U L T Z:    Thank you.

14:21:21   23                T H E C O U R T:     M r . P r a t t.

14:21:30   24                M R . P R A T T:     T h a n k y o u , Y o u r H o n o r.

14:21:31   25                Y o u r H o n o r, t h e f i r s t t h i n g I ' d l i k e t o a d d r e s s i s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 75 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                    75


14:21:37    1 t h e " a l l h a t , n o c a t t l e" c o m m e n t.        I first brought this

14:21:40    2 u p i n m y c l o s i n g a r g u m e n t, a n d t o c o r r e c t M s . B e r k o w e r,

14:21:45    3 i t i s n o t " a l l h a t , n o c a t t l e, b u t y o u c a n b u y c a t t l e" ;

14:21:51    4 it's all hat --

14:21:51    5               T H E C O U R T:    G r e a t l i n e.       Didn't you think that was

14:21:53    6 a great line?

14:21:54    7               M R . P R A T T:    I t i s a g r e a t l i n e.         And as I said in

14:21:57    8 c l o s i n g, " a l l h a t , n o c a t t l e, b u t t h e G o v e r n m e n t w a s

14:22:00    9 w i l l i n g t o s u p p l y t h e c a t t l e. "

14:22:03   10               T H E C O U R T:    I ' l l g i v e y o u c r e d i t.     Also a good

14:22:06   11 l i n e .

14:22:06   12               Now, I would remind you, because you all have

14:22:08   13 c a r r i e d t h a t l i n e b a c k t o m e q u i t e a b i t , b u t I t h i n k

14:22:10   14 y o u ' v e l o s t t h e c o n t e x t i n w h i c h I s a i d i t t h i s m o r n i n g,

14:22:13   15 w h i c h w a s d r a w i n g a d i s t i n c t i o n b e t w e e n M r . A l l e n a n d

14:22:18   16 M r . S t e i n b e c a u s e M r . A l l e n' s c o u n s e l h a d a r g u e d t h a t h e

14:22:21   17 w a s f a r l e s s c u l p a b l e t h a n M r . S t e i n, f o r w h a t e v e r

14:22:24   18 r e a s o n s, a n d I w a s r e v i e w i n g t h e f a c t t h a t M r . S t e i n

14:22:27   19 w o u l d m a k e b r o a d s t a t e m e n t s t h a t p e r h a p s h e d i d n' t f o l l o w

14:22:31   20 t h r o u g h o n , w h e r e a s M r . A l l e n w a s m a k i n g s u b s t a n t i v e

14:22:34   21 c o n t r i b u t i o n s t o t h e c o n s p i r a c y.

14:22:36   22               M R . P R A T T:    A n d w e w o u l d a g r e e w i t h t h a t, t h a t

14:22:38   23 M r . A l l e n w a s m a k i n g m u c h m o r e c o n t r i b u t i o n s - -

14:22:42   24               T H E C O U R T:    I d i d n ' t s a y " m u c h m o r e. "     I was

14:22:45   25 m e r e l y p a i r i n g t h e d e f e n d a n t' s - - t h a t i s h i s c o u n s e l' s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 76 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                       76


14:22:49    1 allegations that he was not nearly as substantially

14:22:52    2 i n v o l v e d a s M r . S t e i n.

14:22:55    3                M R . P R A T T:   Y o u r H o n o r, I w a s g o i n g t o m e n t i o n t h e

14:22:57    4 f a m i l y l e t t e r s, b u t t h o s e h a v e a l r e a d y b e e n t a l k e d a b o u t.

14:23:00    5                T H E C O U R T:   A n d I h a v e r e a d t h o s e.

14:23:01    6                M R . P R A T T:   A n d , Y o u r H o n o r, b a s e d o n t h i s

14:23:05    7 m o r n i n g, I h a v e g o n e t h r o u g h m y r e m a r k s a n d e d i t e d t h e m

14:23:11    8 s u b s t a n t i a l l y, k n o w i n g h o w t h e C o u r t f e e l s a b o u t d e c e a s e d

14:23:15    9 e q u i n e.

14:23:16   10                T H E C O U R T:   T h a t ' s w h y I l i k e y o u , M r . P r a t t.

14:23:18   11                M R . P R A T T:   T h a n k y o u , Y o u r H o n o r.    But, Your

14:23:21   12 H o n o r, I d o w a n t t o s a y t h a t I s o r t o f a m t a k i n g a

14:23:27   13 d i f f e r e n t t a c t i n m y a r g u m e n t.      We did a detailed

14:23:31   14 s e n t e n c i n g m e m o , a n d t h e p r e s e n t e n c i n g r e p o r t c o n t a i n s, I

14:23:38   15 t h i n k, s u f f i c i e n t i n f o r m a t i o n t h a t I d i d n o t w a n t t o

14:23:43   16 r e p e a t t h a t a n d g o o v e r i t .        So I did take sort of a

14:23:48   17 l i t t l e d i f f e r e n t t a c t i n g o i n g t h r o u g h t h i s , a n d i t d e a l s

14:23:53   18 m o r e s o r t o f o n a m e n t a l h e a l t h l e v e l s o r t o f i s s u e s.

14:23:59   19                A n d w h e n I f i r s t g o t t h i s c a s e, I w a n t e d t o k n o w

14:24:05   20 w h y .     Something -- when I get a case and I'm dealing with

14:24:10   21 s o m e t h i n g I ' v e n e v e r d e a l t w i t h b e f o r e, s o m e t h i n g I

14:24:13   22 a l w a y s a s k , a n d i n t h i s c a s e i t w a s w h y a p e r s o n w o u l d

14:24:18   23 w a n t t o c o m m i t t h e c r i m e s t h a t P a t r i c k S t e i n w a s

14:24:21   24 c o n v i c t e d o f .     Not the simple reason we all heard on the

14:24:27   25 r e c o r d i n g s, h i s f e a r a n d h a t r e d o f M u s l i m s.       I wanted to


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 77 of 114
                                 1-25-19       USA v. STEIN            No. 16-10141-02                          77


14:24:33    1 know why or how a person could demonize another group of

14:24:40    2 p e o p l e s o m u c h t o w a n t t o c o m m i t t h o s e c r i m e s.

14:24:45    3               So I started reading about hate.                         I r e a d a r t i c l e s,

14:24:49    4 I ' v e r e a d b o o k s, I r e a d p a p e r s.         I cited to one of those

14:24:52    5 b o o k s i n t h e s e n t e n c i n g m e m o s.       I wanted to know why

14:24:57    6 human beings hate.                  And what it really boils down to is

14:25:02    7 t h a t w e a r e e m o t i o n a l b e i n g s.      A t t h e m o s t b a s i c l e v e l,

14:25:07    8 we hate because we feel.                      W e f e e l i n s e c u r e.     We feel

14:25:11    9 a n g e r.      W e f e e l a f r a i d.

14:25:14   10               And I'm not offering this as an excuse for

14:25:18   11 a n y t h i n g.     I'm sort of offering it as perhaps an

14:25:22   12 e x p l a n a t i o n.    Now, one of the articles I read was called

14:25:26   13 A D u p l e x T h e o r y o f H a t e :       Development and application to

14:25:30   14 T e r r o r i s m, M a s s a c r e s, a n d G e n o c i d e.    And it approached

14:25:36   15 h a t e a s h a v i n g t h r e e c o m p o n e n t s:     n e g a t i o n o f i n t i m a c y,

14:25:40   16 p a s s i o n, a n d c o m m i t m e n t.

14:25:42   17               Now, passion is easy to understand as the

14:25:46   18 e x p r e s s i o n o f e x t r e m e f e a r o r a n g e r i n r e s p o n s e t o a

14:25:51   19 p e r c e i v e d t h r e a t.    And just listening to a few minutes of

14:25:54   20 t h e a u d i o s i n t h i s c a s e , w e c a n a g r e e t h a t P a t r i c k S t e i n

14:25:57   21 h a d p a s s i o n.

14:25:59   22               Commitment is designed as cognitions of contempt

14:26:03   23 t h a t a r e l a c e d w i t h t h e d e v a l u a t i o n o f t a r g e t e d

14:26:07   24 i n d i v i d u a l s; i n o t h e r w o r d s, d e h u m a n i z a t i o n.    A n d , a g a i n,

14:26:12   25 I t h i n k w e c a n a g r e e t h a t t h a t w a s e v i d e n t i n t h i s c a s e.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 78 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                        78


14:26:15    1               Now, the negation of intimacy is a little bit

14:26:19    2 harder to understand because it requires a distancing

14:26:22    3 from the object of hate.                       It's more of a normalization of

14:26:28    4 the hate.            And this is often referred to as the learned

14:26:32    5 p a r t o f h a t e , m o s t o f t e n t h r o u g h p r o p a g a n d a, b e i t f r o m

14:26:36    6 p a r e n t s, t e a c h e r s, f r i e n d s, o r g a n i z a t i o n s, m e d i a, s o c i a l

14:26:41    7 m e d i a, p o l i t i c a l c a m p a i g n s a n d , y e s , e v e n t h r o u g h

14:26:45    8 p o l i t i c a l l e a d e r s.

14:26:45    9               And I have found no evidence from all the times

14:26:49   10 I ' v e s p o k e n w i t h P a t r i c k S t e i n' s f a m i l y t h a t P a t r i c k

14:26:53   11 l e a r n e d t h i s t h r o u g h h i s p a r e n t s, h i s f a m i l i e s, o r h i s

14:26:56   12 t e a c h e r s.     But what negation of intimacy does is it

14:27:02   13 r e p e a t s n e g a t i v e i m a g e s u n t i l t h e y a r e n o l o n g e r

14:27:06   14 c h a r a c t e r i s t i c s o f t h e f e w b u t t h e y a r e t h e s t e r e o t y p e s

14:27:10   15 o f t h e w h o l e, u n t i l n o r m a l i z a t i o n o c c u r s.       And I think

14:27:16   16 t h a t t h i s i s w h a t h a p p e n e d p a r t i a l l y w i t h P a t r i c k.        For

14:27:21   17 y e a r s P a t r i c k i m m e r s e d h i m s e l f i n r i g h t- w i n g n e w s a n d

14:27:24   18 i d e o l o g y:     S e a n H a n n i t y, M i c h a e l S a v a g e, A l e x J o n e s.

14:27:30   19               T H E C O U R T:      M i l l i o n s o f p e o p l e l i s t e n t o t h e m.

14:27:32   20               M R . P R A T T:      I u n d e r s t a n d t h a t , Y o u r H o n o r.   And

14:27:34   21 c e r t a i n l y m a n y o t h e r s, c o n s e r v a t i v e r i g h t- w i n g t h i n g s.

14:27:41   22 B u t i f M u s l i m s o r I s l a m w a s a d d r e s s e d, i t ' s a l w a y s i n a

14:27:46   23 n e g a t i v e m a n n e r:       Islam is a religion of hate; Islam

14:27:51   24 w a n t s t o t a k e o v e r t h e U n i t e d S t a t e s a s p a r t o f i t s

14:27:55   25 w o r l d- w i d e c a l i p h a t e; I s l a m' s t r u e a i m i s t o b r i n g S h a r i a


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 79 of 114
                               1-25-19        USA v. STEIN            No. 16-10141-02                      79


14:28:00    1 l a w t o t h e U n i t e d S t a t e s.      It's repeated over and over

14:28:03    2 a g a i n.     Night after night Patrick exposed himself to

14:28:08    3 this.        B u t i t w a s n' t j u s t n e w s a n d r a d i o; i t w a s

14:28:13    4 r i g h t- w i n g I n t e r n e t p a g e s a n d b l o g s.     A n d , a g a i n, I ' m n o t

14:28:17    5 o f f e r i n g t h i s a s a n e x c u s e f o r a n y t h i n g.

14:28:21    6              T H E C O U R T:    M r . P r a t t, I ' m - - I g u e s s I ' m g o i n g t o

14:28:25    7 ask you to kind of get to the point on this.                                  I'm paying

14:28:28    8 attention to you, but I will note for the record that the

14:28:30    9 majority of the people sitting at the tables behind you

14:28:32   10 a r e n o w w o r k i n g o n t h e i r i P h o n e s.

14:28:35   11              M R . P R A T T:    A n d I u n d e r s t a n d t h a t, Y o u r H o n o r.

14:28:36   12              T H E C O U R T:    A n d t h a t' s f i n e i f t h e y w a n t t o d o

14:28:37   13 t h a t .    I t h i n k i t ' s a l i t t l e d i s r e s p e c t f u l.    I'm not

14:28:40   14 d o i n g t h a t .

14:28:40   15              M R . P R A T T:    I ' m n o t c o n c e r n e d.

14:28:41   16              T H E C O U R T:    The point is, I think you're kind

14:28:43   17 o f - -

14:28:43   18              M R . P R A T T:    Y o u r H o n o r, I ' m n o t c o n c e r n e d.

14:28:44   19              T H E C O U R T:    -- sermonizing to a point that we're

14:28:46   20 l o s i n g o u r f o c u s h e r e.

14:28:47   21              M R . P R A T T:    I'm not concerned about the people

14:28:48   22 b e h i n d m e , Y o u r H o n o r.

14:28:49   23              T H E C O U R T:    Well, I'm merely pointing that out as

14:28:51   24 a n e x a m p l e t h a t m a y b e w e ' r e k i n d o f l o s i n g o u r f o c u s

14:28:53   25 h e r e .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 80 of 114
                                 1-25-19        USA v. STEIN           No. 16-10141-02                      80


14:28:53    1                M R . P R A T T:    Okay.

14:28:56    2                He also watched the YouTube videos that were

14:28:58    3 d i s c u s s e d i n c o u r t:      I S I S b u r n i n g p e o p l e a l i v e, I S I S

14:29:03    4 lowering cages filled with people to drown them.                                      But

14:29:09    5 these were not the only sources of negative information

14:29:11    6 a b o u t M u s l i m s t h a t P a t r i c k S t e i n r e c e i v e d.

14:29:15    7                T h e p e o p l e h e h u n g a r o u n d w i t h, t h e m i l i t i a p e o p l e

14:29:18    8 who got on Zello every night and talked about the world

14:29:22    9 e v e n t s, t h e M u s l i m s.      Jason Crick believed that the

14:29:24   10 M u s l i m r e f u g e e s i n D o d g e C i t y, i n G a r d e n C i t y , n e e d e d t o

14:29:29   11 b e u n d e r s u r v e i l l a n c e s b e c a u s e t h e y w e r e u p t o s o m e t h i n g

14:29:31   12 i l l e g a l.     There was the campaign rhetoric of Donald

14:29:35   13 T r u m p.       And this is something we talked about in our

14:29:37   14 m e m o , t h e e n t i r e a t m o s p h e r e o f 2 0 1 6 :     The Muslims

14:29:43   15 c h e e r i n g a f t e r 9 - 1 1 , I s l a m h a t e s u s a n d w e c a n ' t a l l o w

14:29:46   16 p e o p l e c o m i n g i n t o t h e c o u n t r y w h o h a v e t h i s h a t r e d, t h e

14:29:50   17 M u s l i m b a n s , t h e s t o r i e s o f j a c k - -

14:29:53   18                T H E C O U R T:    The Muslim ban happened after all of

14:29:55   19 t h e s e e v e n t s.

14:29:56   20                M R . P R A T T:    The discussions of the Muslim bans

14:29:59   21 w e r e d u r i n g - - w e r e b e f o r e t h e s e e v e n t s a n d d u r i n g t h e s e

14:30:04   22 e v e n t s.      T h e y w e r e p a r t o f t h e c a m p a i g n.       The Muslim ban

14:30:08   23 i t s e l f o c c u r r e d a f t e r h e w a s e l e c t e d a n d t o o k o f f i c e.

14:30:13   24                T H E C O U R T:    I w a n t t o g i v e y o u l e e w a y, M r . P r a t t,

14:30:17   25 b u t , I m e a n , t h i s k i n d o f c o n v e r s a t i o n i s e n d e m i c i n t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 81 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                        81


14:30:20    1 h i s t o r y o f o u r c o u n t r y.         And it's not just coming from

14:30:24    2 t h e r i g h t.       The left has incredible attacks on

14:30:29    3 c o n s e r v a t i v e C h r i s t i a n s.    You can listen to that on MSNBC

14:30:35    4 o r o t h e r i s s u e s o r o u t l e t s t h a t t h e y h a v e.         But none of

14:30:41    5 that explains or justifies anything remotely like what

14:30:44    6 we're dealing with here, so I'm not sure what we're

14:30:47    7 t a l k i n g a b o u t.

14:30:47    8               M R . P R A T T:     I t d o e s n' t j u s t i f y i t , Y o u r H o n o r.

14:30:49    9 But in 2017, the Southern Poverty Law Center was part of

14:30:55   10 t h e b r i e f - -

14:30:56   11               T H E C O U R T:     Y o u k n o w, d o n o t q u o t e t h e S o u t h e r n

14:30:59   12 P o v e r t y L a w C e n t e r t o m e b e c a u s e t h e y ' v e l o s t a l l

14:31:00   13 c r e d i b i l i t y i n b e c o m i n g a h u g e o r g a n o f t h e v e r y t h i n g

14:31:04   14 y o u ' r e t a l k i n g a b o u t f r o m t h e l e f t .      Anyone that they

14:31:05   15 h a v e t h e m o d e s t d i s a g r e e m e n t w i t h f r o m t h e r i g h t, w i t h

14:31:08   16 C h r i s t i a n s o r o t h e r w i s e, t h e y l a b e l a s h a t e m o n g e r s, a n d

14:31:13   17 t h e y w e r e a m o t i v a t o r o f o n e o f t h e p e o p l e w h o a t t a c k e d

14:31:16   18 t h o s e b a l l p l a y e r s, s o d o n o t q u o t e t h e S o u t h e r n P o v e r t y

14:31:19   19 L a w C e n t e r.

14:31:20   20               M R . P R A T T:     I am not going to quote the Southern

14:31:24   21 P o v e r t y L a w C e n t e r.

14:31:24   22               T H E C O U R T:     Thank you.

14:31:24   23               M R . P R A T T:     What I was going to quote is a brief

14:31:27   24 t h a t t h e y w e r e i n v o l v e d i n , w h i c h s t a t e s t h a t " t h e

14:31:30   25 G o v e r n m e n t' s d e n i g r a t i o n o f M u s l i m s f o m e n t s t h e s o c i a l


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 82 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                           82


14:31:34    1 divisiveness and violence that the establishment clause

14:31:38    2 w a s m e a n t t o f o r e s t a l l. "

14:31:40    3               A g a i n, t h i s a l l g o e s t o n o r m a l i z a t i o n.       A former

14:31:44    4 Assistant Assistant Attorney General for civil rights

14:31:48    5 explained that policy singling out protected groups can

14:31:52    6 n o r m a l i z e h a t e a n d l e g i t i m a t i z e h a t e- m o t i v a t e d v i o l e n c e

14:31:57    7 d i r e c t e d a t M u s l i m s o r p e o p l e p e r c e i v e d t o b e M u s l i m s.

14:32:00    8 T h a t ' s t h e p o i n t, Y o u r H o n o r.         The point is not that --

14:32:04    9               T H E C O U R T:     B u t , M r . P r a t t, m i l l i o n s o f p e o p l e

14:32:06   10 l i s t e n t o t h i s s t u f f, w h e t h e r i t c o m e s f r o m t h e l e f t o r

14:32:08   11 t h e r i g h t.

14:32:09   12               M R . P R A T T:     But it's --

14:32:10   13               T H E C O U R T:     B u t i t h a s n' t n o r m a l i z e d i t t o t h e

14:32:12   14 p o i n t t h a t a n y a p p r e c i a b l e n u m b e r a t a l l o f i n d i v i d u a l s

14:32:17   15 t r y t o e n g a g e i n t h e a c t i o n t h a t t h e s e d e f e n d a n t s d i d .

14:32:20   16               M R . P R A T T:     But then you put in Dan Day, who goes

14:32:24   17 i n t h e r e a n d n o r m a l i z e s i t e v e n m o r e f o r t h e m , w i t h t h e

14:32:29   18 p e o p l e f r o m G a r d e n C i t y , b y t e l l i n g t h e m t h a t t h e s e

14:32:33   19 p e o p l e - - t h a t o n e d a y t h e M a r y S t r e e t a p a r t m e n t s a r e

14:32:38   20 f i l l e d w i t h w h i t e r e s i d e n t s, t h e n e x t d a y t h e w h i t e

14:32:40   21 r e s i d e n t s a r e g o n e, t h e n e x t d a y , t h e y' r e f i l l e d w i t h

14:32:44   22 M u s l i m s.     T h a t h e w e n t i n t o t h e A f r i c a n s t o r e, a n d t h e

14:32:49   23 m e n i n t h e r e w e r e w e a r i n g $ 3 , 0 0 0 s u i t s, a n d t h e y h a d

14:32:52   24 a u t o m a t i c w e a p o n s, a n d t h a t a t n i g h t t h e y' r e c a r r y i n g o u t

14:32:56   25 b a g s t h a t h e b e l i e v e s t o b e e i t h e r c a s h o r d r u g s, a n d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 83 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                         83


14:33:00    1 t h a t t h e y ' r e t r a f f i c k i n g i n h u m a n b a b i e s a n d t h e y' r e

14:33:03    2 d o i n g a l l t h e s e o t h e r t h i n g s.       He's normalizing this for

14:33:08    3 P a t r i c k a n d t h e o t h e r d e f e n d a n t s.     He's going in there

14:33:11    4 and telling them that there needs to be a plan after The

14:33:15    5 P u l s e n i g h t c l u b s h o o t i n g b e c a u s e h e b e l i e v e s, D a n D a y

14:33:18    6 b e l i e v e s, t h a t t h e y c a n - - t h a t t h e y c a n d o t h i s i n t h e i r

14:33:21    7 own backyard.

14:33:24    8               T H E C O U R T:    We discussed all this at the proffered

14:33:27    9 e n t r a p m e n t i n s t r u c t i o n, w h i c h I r e j e c t e d.

14:33:29   10               M R . P R A T T:    A n d I u n d e r s t a n d t h a t, Y o u r H o n o r.

14:33:30   11 B u t D a n D a y i s a n i n t e g r a l p a r t o f t h e n a t u r e a n d

14:33:34   12 c i r c u m s t a n c e s o f t h i s o f f e n s e.    And all Patrick Stein is

14:33:38   13 d o i n g i s a s k i n g t h e C o u r t t o v i e w t h i s c a s e w i t h t h e l e n s

14:33:43   14 o f t h e t o t a l i t y o f t h e c i r c u m s t a n c e s, a n d t h a t i n c l u d e s

14:33:46   15 D a n D a y .      Dan Day was an agent provocateur and yes-man to

14:33:53   16 P a t r i c k S t e i n.     He testified -- Dan Day testified he

14:33:56   17 a g r e e d w i t h 9 9 . 9 p e r c e n t o f e v e r y t h i n g P a t r i c k S t e i n

14:34:01   18 s a i d .     He never disagreed with him.                      H e t e s t i f i e d, D a n

14:34:08   19 D a y d i d , t h a t i t w a s o n t h e m t o b a c k o u t .           He wasn't

14:34:11   20 s u p p o s e d t o t r y a n d g e t t h e m t o b a c k o u t o r d o a n y t h i n g

14:34:14   21 o f t h e s o r t .        I t w a s o n t h e m.

14:34:17   22               T H E C O U R T:    A n d w a s n' t i t ?     W a s n' t i t o n t h e m t o

14:34:21   23 b a c k o u t ?

14:34:21   24               M R . P R A T T:    His instructions from the FBI were --

14:34:24   25               T H E C O U R T:    I d o n ' t c a r e a b o u t h i s i n s t r u c t i o n s.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 84 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                        84


14:34:25    1 Wasn't it on the defendants to decide whether they were

14:34:28    2 going forward or backing out?

14:34:29    3               M R . P R A T T:    Y o u r H o n o r, w h e n t h e y h a v e s o m e b o d y

14:34:31    4 who's paid by the Government come in and say, "This is

14:34:34    5 what's going on in Garden City, at a place I live just a

14:34:38    6 c o u p l e b l o c k s f r o m, t h a t y o u l i v e a n h o u r f r o m, t h a t I

14:34:42    7 drive by every day, this is what's going on, we need to

14:34:45    8 worry about this," there was no evidence that Mr. Stein

14:34:50    9 was in Garden City except for February of 2016 when he

14:34:57   10 w a s o n o n e - - I t h i n k i t m a y h a v e b e e n t w i c e i n F e b r u a r y

14:35:01   11 o f 2 0 1 6 .      T h e r e' s n o e v i d e n c e p r e s e n t e d t h a t h e w a s e v e r

14:35:04   12 i n G a r d e n C i t y a f t e r t h a t .      All the information they got

14:35:08   13 w a s f r o m D a n D a y .

14:35:11   14               T H E C O U R T:    M r . P r a t t, t h e y m a d e t h e i r c h o i c e s.

14:35:14   15               M R . P R A T T:    A n d I u n d e r s t a n d t h a t, Y o u r H o n o r.

14:35:16   16 A n d P a t r i c k S t e i n t a k e s f u l l r e s p o n s i b i l i t y f o r w h a t h e

14:35:21   17 s a i d a n d w h a t h e d i d .       B u t h i s c h o i c e s w e r e n' t a l w a y s

14:35:25   18 m a d e o n t r u e i n f o r m a t i o n.     They were made on information

14:35:31   19 t h a t w a s c o m i n g f r o m t h e o u t s i d e.      A lot of times that

14:35:36   20 i n f o r m a t i o n w a s c o m i n g s t r i c t l y f r o m D a n D a y .   T h a t' s

14:35:38   21 w h a t w e ' r e t e l l i n g t h e C o u r t.

14:35:43   22               Patrick takes responsibility for what he said and

14:35:46   23 d i d d u r i n g t h i s c a s e.      He said those hateful things on

14:35:49   24 t h e t a p e s.      H e s e n t t h o s e v i l e t e x t m e s s a g e s t o B r i a n.

14:35:53   25 H e d e l i v e r e d t h e 3 0 0 p o u n d s o f f e r t i l i z e r t o B r i a n i n


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 85 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                      85


14:35:59    1 October 14th.               He is simply asking that his actions be

14:36:02    2 v i e w e d i n t h e l i g h t o f t h e t o t a l i t y o f t h e c i r c u m s t a n c e s.

14:36:06    3 And that is why they asked for the entrapment defense

14:36:11    4 d u r i n g t r i a l.      And that is why we presented an imperfect

14:36:16    5 e n t r a p m e n t d e f e n s e i n o u r s e n t e n c i n g m e m o.

14:36:23    6               Now, I would like to move on a little bit and talk

14:36:26    7 a b o u t s u b s t a n c e a b u s e.      T h e G o v e r n m e n t' s p o s i t i o n, a s s e t

14:36:29    8 o u t i n a s e n t e n c i n g m e m o , i s t h a t P a t r i c k' s " h i s t o r y o f

14:36:34    9 s u b s t a n c e u s e a n d m e n t a l h e a l t h i s s u e s, m o s t o f w h i c h t h e

14:36:39   10 d e f e n d a n t i n d i c a t e d t o U S P O w e r e r e s o l v e d p r i o r t o t h e

14:36:42   11 s t a r t o f t h e i n s t a n t o f f e n s e s, a r e n o t o f a s e v e r i t y t h a t

14:36:46   12 c o u n s e l s l e n i e n c y. "

14:36:49   13               Having spent over 20 years representing people

14:36:53   14 w i t h m e n t a l h e a l t h a n d d r u g i s s u e s, I f i n d t h e

14:36:56   15 G o v e r n m e n t' s p o s i t i o n e i t h e r h i g h l y n a i v e o r

14:37:00   16 i n t e n t i o n a l l y o b t u s e.    Drinking a 12-pack of beer in one

14:37:05   17 s i t t i n g i s n o t a s i g n o f s i m p l e u s e .

14:37:07   18               T H E C O U R T:       And voluntary intoxication is not a

14:37:09   19 l e g a l d e f e n s e.

14:37:10   20               M R . P R A T T:       And I'm not saying it is a legal

14:37:11   21 d e f e n s e, Y o u r H o n o r.        I ' m s a y i n g i t ' s m i t i g a t i o n.

14:37:15   22               Five inpatient treatments beginning in 1986 and

14:37:20   23 c o n t i n u i n g u n t i l 2 0 1 6 i s n o t a s i g n o f s i m p l e u s e .

14:37:24   24 N e e d i n g t o b e m e d i c a l l y d e t o x e d f r o m b o t h m e t h a m p h e t a m i n e

14:37:27   25 a n d a l c o h o l i s n o t a s i g n o f s i m p l e u s e .            Needing to


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 86 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                       86


14:37:32    1 drink a bottle to a -- half a bottle to a bottle of

14:37:36    2 Everclear grain alcohol a day is not a sign of simple

14:37:42    3 use.         Still meeting the criteria for a level one

14:37:45    4 o u t p a t i e n t t r e a t m e n t a s l a t e a s D e c e m b e r 6 , 2 0 1 6, i s n o t

14:37:49    5 a sign of simple use.                   These are all signs of long-term

14:37:54    6 a d d i c t i o n, o f s o m e o n e w h o h a s b e e n f i g h t i n g a d d i c t i o n f o r

14:37:58    7 their entire life.

14:37:59    8               Y o u r H o n o r, y o u h a v e b e e n o n t h e b e n c h f o r o v e r

14:38:02    9 t e n y e a r s, a n d i n t h a t t i m e I k n o w t h a t I a l o n e h a v e

14:38:08   10 a r g u e d t o t h i s c o u r t a t l e a s t a d o z e n t i m e s t h e e f f e c t s

14:38:12   11 o f a d d i c t i o n t o b o t h m e t h a n d a l c o h o l, a n d t h a t s t o p p i n g

14:38:17   12 t h e i r u s e d o e s n o t s i m p l y r e s o l v e t h e p r o b l e m.

14:38:20   13               A s t h i s c o u r t i s a w a r e, t h e r e s e a r c h s h o w s t h a t i t

14:38:24   14 t a k e s a s l i t t l e a s s i x m o n t h s a n d a s l o n g a s 1 8 m o n t h s

14:38:29   15 f r o m t h e l a s t u s e o f m e t h a m p h e t a m i n e f o r t h e b r a i n t o

14:38:31   16 r e w i r e i t s e l f.     E v e n a s s u m i n g b e s t c a s e, P a t r i c k' s b r a i n

14:38:36   17 w o u l d h a v e b e e n u n d e r t h e e f f e c t s o f m e t h w e l l u n t i l

14:38:39   18 D e c e m b e r 2 0 1 6 , t w o m o n t h s a f t e r h e w a s a r r e s t e d.

14:38:43   19               I ' m s u r e t h i s c o u r t h a s h e a r d j u s t a s m u c h, i f n o t

14:38:47   20 m o r e , a b o u t m e n t a l h e a l t h a s i t h a s a b o u t s u b s t a n c e

14:38:49   21 a b u s e.      Given the current climate of the mental health

14:38:53   22 e p i d e m i c i n t h i s c o u n t r y, i t i s o n e t h i n g t o a r g u e t h a t a

14:38:56   23 p e r s o n' s m e n t a l h e a l t h c o n d i t i o n i s n o t s u f f i c i e n t f o r

14:38:59   24 t h e C o u r t t o g r a n t l e n i e n c y, a p o s i t i o n w e d i s a g r e e w i t h.

14:39:03   25 I t i s s o m e t h i n g t o t a l l y d i f f e r e n t t o t a k e a c a v a l i e r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 87 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                       87


14:39:06    1 attitude that because someone is not currently under

14:39:09    2 professional care, their mental health issues have

14:39:12    3 r e s o l v e d t h e m s e l v e s.

14:39:13    4               The report on mental health in America puts the

14:39:17    5 number of adults who have mental health issues and are

14:39:20    6 not receiving treatment at 56.4 percent nationally and

14:39:26    7 5 6 . 1 p e r c e n t i n K a n s a s.      U n d e r t h e G o v e r n m e n t' s

14:39:31    8 r e a s o n i n g, t h e i r i s s u e s m u s t b e r e s o l v e d o r t h e y w o u l d b e

14:39:35    9 r e c e i v i n g t r e a t m e n t.

14:39:36   10               Y o u r H o n o r, f o r r e a s o n s p r e v i o u s l y s t a t e d, a t t h i s

14:39:41   11 t i m e w e a r e n o t g o i n g t o b e p u t t i n g o n a n y a d d i t i o n a l

14:39:43   12 e v i d e n c e o r a r g u m e n t r e g a r d i n g P a t r i c k' s h i s t o r y o r

14:39:46   13 c h a r a c t e r i s t i c s, b u t w o u l d r e l y o n t h e i n f o r m a t i o n

14:39:49   14 a l r e a d y p r o v i d e d t o t h e C o u r t t h r o u g h o u r s e n t e n c i n g

14:39:51   15 m e m o r a n d u m a n d t h e p r e s e n t e n c i n g r e p o r t, a n d a s w e l l a s

14:39:54   16 t h e G o v e r n m e n t' s E x h i b i t 3 5 4 a n d 3 5 5 t h a t w e r e s u b m i t t e d

14:40:00   17 l a s t n i g h t.      We believe that these documents provide

14:40:03   18 s u f f i c i e n t i n f o r m a t i o n f o r t h e C o u r t t o g r a n t a v a r i a n c e

14:40:06   19 f r o m t h e g u i d e l i n e, i f n o t a l o n e, t h e n u n d e r t h e t o t a l i t y

14:40:11   20 o f t h e c i r c u m s t a n c e s.

14:40:13   21               The Government has asked this court to impose a

14:40:16   22 l i f e s e n t e n c e, l i f e w i t h o u t t h e p o s s i b i l i t y o f p a r o l e.

14:40:21   23 T h e y ' r e a s k i n g f o r a l i f e s e n t e n c e f o r a c a s e t h a t f r o m

14:40:24   24 t h e v e r y b e g i n n i n g w a s u n d e r F B I c o n t r o l.       Before there

14:40:28   25 w a s e v e n a h i n t o f a p l a n , t h e F B I h a d , i n t h e w o r d s o f


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 88 of 114
                                1-25-19           USA v. STEIN            No. 16-10141-02                       88


14:40:35    1 P a t r i c k S t e i n, " i n f i l t r a t e d t h e m i l i t i a a n d k n e w

14:40:37    2 everything that was going on."                            They are asking for a

14:40:39    3 l i f e s e n t e n c e f o r a c a s e t h a t, e v e n a f t e r C u r t i s A l l e n

14:40:42    4 a n d G a v i n W r i g h t t e s t e d H M T D, d i d n o t r i s e t o t h e l e v e l

14:40:47    5 o f i m m e d i a t e d i s r u p t i o n; a l i f e s e n t e n c e o n a c a s e t h a t,

14:40:50    6 after Dan Day told the Government the defendants had

14:40:52    7 e v e r y t h i n g t h e y n e e d e d t o b u i l d a b o m b, s t i l l d i d n o t

14:40:55    8 r i s e t o t h e l e v e l o f i m m e d i a t e d i s r u p t i o n; a l i f e

14:41:00    9 sentence on a case that on September 20th, 2016, was only

14:41:05   10 w o r t h y o f a m a x i m u m 2 0 y e a r s i n p r i s o n u n d e r 1 8 U . S . C .

14:41:09   11 8 4 4 ( i ) b e c a u s e t h e m e e t i n g w i t h t h e U C E h a d y e t t o t a k e

14:41:16   12 p l a c e; a l i f e s e n t e n c e o n a c a s e t h a t r e q u i r e s t h e

14:41:20   13 p a r s i n g o f w o r d s.        At what point does it stop being an

14:41:25   14 8 4 4 ( i ) e x p l o s i v e a n d b e c o m e a 2 3 3 2 a w e a p o n o f m a s s

14:41:32   15 d e s t r u c t i o n?

14:41:33   16               I n i t s b r i e f, t h e G o v e r n m e n t c i t e s U n i t e d S t a t e s

14:41:36   17 v . N i c h o l s f o r t h e j u s t i f i c a t i o n f o r a l i f e s e n t e n c e i n

14:41:39   18 t h i s c a s e .        " F o r p u n i s h m e n t p u r p o s e s, t h e r e s h o u l d b e n o

14:41:43   19 d i s t i n c t i o n b e t w e e n a c o n s p i r a c y t o u s e a w e a p o n o f m a s s

14:41:48   20 d e s t r u c t i o n a n d t h e u s e o f s u c h a w e a p o n. "           Such a rule

14:41:53   21 n o t o n l y m i s r e a d s t h e s t a t u t e b u t t a k e s a w a y a n y

14:41:56   22 d i s c r e t i o n t h i s c o u r t m a y h a v e i n s e n t e n c i n g.

14:42:00   23               No, Congress did not create different punishments

14:42:03   24 i n 2 3 3 2 a .     I t c r e a t e d a r a n g e o f p u n i s h m e n t s:        "Any term

14:42:11   25 o f y e a r s o r f o r l i f e. "            This allows the Court to weigh


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 89 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                          89


14:42:17    1 the circumstances of the offense with the circumstances

14:42:20    2 of the offender and reach a sentence that is appropriate

14:42:24    3 for each case.

14:42:26    4               The conspiracy that Terry Nichols was part of to

14:42:31    5 blow up the Murrah Federal Building in Oklahoma City.

14:42:35    6 The conspiracy that Terry Nichols was part of injured

14:42:39    7 m o r e t h a n 6 8 0 p e o p l e.       The conspiracy that Terry Nichols

14:42:42    8 w a s p a r t o f k i l l e d 1 6 8 p e o p l e.         The conspiracy Patrick

14:42:50    9 Stein was a part of was under the surveillance of the FBI

14:42:53   10 b e f o r e i t s i n c e p t i o n t o t h e m o m e n t h e w a s a r r e s t e d.

14:43:00   11               In their brief the Government highlighted the

14:43:02   12 f o l l o w i n g s e n t e n c e:    " T h e l e g i s l a t o r s' s p e c i a l t r e a t m e n t

14:43:07   13 s t r o n g l y s u g g e s t w e s h o u l d n o t d i s t i n g u i s h b e t w e e n u s i n g

14:43:10   14 a n e x p l o s i v e w e a p o n o f m a s s d e s t r u c t i o n o r c o n s p i r i n g t o

14:43:14   15 d o s o i n d e t e r m i n i n g t h e p r o p e r p u n i s h m e n t i n t h i s c a s e. "

14:43:19   16               B u t t h e n e x t f e w l i n e s a r e j u s t a s i n s t r u c t i v e.

14:43:23   17 " F u r t h e r m o r e, t h e f e l o n y- m u r d e r s t a t u t e d o e s n o t r e q u i r e

14:43:28   18 a c t u a l c o m m i s s i o n o f t h e p r e d i c a t e o f f e n s e.      R a t h e r, t h e

14:43:32   19 s t a t u t e p r o v i d e s t h a t i n c h o a t e o f f e n s e s, s u c h a s a n

14:43:35   20 a t t e m p t t o c o m m i t t h e c r i m e, a r e a l s o s u f f i c i e n t.          This

14:43:40   21 l e n d s f u r t h e r s u p p o r t f o r c o n c l u d i n g t h a t c o n s p i r i n g t o

14:43:43   22 u s e a n e x p l o s i v e w e a p o n o f m a s s d e s t r u c t i o n, a l s o a f o r m

14:43:48   23 o f i n c h o a t e o f f e n s e, m a y s u f f i c e a s a p r e d i c a t e o f f e n s e

14:43:52   24 t o f e l o n y- m u r d e r.

14:43:54   25               "We understand that there are degrees of inchoate


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 90 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                       90


14:43:57    1 o f f e n s e s, a n d c o n s p i r a c y r e q u i r e s m u c h l e s s t h a n i n t e n t.

14:44:02    2 '[U]nder attempt law, it must be shown that the defendant

14:44:04    3 has taken . . . a 'substantial step' towards commission

14:44:07    4 of the crime . . .                 C o n s p i r a c y l a w , h o w e v e r, a t t a c k s

14:44:11    5 inchoate crime at a far more incipient stage -- the crime

14:44:16    6 of conspiracy is complete at the time of the

14:44:19    7 agreement . . .'                H o w e v e r, g i v e n t h e a l l e g a t i o n s o f o v e r t

14:44:22    8 a c t s s t a t e d i n t h e i n d i c t m e n t, w e a r e p e r s u a d e d

14:44:25    9 M r . N i c h o l s' a c t i o n s w e r e m o r e a k i n t o a t t e m p t a n d s h o u l d

14:44:29   10 n o t b e t r e a t e d a n y d i f f e r e n t l y a t s e n t e n c i n g. "

14:44:31   11                So while the Government wants this court to look

14:44:34   12 a t N i c h o l s a n d s e e c o n s p i r a c y c a s e e q u a l s l i f e s e n t e n c e,

14:44:38   13 t h i s i s s i m p l y c l o u d i n g t h e i s s u e.

14:44:40   14                Another important distinction is the law of

14:44:43   15 c o n s p i r a c y.    According to the Tenth Circuit and the

14:44:47   16 G o v e r n m e n t, w i t h t h e e x c e p t i o n o f G a v i n W r i g h t, t h e

14:44:50   17 c o n s p i r a c y w a s c o m p l e t e o n J u n e 1 4 t h , 2 0 1 6 , i n B r o d y

14:44:55   18 B e n s o n' s f i e l d.     F o r c e r t a i n, i t i n c l u d e d M r . W r i g h t o n

14:44:59   19 J u l y 1 9 t h , 2 0 1 6 , d u r i n g t h e m e e t i n g a t t h e B u r c h

14:45:04   20 r e s i d e n c e, a n d o n A u g u s t 1 4 t h , 2 0 1 6 , w h e n a t a r g e t w a s

14:45:10   21 c h o s e n.     B u t t h e f e d e r a l G o v e r n m e n t d o e s n' t d o o r d i n a r y.

14:45:13   22 T h e f e d e r a l g o v e r n m e n t d o e s s e x y .    The federal government

14:45:16   23 d o e s n' t w a n t t o a r r e s t t h e m w h e n t h e y ' r e o n l y t a l k i n g

14:45:20   24 a b o u t b o m b i n g.     The Government wants to arrest them for

14:45:23   25 t h e a c t u a l a t t e m p t, w h e n t h e y' r e a c t u a l l y t r y i n g t o p u s h


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 91 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                         91


14:45:26    1 t h e b u t t o n.       B u t C u r t i s A l l e n' s a r r e s t o n O c t o b e r 1 1 t h ,

14:45:30    2 2016, put a crimp in their plans and they were stuck with

14:45:35    3 a conspiracy that they eventually oversaw from the

14:45:40    4 b e g i n n i n g.

14:45:41    5               Y o u r H o n o r, I h a v e n o t s p e n t t i m e g o i n g t h r o u g h

14:45:44    6 t h e 3 5 5 3 ( a ) f a c t o r s p o i n t b y p o i n t, a s I b e l i e v e t h a t o u r

14:45:49    7 s e n t e n c i n g m e m o h a s d o n e a s u f f i c i e n t j o b o f t h a t.        I'm

14:45:52    8 also confident that this Court knows those factors better

14:45:55    9 than I do, and so I did not want to get bogged down in

14:45:58   10 t h e m i n u t i a.

14:45:59   11               B u t , i n c l o s i n g, I w o u l d l i k e t o s a y t h a t I h a v e

14:46:02   12 s p e n t m a n y , m a n y h o u r s t a l k i n g w i t h P a t r i c k S t e i n i n

14:46:06   13 p e r s o n a n d o v e r t h e p h o n e, a n d I k n o w t h a t h e t a k e s

14:46:09   14 o w n e r s h i p o f t h e t h i n g s t h a t h e s a i d a n d t h e t h i n g s t h a t

14:46:13   15 h e d i d t h a t l e d t o h i s c o n v i c t i o n.          He is the only

14:46:17   16 d e f e n d a n t t h a t g a v e a p o s t- a r r e s t i n t e r v i e w, a n d w h i l e h e

14:46:20   17 d i d n o t c o m e o u t a n d a d m i t t h e i r p l a n s, t h e r e c a n b e n o

14:46:24   18 q u e s t i o n f r o m w h a t h e d i d s a y a s t o w h a t t h o s e p l a n s

14:46:30   19 w e r e .

14:46:30   20               P a t r i c k' s o n l y c o n t e n t i o n h a s , f r o m t h e b e g i n n i n g,

14:46:33   21 b e e n t h a t t h e F B I , t h r o u g h t h e i r p a i d i n f o r m a n t D a n D a y ,

14:46:38   22 h e l p e d t o m o v e a l o n g t h e d e f e n d a n t s d o w n t h e p a t h t h a t

14:46:41   23 l e d t o t h e i r c o n v i c t i o n s.      That was the reason he

14:46:45   24 r e q u e s t e d a n e n t r a p m e n t i n s t r u c t i o n d u r i n g t r i a l.

14:46:49   25               Patrick Stein and the other defendants did not


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 92 of 114
                                1-25-19        USA v. STEIN              No. 16-10141-02                     92


14:46:52    1 c o m m i t t h e s e c r i m e s i n a v a c u u m, d e v o i d o f o u t s i d e

14:46:56    2 i n f l u e n c e s, a n d t h a t n e e d s t o b e t a k e n i n t o c o n s i d e r a t i o n

14:46:59    3 by this court when imposing sentence that is sufficient

14:47:03    4 b u t n o t g r e a t e r t h a n n e c e s s a r y.

14:47:06    5               Thank you.

14:47:07    6               T H E C O U R T:       T h a n k y o u , M r . P r a t t.

14:47:11    7               M R . M A T T I V I:      J u d g e, w e n e e d t o h a v e s o m e t h i n g i n

14:47:18    8 t h e r e c o r d b e c a u s e I a n t i c i p a t e t h a t t h e r e' s g o i n g t o b e

14:47:20    9 a n a p p e a l f r o m t h e d e f e n d a n t s.

14:47:22   10               T H E C O U R T:       I think that's a safe bet.

14:47:24   11               M R . M A T T I V I:      R i g h t.   So Mr. Pratt has raised the

14:47:26   12 i s s u e o f a n e m a i l t h a t I s e n t, a n d h e ' s c a l l e d i t c h a r g e

14:47:29   13 m a n i p u l a t i o n.   And I know the Court discounted it earlier

14:47:32   14 a n d M s . B e r k o w e r o f f e r e d t o a d d r e s s i t a n d t h e C o u r t s a i d

14:47:34   15 t h a t t h e r e w a s n o n e e d b e c a u s e i t w a s n' t g o i n g t o e n t e r

14:47:36   16 i n t o y o u r d e c i s i o n- m a k i n g.

14:47:37   17               T H E C O U R T:       I think Ms. Berkower and I were

14:47:39   18 t a l k i n g a b o u t s o m e t h i n g e l s e.      I don't recall exactly

14:47:41   19 w h a t i t w a s .

14:47:41   20               M R . P R A T T:       No, that email is attached as an

14:47:43   21 e x h i b i t.

14:47:43   22               T H E C O U R T:       N o , I r e a d t h e e m a i l.     But I think

14:47:45   23 M s . B e r k o w e r a n d m y c o n v e r s a t i o n - - I d o n ' t r e c a l l n o w

14:47:47   24 w h a t i t w a s , b u t I d o n ' t t h i n k w e w e r e t a l k i n g a b o u t

14:47:49   25 t h a t .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 93 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                         93


14:47:50    1               M R . M A T T I V I:      F r o m o u r p e r s p e c t i v e, y o u w e r e , s o

14:47:52    2 m a y b e w e m i s u n d e r s t o o d.      But my only point is we need to

14:47:55    3 have something in the record because we need to be able

14:47:57    4 t o r e f e r t o i t i n t h e e v e n t t h a t t h e r e i s a n a p p e a l, a n d

14:47:59    5 i t p e r t a i n s t o t h a t e m a i l.         And Mr. Pratt has

14:48:03    6 characterized it as having to do with the interaction of

14:48:07    7 t h e u n d e r c o v e r.

14:48:07    8               In reality what that email had to do with is the

14:48:11    9 email came after Mr. Day reported to the agents that

14:48:16   10 W r i g h t a n d A l l e n h a d s u c c e s s f u l l y m a n u f a c t u r e d H M T D.

14:48:19   11 T h a t ' s w h a t p r o m p t e d t h e e m a i l, n o t w h a t t h e d e f e n s e h a s

14:48:22   12 r e p r e s e n t e d.    And so all I needed is for that to be in

14:48:26   13 t h e r e c o r d.       I w i l l s i t d o w n a n d b e q u i e t.

14:48:27   14               T H E C O U R T:       Is there a piece of evidence that you

14:48:29   15 t h i n k n e e d s t o b e i n t h e r e c o r d o r m e r e l y y o u r

14:48:33   16 e x p l a n a t o r y s t a t e m e n t?

14:48:33   17               M R . M A T T I V I:      I t h i n k t h e t i m e l i n e i s t h e r e.     I

14:48:35   18 t h i n k i f w e g o b a c k i n d e p t h a n d l o o k a t t h e t i m e l i n e o f

14:48:37   19 t h e t r i a l t h a t w i l l b e c l e a r b u t I w a n t e d s o m e t h i n g i n

14:48:40   20 t h e r e c o r d a t t h i s h e a r i n g w e c o u l d p o i n t t o i n t h e e v e n t

14:48:41   21 t h e r e' s a n a p p e a l.

14:48:41   22               T H E C O U R T:       A l l r i g h t.   Well, you've made your

14:48:41   23 e x p l a n a t o r y s t a t e m e n t.

14:48:45   24               M r . P r a t t?

14:48:45   25               M R . P R A T T:       I would like to put in the record that


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 94 of 114
                                1-25-19         USA v. STEIN              No. 16-10141-02                        94


14:48:47    1 m y u n d e r s t a n d i n g f r o m t h e G o v e r n m e n t, M r . D a y i n d i c a t e d

14:48:51    2 that the HMTD had been manufactured on the -- the

14:48:59    3 confirmation of that had been on September 13th, 2016, at

14:49:07    4 a m e e t i n g i n S u b l e t t e.         And the email says, "with the

14:49:14    5 e v e n t s p l a n n e d i n t h e n e x t s e v e r a l d a y s. "           So clearly it

14:49:19    6 is not talking about an event that occurred seven days

14:49:23    7 e a r l i e r.     I'm just --

14:49:26    8               T H E C O U R T:       T h e s e a r e a l l a p p e l l a t e a r g u m e n t s.

14:49:28    9               M R . P R A T T:       I u n d e r s t a n d t h a t , Y o u r H o n o r, b u t I

14:49:30   10 w a n t e d t o g e t t h a t i n t h e r e c o r d a s w e l l .

14:49:32   11               T H E C O U R T:       Very well.          Are we all satisfied with

14:49:34   12 t h e s t a t u s o f t h e r e c o r d?

14:49:35   13               M R . M A T T I V I:       W e a r e , Y o u r H o n o r.     Thank you.

14:49:37   14               M R . P R A T T:       Y e s , Y o u r H o n o r.

14:49:38   15               T H E C O U R T:       M r . S t e i n, a t s e n t e n c i n g h e a r i n g s s u c h

14:49:42   16 a s t h i s , I a l w a y s g i v e t h e d e f e n d a n t b o t h a n o p p o r t u n i t y

14:49:45   17 t o m a k e a n y s t a t e m e n t t o m e y o u m i g h t w i s h t o m a k e i n m y

14:49:50   18 c o n s i d e r a t i o n o f s e n t e n c i n g, a s w e l l a s t h e o p p o r t u n i t y

14:49:51   19 t o h a v e t h e l a s t w o r d; i n o t h e r w o r d s, t o b e t h e l a s t

14:49:54   20 t h i n g b e f o r e I f o r m u l a t e t h e t e n t a t i v e s e n t e n c e.        You are

14:49:57   21 n o t r e q u i r e d t o s a y a n y t h i n g a t t h i s h e a r i n g, b u t i f

14:50:00   22 t h e r e' s a n y t h i n g y o u ' d l i k e t o s a y , I ' l l b e h a p p y t o h e a r

14:50:03   23 f r o m y o u a t t h i s t i m e.

14:50:05   24               T H E D E F E N D A N T:      I w o u l d, Y o u r H o n o r.

14:50:06   25               T H E C O U R T:       A l l r i g h t.    V e r y w e l l.     M r . S h u l t z,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 95 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                         95


14:50:12    1 c a n y o u m a k e s u r e t h e m i c r o p h o n e' s - - t h a n k y o u .

14:50:15    2               T H E D E F E N D A N T:   T h a n k y o u , Y o u r H o n o r, f o r

14:50:17    3 a l l o w i n g m e t o s a y a f e w w o r d s.

14:50:20    4               T o m y f a m i l y a n d f r i e n d s, I s i n c e r e l y a p o l o g i z e

14:50:25    5 f o r t h e l i t e r a l h e l l t h a t t h i s h a s p u t y o u a l l t h r o u g h,

14:50:29    6 e v e r y t h i n g f r o m t h e h a r a s s m e n t f r o m t h e p r e s s, t h e

14:50:31    7 embarrassment to my name, our name, the Stein name, the

14:50:37    8 c o n s t a n t q u e s t i o n i n g f r o m t h e n e i g h b o r s, t h e r u m o r s a n d

14:50:40    9 the lies that go around that you have to defend and

14:50:43   10 c o r r e c t, t h e f i n a n c i a l b u r d e n s, t r a v e l b u r d e n s, m i s s i n g

14:50:48   11 w o r k , h a v i n g t o t a k e o v e r t h e r e s p o n s i b i l i t i e s o f t h e

14:50:53   12 f a r m t h a t w e r e m i n e, a n d m a n y m o r e , I ' m s u r e , t h a t I ' m

14:50:58   13 n o t e v e n l i s t i n g, b u t m o s t o f a l l , t h e h e a r tb r e a k o f n o t

14:51:02   14 b e i n g a b l e t o s e e , h u g , k i s s, l o v e o r s h a r e a n d m a k e

14:51:06   15 m e m o r i e s l i k e w e u s e d t o d o a l l t h e t i m e .         I know this

14:51:13   16 h a s b e e n e x t r e m e l y h a r d o n a l l o f y o u .        I take full

14:51:17   17 r e s p o n s i b i l i t y f o r e v e r y t h i n g I s a i d a n d e v e r y t h i n g I

14:51:21   18 d i d .     Nobody forced me to do any of it.

14:51:28   19               M o m , D a d , D o u g, A l i c i a, R h o n d a, K e n d r a, N i c h o l e,

14:51:49   20 T y l e r, B r a n d o n, K e n n y, S u s i e, C a r l a , a n d L i n d a, f r o m t h e

14:51:56   21 b o t t o m o f m y h e a r t a n d t h e d e e p e s t p a r t o f m y s o u l , I ' m

14:52:03   22 s o s o r r y t h a t y o u ' v e b e e n a f f e c t e d b y w h a t I d i d .        Thank

14:52:13   23 y o u f o r s t a n d i n g w i t h m e a n d s u p p o r t i n g m e t h r o u g h t h i s,

14:52:19   24 w h a t h a s a n d c o n t i n u e s t o b e t h e h a r d e s t t i m e i n m y l i f e.

14:52:25   25 W i t h o u t y o u r s u p p o r t, I c o u l d n' t e v e n i m a g i n e w h a t I


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 96 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                        96


14:52:29    1 would have done.                 I love you all more than you will ever

14:52:32    2 know.

14:52:35    3               Y o u r H o n o r, t h a n k y o u f o r r e f e r e e i n g a n d d i r e c t i n g

14:52:40    4 for the last two years a process that's been back and

14:52:44    5 f o r t h, u p a n d d o w n, i n s i d e a n d o u t , a n d , f o r m e , a

14:52:48    6 p e r s o n a l h e l l o n e a r t h, w i t h o u t g i v i n g u p o r l o s i n g y o u r

14:52:55    7 m i n d y o u r s e l f.

14:52:56    8               I ask you to please grant me as much leniency as

14:53:01    9 you possibly can when handing down my sentence so I can

14:53:05   10 g e t b a c k t o m y f a m i l y, m e e t t h e g r a n d k i d s t h a t I h a v e n' t

14:53:07   11 m e t y e t , a n d g e t b a c k t o f a r m i n g s o m y d a d a n d K e n n y c a n

14:53:13   12 r e t i r e, w i t h o u t h a v i n g t o s a c r i f i c e o u r f a r m s.     I've

14:53:18   13 l e a r n e d v a l u a b l e l e s s o n s t h r o u g h t h e l a s t 2 8 m o n t h s, a n d

14:53:22   14 d o n ' t p l a n o n r e v i s i t i n g a n y t h i n g t h a t h a s p u t m e h e r e

14:53:25   15 t o d a y.      Thank you.

14:53:28   16               T H E C O U R T:    T h a n k y o u , M r . S t e i n.

14:53:34   17               W e l l , a s I i n d i c a t e d t h i s m o r n i n g, I s e t t h e s e

14:53:37   18 s e n t e n c e s t o b e s c h e d u l e d s e p a r a t e l y b e c a u s e I t h i n k e a c h

14:53:40   19 s e n t e n c i n g i s a s e p a r a t e i s s u e a n d n e e d s s e p a r a t e

14:53:43   20 c o n s i d e r a t i o n a n d d e t e r m i n a t i o n b y t h e C o u r t, a n d I

14:53:48   21 i n t e n d t o a n d h a v e a n d w i l l g i v e s e p a r a t e c o n s i d e r a t i o n

14:53:50   22 t o e a c h .

14:53:51   23               T h a t b e i n g s a i d, t h e r e a r e s o m e f a c t o r s t h a t i n m y

14:53:55   24 c o n s i d e r a t i o n t h a t I ' v e d o n e i n c o n t e m p la t i o n a n d

14:53:59   25 p r e p a r a t i o n f o r t o d a y t h a t I ' v e t h o u g h t a b o u t t h a t a p p l y


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 97 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                        97


14:54:02    1 t o a l l t h r e e c a s e s, a l l t h r e e d e f e n d a n t s, a n d t h e n , o f

14:54:07    2 c o u r s e, s o m e t h a t a p p l y i n d i v i d u a l l y t o e a c h d e f e n d a n t.

14:54:10    3 I n o t e d t h i s m o r n i n g i n M r . A l l e n' s s e n t e n c i n g s o m e o f

14:54:13    4 t h o s e f a c t o r s t h a t I t h o u g h t a p p l y t o a l l t h r e e, a n d I

14:54:17    5 think because I'm having separate hearings I should

14:54:19    6 r e v i e w t h o s e f i r s t, a n d I i n t e n d t o d o s o .

14:54:21    7                F i r s t, a s I n o t e d a n d a s h a s b e e n d i s c u s s e d h e r e

14:54:24    8 w i t h c o u n s e l a n d m e t h i s m o r n i n g, b e c a u s e t h e y h e a r d m y

14:54:27    9 c o m m e n t s t h i s m o r n i n g, a l t h o u g h M r . S t e i n, o f c o u r s e, d i d

14:54:30   10 n o t , I h a v e h a d t r e m e n d o u s r e s p e c t f o r t h e g u i d e l i n e s.

14:54:36   11 T h e l a w r e q u i r e s m e t o c o n s i d e r i t b u t i t d o e s n o t

14:54:38   12 r e q u i r e m e t o f o l l o w t h e g u i d e l i n e s.        In some ways I

14:54:41   13 n o t e d t h a t s i n c e I ' v e b e e n o n t h e b e n c h I h a v e p e r h a p s

14:54:45   14 d e v i a t e d o r d e p a r t e d f r o m t h e g u i d e l i n e s m o r e t h a n I

14:54:47   15 t h o u g h t I w o u l d c o m i n g o v e r h e r e f r o m m y p r i o r j o b , b u t

14:54:50   16 I ' v e a l w a y s h a d a l o t o f r e s p e c t f o r t h e m, i n p a r t

14:54:53   17 b e c a u s e t h e y p r o m o t e u n i f o r m i t y i n s e n t e n c i n g n a t i o n w i d e

14:54:55   18 s o t h a t s i m i l a r d e f e n d a n t s, a s i s , o f c o u r s e,

14:54:58   19 h y p o t h e t i c a l, a s p i r a t i o n a l, w h o a r e f a c i n g s i m i l a r c r i m e s

14:55:01   20 d o n o t r e c e i v e w i l d l y d i f f e r e n t s e n t e n c e s, w h e t h e r i n

14:55:05   21 c o u r t r o o m s o n d i f f e r e n t c o a s t s o r o n d i f f e r e n t f l o o r s o f

14:55:08   22 a c o u r t h o u s e.

14:55:09   23                But I found the guidelines unsatisfactory in this

14:55:15   24 c a s e b e c a u s e, a s M s . B e r k o w e r a n d I d i s c u s s e d, s h e h a v i n g

14:55:18   25 h e a r d m y c o m m e n t s t h i s m o r n i n g, I f e e l l i k e - - I g u e s s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 98 of 114
                                 1-25-19         USA v. STEIN            No. 16-10141-02                          98


14:55:22    1 n o t i n a l l c a s e s.         Ms. Hahn directed her and, through

14:55:28    2 h e r , m e , t o s i t u a t i o n s w h e r e t h a t w o u l d n o t a p p l y.          But

14:55:31    3 in many cases that are like this, the effect of the

14:55:33    4 g u i d e l i n e s, w i t h b o t h a c r i m i n a l h i s t o r y c a t e g o r y

14:55:35    5 e n h a n c e m e n t a n d t h e o f f e n s e l e v e l e n h a n c e m e n t, w o u l d t e n d

14:55:38    6 to throw almost all cases into the life sentence

14:55:42    7 c a t e g o r y.

14:55:42    8                A n d I f i n d t h a t d i s s a t i s f a c t o r y b o t h b e c a u s e, a s I

14:55:46    9 d i s c u s s e d w i t h M s . B e r k o w e r, n o t a l l t e r r o r i s m o f f e n s e s

14:55:50   10 a r e t h e s a m e .       S o m e a r e m o r e s e r i o u s t h a n o t h e r s, w h i c h

14:55:53   11 s h e a g r e e d t o .       And not all defendants have equal

14:55:58   12 c u l p a b i l i t y.     But to follow the guideline would be to

14:56:00   13 t h r o w a l l o f t h e s e t y p e s o f c a s e s i n t o a l i f e s e n t e n c e.

14:56:04   14 A n d I f o u n d t h a t a n d f i n d t h a t u n s a t i s f a c t o r y a n d

14:56:08   15 i n a d e q u a t e f o r t h e p a r t i c u l a r i z e d d e t e r m i n a t i o n t h a t I ' m

14:56:11   16 r e q u i r e d b y l a w t o g i v e i n s e n t e n c i n g, a n d I f i n d i t

14:56:14   17 i n c o m p a t i b l e w i t h t h e r e q u i r e m e n t s t h a t I ' v e c o n s i d e r e d

14:56:18   18 u n d e r 1 8 U . S . C . 3 5 5 3( a ) i n d e t e r m i n i n g w h a t a n

14:56:21   19 a p p r o p r i a t e s e n t e n c e i s i n t h i s c a s e.

14:56:22   20                And so for that particularized consideration and

14:56:27   21 f o r c o m p a r a t i v e p u r p o s e s a m o n g d e f e n d a n t s, I d e t e r m i n e d

14:56:31   22 t h a t I n e e d e d t o f a s h i o n a s e n t e n c e s e p a r a t e f r o m t h e

14:56:34   23 g u i d e l i n e s.     I n o t e d, a s w e d i s c u s s e d a t o u r e a r l i e r

14:56:40   24 o b j e c t i o n s h e a r i n g, t h a t t h e t e r r o r i s m e n h a n c e m e n t

14:56:43   25 s t a t u t e p r o v i d e s, i n t h e e v e n t t h a t i t ' s n o t a p p l i e d, t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 99 of 114
                                1-25-19         USA v. STEIN            No. 16-10141-02                       99


14:56:48    1 12-level enhancement and the criminal history category

14:56:51    2 g u i d e l i n e e n h a n c e m e n t, t h e n t h e C o u r t s h o u l d c o n s i d e r a n

14:56:54    3 upward variance or departure from the recommended

14:56:57    4 g u i d e l i n e s e n t e n c e t o a c c o u n t f o r i t s n o n a p p l i c a t i o n.

14:56:59    5               A n d s o i t ' s m y - - a s I n o t e d t h i s m o r n i n g, i t ' s m y

14:57:04    6 determination that the sentence or the range of sentence

14:57:08    7 t h a t I ' v e c o n s i d e r e d i n l o o k i n g a t t h e s e c a s e s, I

14:57:12    8 b e l i e v e, w o u l d b e s u b s t a n t i a l l y u n c h a n g e d e v e n h a d I

14:57:14    9 s u s t a i n e d t h e o b j e c t i o n t o t h e t e r r o r i s m e n h a n c e m e n t.    I

14:57:18   10 d i d n o t , o f c o u r s e, f o r r e a s o n s I ' v e e x p l a i n e d e l s e w h e r e,

14:57:21   11 b u t I n e v e r t h e l e s s f i n d t h a t t r y i n g e v e r y b o d y u n d e r t h e

14:57:29   12 l i f e c a t e g o r y i s i n a d e q u a t e a n d u n s a t i s f a c t o r y.

14:57:31   13               Significant factors that I think apply to all

14:57:33   14 t h r e e d e f e n d a n t s i n t h i s c a s e, w h i c h I w i l l a g a i n r e v i e w,

14:57:37   15 t h e y w e r e c o n v i c t e d b y t h e j u r y o f c o n s p i r i n g t o p l a n a n d

14:57:42   16 c a r r y o u t a n e x t r e m e l y s i g n i f i c a n t t e r r o r i s t i c a t t a c k, a n

14:57:47   17 a t t a c k t h a t , h a d i t b e e n s u c c e s s f u l, a n d w e c a n q u i b b l e

14:57:50   18 w i t h w h e t h e r o r n o t i t c o u l d h a v e b e e n s u c c e s s f u l,

14:57:52   19 w h e t h e r f r a n k l y t h e d e f e n d a n t s, l e f t t o t h e i r o w n

14:57:55   20 d e v i c e s, c o u l d h a v e a c t u a l l y c a r r i e d t h i s o f f .       That is,

14:57:58   21 o f c o u r s e, u n k n o w a b l e, a l t h o u g h I w i l l c o n c e d e t h a t t h e r e

14:58:00   22 i s r o o m f o r s o m e d o u b t t h a t t h e y c o u l d h a v e a c t u a l l y

14:58:02   23 a c h i e v e d t h i s , b u t c e r t a i n l y t h e y i n t e n d e d t o , t h e y

14:58:05   24 w a n t e d t o , t h e y p l a n n e d t o , a n d t h e y t h o u g h t t h e y c o u l d

14:58:07   25 c a r r y i t o u t .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 100 of 114
                                 1-25-19        USA v. STEIN             No. 16-10141-02                        100


14:58:07    1                Had they done so, it would have resulted in mass

14:58:10    2 c a s u a l i t i e s, i n c r e d i b l e d i s r u p t i o n, a n d t h e r e' s b e e n s o m e

14:58:14    3 reference or comparison of this case today to the

14:58:18    4 O k l a h o m a C i t y b o m b i n g.     And one case that I find -- one

14:58:20    5 factor that I find makes this worse than OKC is that in

14:58:26    6 this case the planned and intended attack was motivated

14:58:30    7 b y a p a r t i c u l a r l y h e i g h t e n e d a n i m u s t o w a r d s r a c e,

14:58:33    8 r e l i g i o n, a n d n a t i o n a l o r i g i n, t h e v e r y t y p e s o f t h i n g s

14:58:37    9 t h a t t h i s r e p u b l i c s a f e g u a r d s a n d p r o t e c t s a g a i n s t.       So I

14:58:43   10 f i n d t h a t o b v i o u s l y a v e r y d i s t u r b i n g a n d s i g n i f i c a n t

14:58:48   11 e n h a n c e m e n t t o i t .

14:58:49   12                A g a i n, b e c a u s e t h e c o n v i c t i o n i s o f c o n s p i r a c y,

14:58:52   13 i t ' s o f n o s m a l l n o t e t h a t t h e d e f e n d a n t s e n g a g e d i n

14:58:58   14 d e t a i l e d p l a n n i n g, a n o r g a n i z a t i o n t o a d v a n c e t o w a r d s

14:59:03   15 t h i s p u r p o s e, a n d t h e y d i d s o h a v i n g - - t h e r e a r e , o f

14:59:06   16 c o u r s e, h o u r s o f r e c o r d e d c o n v e r s a t i o n s t h a t o b v i o u s l y

14:59:08   17 t h e y d i d n o t k n o w w e r e b e i n g r e c o r d e d, a n d t h e y b e a r n o

14:59:12   18 e v i d e n c e t h a t a n y o f t h e d e f e n d a n t s r e a l l y h a d s e c o n d

14:59:14   19 t h o u g h t s, h a d h e s i t a t i o n, h a d t h o u g h t s o f w i t h d r a w a l, h a d

14:59:19   20 r e m o r s e f o r t h e i r p l a n s.       So that factors into my

14:59:25   21 c o n s i d e r a t i o n s w i t h r e s p e c t t o t h e c o n s p i r a c y i n v o l v e d

14:59:27   22 h e r e .

14:59:27   23                I n o t e d t h i s m o r n i n g t h a t, a n d I j u s t n o t e d, t h a t

14:59:30   24 t h e r e i s s o m e s k e p t i c i s m a s t o w h e t h e r t h e y c o u l d h a v e

14:59:33   25 c a r r i e d i t o f f , b u t t h a t ' s n o t l e g a l l y r e l e v a n t u n d e r t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 101 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                    101


14:59:38    1 established law and with respect to the law of

14:59:40    2 c o n s p i r a c y.    There are arguments made in defense brief

14:59:42    3 that no one was actually injured physically in their

14:59:46    4 e v e n t s.      T h a t ' s f a c t u a l l y t r u e , b u t , a g a i n, n o t

14:59:48    5 particularly legally relevant -- not particularly legally

14:59:52    6 r e l e v a n t u n d e r c o n s p i r a c y a p p l i c a t i o n.   And as we heard

14:59:54    7 t h i s m o r n i n g, t h e i n t e n d e d v i c t i m s h a v e q u i t e a p p r e c i a b l e

14:59:59    8 emotional consequences from discovering that strangers to

15:00:04    9 them, who knew nothing of them, planned to blow them up.

15:00:11   10                F i n a l l y, a s I ' v e d i s c u s s e d, I d o n ' t f i n d t h e F B I ' s

15:00:16   11 a c t i o n s i n t h i s c a s e t o e i t h e r b e w r o n g o r e v e n t o

15:00:20   12 d i m i n i s h t h e g u i l t o r c u l p a b i l i t y o f t h e d e f e n d a n t s i n

15:00:24   13 t h a t t h e y c h o s e n o t t o t r y t o d i s s u a d e t h e d e f e n d a n t s a s

15:00:27   14 t h e y d i d u n s u c c e s s f u l l y i n t h e F o r t R i l e y c a s e, I b e l i e v e

15:00:32   15 i t w a s , b u t t h e y i n s t e a d c h o s e t o m o n i t o r a n d r e p o r t w h a t

15:00:37   16 w a s g o i n g o n .

15:00:37   17                I f o u n d t h a t n o t t o b e e n t r a p m e n t a t t h e t r i a l.          I

15:00:40   18 f i n d i t n o t t o b e i m p e r f e c t e n t r a p m e n t h e r e .       I find the

15:00:45   19 F B I ' s a p p r o a c h t o m o n i t o r a n d n o t a l i e n a t e t h e o n l y

15:00:49   20 s o u r c e o f i n f o r m a t i o n i n t o w h a t t h e d e f e n d a n t s' p l a n n i n g

15:00:55   21 t o n o t b e c o n d e m n a t o r y n o r t o b e e x c u l p a t o r y t o w a r d s t h e

15:01:00   22 g u i l t o f t h e d e f e n d a n t s i n t h i s c a s e.

15:01:04   23                I find this was not just a case of talk.                              I've

15:01:08   24 a l r e a d y d i s c u s s e d t h a t i n m y c o n v e r s a t i o n s w i t h c o u n s e l

15:01:10   25 t h i s m o r n i n g, n o t j u s t a n e x e r c i s e o f F i r s t A m e n d m e n t' s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 102 of 114
                                1-25-19         USA v. STEIN           No. 16-10141-02                        102


15:01:15    1 r i g h t, b u t i t w a s a c t u a l l y d e t a i l e d p l a n n i n g t o c a r r y o u t

15:01:17    2 a h o r r i f i c o f f e n s e.

15:01:18    3               W i t h r e s p e c t t o M r . S t e i n, h i s c o u n s e l h a s a r g u e d

15:01:24    4 f o r h i m , b o t h i n t h e b r i e f s a n d h e r e t h i s m o r n i n g, t h a t

15:01:31    5 t w o t h i n g s, I g u e s s, t h a t t h e y - - p a r d o n m e - - t h a t t h e y

15:01:36    6 a s k e d m e t o c o n s i d e r i n m i t i g a t i o n o f h i s s e n t e n c e:           one,

15:01:41    7 that he was raised in an alcoholic home and himself had

15:01:44    8 a l c o h o l a n d s u b s t a n c e a b u s e p r o b l e m s.     They noted he had

15:01:49    9 f a m i l y b u s i n e s s a n d p e r s o n a l f a i l u r e s.    A n d s e c o n d l y,

15:01:52   10 t h a t t h e t h e o r e t i c a l a t t a c k w a s s e v e r a l w e e k s o f f a n d w a s

15:01:55   11 v e r y u n s o p h i s t i c a t e d.   A s t o t h e s e c o n d p o i n t f i r s t,

15:01:58   12 b e c a u s e t h e c o n v i c t i o n w a s f o r c o n s p i r a c y, b e c a u s e t h e y

15:02:01   13 w e r e c l e a r l y c o n s p i r i n g t o c a r r y o u t t h i s a t t a c k, I f i n d

15:02:03   14 t h a t a r g u m e n t t o b e o f n o l e g a l m o m e n t.

15:02:07   15               As to the first with respect to the home and

15:02:09   16 b a c k g r o u n d, i t ' s a s a d c o m m e n t, I g u e s s, t o m a k e, b u t I

15:02:16   17 w o u l d s a y t h a t t h e m a j o r i t y, t h e o v e r w h e l m i n g m a j o r i t y,

15:02:20   18 o f d e f e n d a n t s i n m y c o u r t r o o m c o m e f r o m s o m e o r s i m i l a r

15:02:28   19 b a c k g r o u n d s.    And so to the extent that defendants are

15:02:30   20 e n t i t l e d t o a l l o w a n c e f o r t h a t , i t w o u l d a l m o s t b e b u i l t

15:02:34   21 i n t o t h e s y s t e m b e c a u s e s o m a n y o f t h e m h a v e i t .

15:02:36   22               I f u r t h e r f i n d, a s I t h i n k m o s t c o u r t s h a v e f o u n d,

15:02:40   23 t h a t , p a r t i c u l a r l y w i t h r e s p e c t t o , I g u e s s, t h i s c a s e,

15:02:44   24 t h a t t h a t ' s n o t g r o u n d s t h a t e x p l a i n o r e x c u s e t h e

15:02:49   25 h o r r i f i c n a t u r e o f t h e c o n s p i r a c y i n v o l v e d h e r e .    And I


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 103 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                       103


15:02:53    1 did not find it to be a motivation or a factor to lessen

15:02:58    2 t h e i r g u i l t.

15:02:58    3               T h e r e' s c o n s i d e r a b l e d i s c u s s i o n a b o u t t h e e v e n t s

15:03:05    4 and the atmosphere of 2016 and how divisive they were

15:03:13    5 with respect to issues that touched on what the

15:03:14    6 d e f e n d a n t s w e r e c o n c e r n e d a b o u t.     A n d , a g a i n, I n o t e d

15:03:19    7 t h i s e a r l i e r t h i s m o r n i n g, t o c l a i m t h a t t h e 2 0 1 6

15:03:22    8 election cycle was unusually divisive is primarily to

15:03:26    9 s h o w o n e ' s i g n o r a n c e o f A m e r i c a n h i s t o r y.       A p r i c e, I

15:03:28   10 g u e s s, o f o u r d e m o c r a c y, o f o u r r e p u b l i c, i s t h a t w e

15:03:33   11 h a v e - - a n d I t h i n k M s . B e r k o w e r t o u c h e d o n t h i s - - w e

15:03:36   12 h a v e e x t r e m e l y d i v i s i v e e l e c t i o n s b e c a u s e o u r s y s t e m i s

15:03:39   13 t o r e s o l v e t h o s e d i s p u t e s t h r o u g h e l e c t i o n, n o t t h r o u g h

15:03:42   14 a c t s o f v i o l e n c e.

15:03:45   15               I think a detailed study of American history would

15:03:48   16 s h o w t h a t a l t h o u g h p e r h a p s t h e i s s u e s i n t h i s l a s t

15:03:51   17 e l e c t i o n c y c l e w e r e u n i q u e, t h e d i v i s i v e n a t u r e o f i t w a s

15:03:54   18 n o t .      I compared this morning it to the 1968 presidential

15:03:59   19 e l e c t i o n c y c l e, w h i c h r e a l l y g e n e r a t e d m o r e c i v i l a n d

15:04:03   20 c i v i c u n r e s t a n d d i v i s i v e n e s s i n o u r s o c i e t y t h a n I t h i n k

15:04:06   21 t h e 2 0 1 6 c y c l e d i d .       And I don't think that those

15:04:13   22 d i s c u s s i o n s a r e a t a l l r e l e v a n t t o e x c u s i n g o r e v e n

15:04:16   23 e x p l a i n i n g w h a t t h e s e d e f e n d a n t s p l a n n e d t o d o .      There

15:04:20   24 w e r e i s s u e s t h a t w e r e d i s c u s s e d b u t t h e y d o n o t b e g i n t o

15:04:27   25 c o n n e c t a d o t f r o m t h o s e d i s c u s s i o n s t o t h e s e p l a n s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 104 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                      104


15:04:30    1               I d o n o t e t h a t M r . S t e i n, o t h e r t h a n t h e

15:04:34    2 enhancement to criminal history category VI by the

15:04:36    3 t e r r o r i s m e n h a n c e m e n t - - o r t e r r o r i s m, y e a h , t h e

15:04:38    4 terrorism enhancement -- has no significant criminal

15:04:41    5 h i s t o r y.     H e h a d s e v e r a l a r r e s t s, e v e n o n e f o r a n

15:04:45    6 a t t e m p t e d b u r g l a r y, w h i c h w a s e x p u n g e d, b u t I f i n d h i s

15:04:48    7 criminal history not particularly a negative

15:04:50    8 c o n s i d e r a t i o n t o t h e s e i s s u e s.     But what I do find, not

15:04:54    9 just about these defendants but about Mr. Stein in

15:04:56   10 p a r t i c u l a r, w a s t h a t h e w a s e x t r a o r d i n a r i l y e n t h u s i a s t i c

15:05:03   11 a b o u t t h i s e v e n t.

15:05:05   12               I think I would say he was much more enthusiastic

15:05:10   13 t h a n h i s c o d e f e n d a n t s.     They were all fully in, but he

15:05:16   14 w a s t h e o n e m o s t e n t h u s i a s t i c.       M r . S h u l t z, I t h i n k,

15:05:21   15 n o t e d m y " e x t r e m e l y l o q u a c i o u s" c o m m e n t.     But it's not

15:05:24   16 j u s t t h a t h e w a s t a l k a t i v e.        Some people talk a lot.

15:05:28   17 M r . S t e i n' s t a l k w a s f i l l e d w i t h v i r u l e n t h a t r e d a n d

15:05:33   18 a n i m u s t o w a r d s M u s l i m s a n d t o w a r d s i m m i g r a n t s, a n d h e h a d

15:05:38   19 t a l k e d a b o u t t h a t m o r e t h a n o t h e r s.

15:05:39   20               When the objections were filed to the U.S.

15:05:44   21 s e n t e n c i n g g u i d e l i n e c a l c u l a t i o n i n t h i s c a s e , m y i n i t i a l

15:05:49   22 r e a d o f t h o s e w a s d i f f e r e n t o n c e I g e t i n t o t h e m.           For

15:05:52   23 i n s t a n c e, w h e n I s a w t h a t t h e r e w a s a n o b j e c t i o n t o t h e

15:05:54   24 t e r r o r i s m e n h a n c e m e n t, I i n i t i a l l y s o r t o f s c o f f e d a t

15:05:57   25 t h a t .     I d e t e r m i n e d, a s m y w r i t t e n o r d e r o f a f e w w e e k s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 105 of 114
                                1-25-19          USA v. STEIN           No. 16-10141-02                      105


15:06:00    1 a g o s h o w e d, u l t i m a t e l y t h a t t h a t w a s a s u b s t a n t i v e

15:06:04    2 o b j e c t i o n, a l t h o u g h I , i n t h e e n d , o v e r t u r n e d t h a t

15:06:07    3 o b j e c t i o n.     There was much more behind that objection

15:06:10    4 t h a n I t h o u g h t o n f i r s t r e a d i n g.

15:06:12    5               On the other hand, when I first read the objection

15:06:16    6 t o M r . S t e i n n o t b e i n g a l e a d e r/ o r g a n i z e r, I s c o f f e d a t

15:06:21    7 t h a t o b j e c t i o n.        But as I got into what the guidelines

15:06:25    8 a c t u a l l y r e q u i r e f o r a l e a d e r/ o r g a n i z e r - - a n d t h a t' s a n

15:06:28    9 enhancement that has a great deal of published history to

15:06:31   10 i t - - I d e t e r m i n e d t h a t a p p l y i n g t h o s e s t a n d a r d s t h a t a r e

15:06:34   11 w e l l - e s t a b l i s h e d d i d n o t a l l o w m e t o f i n d M r . S t e i n' s

15:06:42   12 g u i d e l i n e e n h a n c e d b y b e i n g a l e a d e r/ o r g a n i z e r.

15:06:44   13               T o s a y h i s g u i d e l i n e w a s e n h a n c e d, o f c o u r s e, i s

15:06:46   14 s o m e w h a t o f a m i s n o m e r b e c a u s e h i s n u m b e r s w e r e w e l l

15:06:49   15 a b o v e t h e t o p e n d o f t h e o f f e n s e l e v e l a n y w a y, s o a t t h e

15:06:52   16 e n d o f t h e d a y , w h e t h e r I w o u l d h a v e s u s t a i n e d o r

15:06:54   17 o v e r t u r n e d t h a t f i n d i n g, h i s u l t i m a t e g u i d e l i n e l e v e l

15:07:00   18 w o u l d h a v e b e e n u n c h a n g e d.      But I found based on those

15:07:02   19 s t a n d a r d s, t h a t h e d i d n o t m e e t t h e s t a n d a r d s o f

15:07:05   20 l e a d e r/ o r g a n i z e r.     But to leave that discussion there is

15:07:09   21 t o m i s r e p r e s e n t t h e r o l e t h a t M r . S t e i n p l a y e d i n t h i s

15:07:12   22 c o n s p i r a c y.

15:07:13   23               C l e a r l y, h e w a s t h e c h i e f c h e e r l e a d e r f o r t h e

15:07:17   24 h a t r e d a n d t h e a n i m u s e x p r e s s e d t o w a r d s t h e M u s l i m

15:07:20   25 i m m i g r a n t s.    Clearly he was the chief sort of rallier of


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 106 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                      106


15:07:26    1 e m o t i o n s.     If he'd have not technically filled the role

15:07:29    2 o f l e a d e r/ o r g a n i z e r, h e w a s t h e o n e t h a t e x p r e s s e d t h e

15:07:33    3 m o s t p a s s i o n, t h e m o s t v i g o r t o w a r d s t h e s e r e p r e h e n s i b l e

15:07:40    4 a c t s t h a t w e r e p l a n n e d.       He continued that through the

15:07:45    5 e v e n t s o f t h e f i n a l h o u r s.        After Mr. Allen had been

15:07:52    6 a r r e s t e d, a f t e r M r . W r i g h t, o u t o f f e a r, h a d w i t h d r a w n,

15:07:56    7 M r . S t e i n w a s s t i l l f u l l s t e a m a h e a d.         And that's

15:07:59    8 b e c a u s e, i n a l l e v e n t s, h e w a s t h e o n e w h o w a s , a g a i n,

15:08:03    9 n o t a l e a d e r/ o r g a n i z e r, b u t w a s r e a l l y e m o t i o n a l l y

15:08:07   10 d r i v i n g t h e a t m o s p h e r e a n d t h e a t t i t u d e o f h a t e w h i c h f e d

15:08:12   11 t h i s u n h o l y p l a n t h a t t h e s e d e f e n d a n t s w e r e c a r r y i n g o u t .

15:08:16   12               F r a n k l y, t h a t c o n t i n u e d, e v e n a f t e r h i s a r r e s t.

15:08:21   13 H e w a s s t a r k l y u n r e p e n t a n t i n h i s i n t e r v i e w w i t h t h e F B I

15:08:25   14 a g e n t s, a s s e t f o r t h i n o n e o f t h e s e n t e n c i n g

15:08:29   15 m e m o r a n d u m s, c o m p l e t e l y j u s t i f y i n g i n h i s p o s i t i o n s,

15:08:34   16 c o n t i n u i n g t o b e p a s s i o n a t e a n d j u s t i f y i n g t h a t w h a t h e

15:08:38   17 w a s d o i n g w a s a p p r o p r i a t e.      A n d , f r a n k l y, t h a t c o n t i n u e s,

15:08:44   18 I t h i n k, t o t h i s v e r y d a y .

15:08:47   19               Mr. Allen this morning made a simple but, I

15:08:51   20 t h o u g h t, p o w e r f u l s t a t e m e n t t h a t h e w a s s o a s h a m e d o f

15:08:54   21 w h a t h e h a d d o n e t h a t h e r e a l l y w a s u n a b l e t o e v e n t a l k

15:08:57   22 a b o u t i t a n d a s k e d h i s c o u n s e l t o r e a d h i s s t a t e m e n t.

15:09:00   23 A n d I f o u n d i n t h a t s o m e , a d m i t t e d l y b e l a t e d, s e n s e o f

15:09:07   24 r e m o r s e, b u t t h a t w a s s o m e t h i n g t h a t I t o o k i n t o a c c o u n t

15:09:12   25 i n a n n o u n c i n g t h e s e n t e n c e t h a t I d i d f o r M r . A l l e n.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 107 of 114
                                 1-25-19        USA v. STEIN            No. 16-10141-02                     107


15:09:15    1               Mr. Stein loves his family and is deeply grieved

15:09:19    2 by the fact that he has put them through what he has put

15:09:22    3 t h e m t h r o u g h, t h a t t h e y ' v e s u f f e r e d t h e c o n s e q u e n c e s f o r

15:09:25    4 h i s a c t i o n s.      But even today I hear no remorse from him

15:09:30    5 o f w h a t h i s a c t u a l p l a n s w e r e, a n d i t ' s m y o p i n i o n t h a t

15:09:34    6 he has none.

15:09:37    7               A s i n d i c a t e d, I d o n ' t i n t e n d t o f o l l o w t h e

15:09:41    8 g u i d e l i n e s e n t e n c e f o r M r . S t e i n, b u t i n c o n s i d e r a t i o n o f

15:09:42    9 all these factors and in consideration of the 3553(a)

15:09:45   10 f a c t o r s t h a t a p p l y h e r e , i t ' s m y o p i n i o n t h a t a n

15:09:51   11 a p p r o p r i a t e s e n t e n c e f o r P a t r i c k S t e i n o n t h i s c a s e i s a

15:09:55   12 s e n t e n c e o f 3 0 y e a r s, o r 3 6 0 m o n t h s, i n c a r c e r a t i o n.

15:09:59   13               N o w , I a s k e d m y s e l f, i s t h a t r e a l l y a d i f f e r e n t

15:10:05   14 s e n t e n c e t h a n l i f e f o r a 5 0 - y e a r - o l d m a n ?      And it

15:10:10   15 p r o b a b l y i s n ' t .    But I committed myself to a course of

15:10:13   16 c o n d u c t i n t h i s c a s e t h a t w o u l d a l l o w m e t o g i v e a

15:10:17   17 s e n t e n c e t h a t r e f l e c t e d t h e d i f f e r e n c e s b e t w e e n t h e

15:10:20   18 d e f e n d a n t s, w h i c h I t h o u g h t w a s n o t o n l y a p p r o p r i a t e b u t

15:10:24   19 f r a n k l y w a s r e q u i r e d b y t h e l a w , b y t h e s e n t e n c i n g l a w , a

15:10:30   20 c o u r s e t h a t w o u l d n o t b e f u l f i l l e d, r e q u i r e m e n t s, t h a t

15:10:33   21 i s , t h a t w o u l d n o t b e f u l f i l l e d i f I s i m p l y g a v e

15:10:36   22 e v e r y b o d y a l i f e s e n t e n c e.

15:10:37   23               And so in order to fashion a sentence that

15:10:40   24 r e f l e c t e d b o t h t h e i r v a r y i n g r o l e s i n t h e c o n s p i r a c y, a n d

15:10:43   25 a s I ' v e n o t e d M r . S t e i n, a l t h o u g h I f o u n d, w a s n o t a


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 108 of 114
                                1-25-19        USA v. STEIN            No. 16-10141-02                        108


15:10:46    1 l e a d e r/ o r g a n i z e r, w a s t h e e m o t i o n a l m o t i v a t o r a n d t h a t

15:10:51    2 r e f l e c t s t h e i r c u r r e n t s t a t u s.    I f o u n d i n M r . A l l e n,

15:10:54    3 a g a i n, a l i t t l e b i t o f b e l a t e d r e m o r s e.         I find none in

15:11:00    4 M r . S t e i n.      So this course that I've committed myself to

15:11:03    5 allows me to differentiate a sentence between the

15:11:05    6 d e f e n d a n t s, w h i c h I t h i n k i s a p p r o p r i a t e.     I don't know

15:11:08    7 t h a t t h e r e' s a d i f f e r e n c e b e t w e e n a s e n t e n c e o f 3 0 y e a r s

15:11:10    8 o r o f l i f e f o r M r . S t e i n, b u t h a v i n g s e t m y c o u r s e o n

15:11:12    9 t h a t c o n d u c t, I t h i n k t h a t' s a n a p p r o p r i a t e w a y t o

15:11:16   10 p r o c e e d.

15:11:16   11               So having obviously sat through the trial and

15:11:21   12 h a v i n g h e a r d a l l o f t h e e v i d e n c e w i t h r e s p e c t t o

15:11:24   13 M r . S t e i n, h a v i n g o b v i o u s l y r e a d t h e m a t t e r s s u b m i t t e d a t

15:11:27   14 l e n g t h f o r t o d a y' s s e n t e n c e, a l t h o u g h n o t g i v i n g

15:11:31   15 M r . S t e i n t h e l i f e s e n t e n c e t h e g u i d e l i n e s r e c o m m e n d f o r

15:11:33   16 C o u n t 1 , i t ' s m y i n t e n t a n d I p r o p o s e a s a t e n t a t i v e

15:11:37   17 s e n t e n c e a t e r m o f 3 6 0 m o n t h s o n C o u n t 1 .         Count 2 has a

15:11:43   18 s t a t u t o r y m a x i m u m o f t e n y e a r s, o r 1 2 0 m o n t h s, w h i c h I

15:11:46   19 w i l l i m p o s e t o r u n c o n c u r r e n t t o t h e s e n t e n c e t o C o u n t 1 .

15:11:49   20               F o l l o w i n g t h a t, i f t h e r e i s a f o l l o w i n g, I w i l l

15:11:53   21 p l a c e M r . S t e i n o n s u p e r v i s e d r e l e a s e f o r t e n y e a r s o n

15:11:56   22 C o u n t 1 a n d a m a x i m u m f o r t h r e e y e a r s o n C o u n t 2 , t o r u n

15:12:00   23 c o n c u r r e n t l y.

15:12:00   24               I d o t h i n k t h i s s e n t e n c e, a l t h o u g h q u i t e l e n g t h y,

15:12:07   25 i s s u f f i c i e n t a n d n o t g r e a t e r t h a n n e c e s s a r y t o r e f l e c t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 109 of 114
                                 1-25-19         USA v. STEIN           No. 16-10141-02                       109


15:12:10    1 the seriousness of the extraordinarily serious issues

15:12:13    2 t h a t t h i s c a s e i n v o l v e d.        I think it will promote respect

15:12:17    3 for the law, not only among these defendants but among

15:12:21    4 o t h e r s, a n d p r o v i d e j u s t p u n i s h m e n t f o r t h e o f f e n s e s o f

15:12:23    5 which a jury convicted them.                          I h o p e, a n d t h a t' s a l l t h a t

15:12:29    6 I can ever do, that the sentence will afford adequate

15:12:32    7 d e t e r r e n c e t o c r i m i n a l c o n d u c t, e i t h e r o b v i o u s l y b y t h e s e

15:12:35    8 d e f e n d a n t s o r o t h e r s i n e f f e c t i n g t h a t.

15:12:38    9                W h i l e h e ' s o n s u p e r v i s i o n, I i n t e n d t o i m p o s e t h e

15:12:41   10 m a n d a t o r y a n d s p e c i a l c o n d i t i o n s o f s u p e r v i s i o n s e t f o r t h

15:12:43   11 i n P a r t D o f t h e p r e s e n t e n c e r e p o r t.         A d d i t i o n a l l y, b a s e d

15:12:47   12 o n h i s p e r s o n a l c h a r a c t e r i s t i c s a n d h i s t o r y, a n d t h e

15:12:50   13 i n s t a n t o f f e n s e, I ' m i m p o s i n g a c o n d i t i o n r e g a r d i n g

15:12:53   14 s u b s t a n c e a b u s e a n d m e n t a l h e a l t h t r e a t m e n t, b o t h o f

15:12:56   15 w h i c h, a s M r . P r a t t n o t e d i n h i s a l l o c u t i o n t o m e , I

15:13:00   16 t h i n k a r e m e r i t e d b a s e d o n h i s c o n d i t i o n.        I do not and I

15:13:03   17 d i d n o t f i n d t h e m t o b e g r o u n d s f o r a m o r e l e n i e n t

15:13:07   18 s e n t e n c e t h a n t h e o n e I p r o p o s e d, b u t I d o t h i n k t h e y a r e

15:13:09   19 c o n d i t i o n s t h a t r e q u i r e a c o n d i t i o n f o r t r e a t m e n t.

15:13:13   20                I'm restricting his participation in

15:13:16   21 a n t i - g o v e r n m e n t a c t i v i t i e s.   I've spelled out in my

15:13:19   22 e a r l i e r o r d e r i n t h i s c a s e t h e a p p r o p r i a t e l a n g u a g e t h a t

15:13:21   23 I t h i n k c o m p o r t s w i t h y o u r F i r s t A m e n d m e n t r i g h t s i n t h a t

15:13:24   24 r e g a r d.      A n d o b v i o u s l y, g i v e n t h e n a t u r e o f t h i s o f f e n s e,

15:13:28   25 I b e l i e v e t h e s e a r c h a n d s e i z u r e c o n d i t i o n o f t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 110 of 114
                                 1-25-19       USA v. STEIN               No. 16-10141-02                       110


15:13:30    1 d e f e n d a n t a n d h i s p r o p e r t y a r e a p p r o p r i a t e.

15:13:32    2               Mr. Stein has no finances with which to pay a

15:13:36    3 fine.         I'm not imposing one.                  But he is, by law, required

15:13:39    4 t o p a y a h u n d r e d- d o l l a r s p e c i a l a s s e s s m e n t f o r e a c h o f

15:13:41    5 t h e t w o c o u n t s o f c o n v i c t i o n, f o r a t o t a l o f $ 2 0 0 .             He's

15:13:45    6 a l s o o b v i o u s l y n o t a c a n d i d a t e f o r v o l u n t a r y s u r r e n d e r.

15:13:47    7 I'll remand him to the custody of the marshals at the

15:13:49    8 conclusion of this hearing pending designation by the

15:13:52    9 B u r e a u o f P r i s o n s o f a n a p p r o p r i a t e f a c i l i t y.

15:13:54   10               T h a t i s t h e t e n t a t i v e s e n t e n c e o f t h e c o u r t.         Are

15:13:57   11 t h e r e o b j e c t i o n s t o t h i s s e n t e n c e?

15:13:59   12               M S . B E R K O W E R:   Y o u r H o n o r, f o r t h e r e c o r d, t h e

15:14:02   13 G o v e r n m e n t w o u l d a s k t o p r e s e r v e i t s o b j e c t i o n t o t h e

15:14:05   14 r e a s o n a b l e n e s s o f t h e s e n t e n c e.

15:14:06   15               T H E C O U R T:    T h a t o b j e c t i o n' s p r e s e r v e d.

15:14:07   16               M S . B E R K O W E R:   Thank you.

15:14:08   17               M R . P R A T T:    Y o u r H o n o r, w e w o u l d a s w e l l, b o t h t o

15:14:10   18 t h e p r o c e d u r a l a n d t o t h e s u b s t a n t i v e l e n g t h o f t h e

15:14:12   19 s e n t e n c e.

15:14:13   20               T H E C O U R T:    A l l r i g h t.       D e f e n d a n t' s o b j e c t i o n a s

15:14:15   21 b o t h t o t h e p r o c e d u r a l a n d s u b s t a n t i v e n a t u r e o f t h i s

15:14:17   22 s e n t e n c e i s a l s o p r e s e r v e d.

15:14:18   23               D o y o u h a v e a r e c o m m e n d a t i o n, M r . P r a t t, a s t o a

15:14:21   24 p l a c e o f c o n f i n e m e n t?

15:14:22   25               M R . P R A T T:    N o , Y o u r H o n o r.       We -- I mean, we


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 111 of 114
                                 1-25-19          USA v. STEIN              No. 16-10141-02                    111


15:14:25    1 w o u l d a s k f o r a m e d i c a l f a c i l i t y, g i v e n M r . S t e i n h a s g o t

15:14:29    2 some health problems that the marshals have been dealing

15:14:31    3 with, but other than that --

15:14:32    4                T H E C O U R T:      I'm aware of those and I will

15:14:33    5 recommend that the bureau place him in a medical

15:14:37    6 f a c i l i t y.

15:14:37    7                M R . P R A T T:      We don't have a specific

15:14:39    8 r e c o m m e n d a t i o n.      P e r h a p s S p r i n g f i e l d.

15:14:40    9                T H E C O U R T:      I'll recommend they place him in a

15:14:43   10 m e d i c a l f a c i l i t y t o d e a l w i t h h i s s i t u a t i o n s.

15:14:45   11                M R . P R A T T:      Thank you.

15:14:46   12                T H E C O U R T:      M r . S t e i n, w o u l d y o u s t a n d f o r t h e

15:14:47   13 s e n t e n c e o f t h e c o u r t.

15:14:48   14                ( T h e d e f e n d a n t c o m p l i e s. )

15:14:49   15                T H E C O U R T:      The Court determines that the

15:14:51   16 p r e s e n t e n c e i n v e s t i g a t i o n r e p o r t, a s p r e v i o u s l y c o r r e c t e d

15:14:53   17 o r m o d i f i e d b y t h i s c o u r t, a n d t h e p r e v i o u s l y s t a t e d

15:14:56   18 f i n d i n g s a r e a c c u r a t e a n d I ' m o r d e r i n g t h e m i n c o r p o r a t e d

15:14:58   19 i n t o t h e f o l l o w i n g s e n t e n c e:         Pursuant to the Sentencing

15:15:01   20 R e f o r m A c t o f 1 9 8 4, i t i s t h e j u d g m e n t o f t h i s c o u r t t h a t

15:15:03   21 t h e d e f e n d a n t P a t r i c k E u g e n e S t e i n i s h e r e b y s e n t e n c e d t o

15:15:06   22 t h e c u s t o d y o f t h e B u r e a u o f P r i s o n s f o r a t e r m o f 3 6 0

15:15:09   23 m o n t h s o n C o u n t 1 o f t h e i n d i c t m e n t, 1 2 0 m o n t h s o n

15:15:14   24 C o u n t 2 o f t h e i n d i c t m e n t, w i t h t h o s e c o u n t s t o b e s e r v e d

15:15:17   25 c o n c u r r e n t l y.       This term of imprisonment is to be


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 112 of 114
                                 1-25-19        USA v. STEIN           No. 16-10141-02                      112


15:15:20    1 followed by a term of ten years of supervised release on

15:15:22    2 Count 1 and three years of supervised release on Count 2,

15:15:26    3 w i t h t h o s e c o u n t s a l s o t o r u n c o n c u r r e n t t o e a c h o t h e r.

15:15:29    4                Within 72 hours of your release from the custody

15:15:31    5 o f t h e B u r e a u o f P r i s o n s, t h e d e f e n d a n t i s t o r e p o r t t o

15:15:34    6 the probation office in the district in which he is

15:15:35    7 r e l e a s e d, a n d w h i l e o n s u p e r v i s i o n, h e ' s t o c o m p l y w i t h

15:15:38    8 the mandatory and standard conditions of supervision

15:15:41    9 a d o p t e d b y t h i s c o u r t, a s w e l l a s t h e s p e c i a l c o n d i t i o n s

15:15:44   10 o f s u p e r v i s i o n s e t f o r t h i n P a r t D o f t h e p r e s e n t e n c e

15:15:46   11 r e p o r t.

15:15:46   12                D e f e n d a n t' s o r d e r e d t o p a y t h e U n i t e d S t a t e s a

15:15:49   13 s p e c i a l a s s e s s m e n t o f $ 2 0 0 t o t h e C r i m e V i c t i m s F u n d

15:15:52   14 p u r s u a n t t o 1 8 U n i t e d S t a t e s C o d e § 3 0 1 3 .       That

15:15:55   15 a s s e s s m e n t' s d u e i m m e d i a t e l y a n d m a y b e s a t i s f i e d w h i l e

15:15:58   16 i n B u r e a u o f P r i s o n s c u s t o d y.      N o f i n e i s i m p o s e d.

15:16:01   17                I'm required to advise both parties of their

15:16:04   18 r e s p e c t i v e r i g h t s t o a p p e a l t h i s s e n t e n c e a n d c o n v i c t i o n.

15:16:06   19 A n y a p p e a l t a k e n i s s u b j e c t t o 1 8 U n i t e d S t a t e s C o d e §

15:16:10   20 3 7 4 2 .      I'd advise the defendant that it's your right to

15:16:13   21 a p p e a l t h i s c o n v i c t i o n a n d s e n t e n c e b u t o n l y i f y o u f i l e

15:16:16   22 a t i m e l y n o t i c e o f a p p e a l w i t h i n 1 4 d a y s o f t h e e n t r y o f

15:16:19   23 j u d g m e n t i n t h i s c a s e.       If you do not file such a notice

15:16:22   24 o f a p p e a l, y o u m a y l o s e y o u r r i g h t t o a p p e a l.          If you

15:16:25   25 r e q u e s t, t h e c l e r k o f t h e c o u r t w i l l p r e p a r e a n d f i l e a


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 113 of 114
                                1-25-19         USA v. STEIN             No. 16-10141-02                       113


15:16:27    1 n o t i c e o f a p p e a l i n y o u r b e h a l f.            And if you cannot pay

15:16:29    2 c o s t s o f a p p e a l, y o u c a n a p p l y f o r l e a v e t o a p p e a l i n

15:16:31    3 f o r m a p a u p e r i s.

15:16:31    4               T h a t i s t h e j u d g m e n t a n d s e n t e n c e o f t h e c o u r t.

15:16:34    5 T h e d e f e n d a n t' s r e m a n d e d t o t h e c u s t o d y o f t h e U n i t e d

15:16:37    6 States Marshals pending designation of an appropriate

15:16:39    7 f a c i l i t y b y t h e B u r e a u o f P r i s o n s.          I will request the

15:16:41    8 bureau consider placing him in a medical facility

15:16:44    9 a p p r o p r i a t e t o d e a l w i t h h i s s i t u a t i o n s, a s r e f l e c t e d i n

15:16:48   10 h i s f i l e .

15:16:48   11               Is there anything else that need to come before

15:16:50   12 t h e c o u r t r e g a r d i n g t h i s d e f e n d a n t?

15:16:51   13               M R . M A T T I V I:      N o t h i n g k n o w n t o t h e G o v e r n m e n t.

15:16:53   14 T h a n k y o u .

15:16:53   15               M R . P R A T T:       N o , Y o u r H o n o r.     Thank you.

15:16:54   16               T H E C O U R T:       We're going to take a recess until

15:16:56   17 3 : 4 0 , a t w h i c h p o i n t w e ' l l c o n t i n u e - - o r t a k e u p t h e

15:17:00   18 s e n t e n c i n g o f M r . W r i g h t.        I w o u l d a d v i s e, I g u e s s

15:17:03   19 p r i m a r i l y c o u r t s e c u r i t y o f f i c e r s, t h a t i t d o e s n' t l o o k

15:17:05   20 w e ' l l b e o u t o f h e r e b y 5 : 0 0 , b u t w e ' l l b e h e r e u n t i l

15:17:08   21 w e ' r e d o n e .

15:17:09   22               C o u r t' s i n r e c e s s u n t i l t h a t t i m e.

15:17:10   23               C L E R K D A V E N P O R T:    All rise.

15:17:11   24               ( W h e r e u p o n, t h e p r o c e e d i n g s w e r e c o n c l u d e d a t 3 : 1 7

15:17:17   25 P . M . )


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
Case 6:16-cr-10141-EFM Document 504 Filed 02/12/19 Page 114 of 114



                        C E R T I F I C A T E

             I, Johanna L. Wilkinson, United States Court

 Reporter in and for the District of Kansas, do hereby

 certify:

             That the above and foregoing proceedings were

 taken by me at said time and place in stenotype;

             That thereafter said proceedings were

 transcribed under my direction and supervision by means

 of computer-aided transcription, and that the above and

 foregoing constitutes a full, true and correct

 transcript of said proceedings;

             That I am a disinterested person to the said

 action.

             IN WITNESS WHEREOF, I hereto set my hand on

 this the 12th day of February, 2019.




                         s/ Johanna L. Wilkinson
                        Johanna L. Wilkinson, CSR, CRR, RMR
                        United States Court Reporter




          JOHANNA L. WILKINSON, CSR, CRR, RMR
 U.S. District Court, 401 N. Market, Wichita, KS 67202
                     (316) 315-4334
